


Exhibit 10.2

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of March 17, 2009

 

by and among

 

GGRC CORP.,

 

as Seller,

 

THE FINANCIAL INSTITUTIONS SIGNATORY HERETO FROM TIME TO TIME,

 

as Purchasers,

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as a Purchaser and as Administrative Agent

 

 

GE CAPITAL MARKETS, INC.
as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

ARTICLE I.

DEFINITIONS AND INTERPRETATION

 

2

 

 

 

 

Section 1.01.

Definitions

 

2

Section 1.02.

Rules of Construction

 

2

 

 

 

 

ARTICLE II.

AMOUNTS AND TERMS OF PURCHASES

 

2

 

 

 

 

Section 2.01.

Purchases

 

2

Section 2.02.

Optional Reductions in Maximum Purchase Limit

 

2

Section 2.03.

Procedures for Making Capital Purchases

 

3

Section 2.04.

Conveyance of Receivables

 

6

Section 2.05.

Facility Termination Date

 

6

Section 2.06.

Daily Yield; Charges

 

6

Section 2.07.

Fees

 

7

Section 2.08.

Application of Collections; Time and Method of Payments

 

7

Section 2.09.

Capital Requirements; Additional Costs

 

11

Section 2.10.

Breakage Costs

 

12

Section 2.11.

Increase in Maximum Purchase Limit

 

12

Section 2.12.

Non-Funding Purchasers

 

14

 

 

 

 

ARTICLE III.

CONDITIONS PRECEDENT

 

15

 

 

 

 

Section 3.01.

Conditions to Effectiveness of Agreement

 

15

Section 3.02.

Conditions Precedent to Purchases

 

16

 

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

17

 

 

 

 

Section 4.01.

Representations and Warranties of the Seller

 

17

 

 

 

 

ARTICLE V.

GENERAL COVENANTS OF THE SELLER

 

26

 

 

 

 

Section 5.01.

Affirmative Covenants of the Seller

 

26

Section 5.02.

Reporting Requirements of the Seller

 

28

Section 5.03.

Negative Covenants of the Seller

 

28

Section 5.04.

Breach of Representations, Warranties or Covenants

 

31

 

 

 

 

ARTICLE VI.

ACCOUNTS

 

31

 

 

 

 

Section 6.01.

Establishment of Lockbox Accounts

 

31

 

 

 

 

ARTICLE VII.

GRANT OF SECURITY INTERESTS

 

33

 

 

 

 

Section 7.01.

Seller’s Grant of Security Interest

 

33

Section 7.02.

Seller’s Agreements

 

35

Section 7.03.

Delivery of Collateral

 

35

Section 7.04.

Seller Remains Liable

 

35

Section 7.05.

Covenants of the Seller Regarding the Seller Collateral

 

36

 

 

 

 

ARTICLE VIII.

TERMINATION EVENTS

 

38

 

 

 

 

Section 8.01.

Termination Events

 

38

 

 

 

 

ARTICLE IX.

REMEDIES

 

42

 

 

 

 

Section 9.01.

Actions Upon Termination Event

 

42

Section 9.02.

Exercise of Remedies

 

43

 

--------------------------------------------------------------------------------


 

Section 9.03.

Power of Attorney

 

43

Section 9.04.

Continuing Security Interest

 

44

 

 

 

 

ARTICLE X.

INDEMNIFICATION

 

44

 

 

 

 

Section 10.01.

Indemnities by the Seller

 

44

 

 

 

 

ARTICLE XI.

ADMINISTRATIVE AGENT

 

46

 

 

 

 

Section 11.01.

Authorization and Action

 

46

Section 11.02.

Reliance

 

46

Section 11.03.

GE Capital and Affiliates

 

47

Section 11.04.

Purchaser Credit Decision

 

47

Section 11.05.

Indemnification

 

47

Section 11.06.

Successor Administrative Agent

 

48

Section 11.07.

Setoff and Sharing of Payments

 

48

 

 

 

 

ARTICLE XII.

MISCELLANEOUS

 

49

 

 

 

 

Section 12.01.

Notices

 

49

Section 12.02.

Binding Effect; Assignability

 

50

Section 12.03.

Termination; Survival of Seller Obligations Upon Facility Termination Date

 

52

Section 12.04.

Costs, Expenses and Taxes

 

52

Section 12.05.

Confidentiality

 

54

Section 12.06.

Complete Agreement; Modification of Agreement

 

55

Section 12.07.

Amendments and Waivers

 

55

Section 12.08.

No Waiver; Remedies

 

56

Section 12.09.

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

57

Section 12.10.

Counterparts

 

58

Section 12.11.

Severability

 

58

Section 12.12.

Section Titles

 

58

Section 12.13.

Further Assurances

 

58

Section 12.14.

Servicer

 

59

Section 12.15.

Amendment and Restatement

 

59

Section 12.16.

Georgia Gulf Corporation, Georgia Gulf Chemicals & Vinyls, LLC, Georgia Gulf
Lake Charles, LLC and Royal Mouldings Limited

 

59

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Exhibit 2.02(a)

 

Form of Commitment Reduction Notice

Exhibit 2.02(b)

 

Form of Commitment Termination Notice

Exhibit 2.03(a)

 

Form of Capital Purchase Request

Exhibit 2.03(g)

 

Form of Capital Investment Reduction Notice

Exhibit 2.04(a)

 

Form of Purchase Assignment

Exhibit 5.02(b)

 

Form of Investment Base Certificate

Exhibit 9.03

 

Form of Power of Attorney

Exhibit 12.02(b)

 

Form of Assignment Agreement

Exhibit A

 

Credit and Collection Policy

 

 

 

Schedule 4.01(b)

 

Jurisdiction of Organization; Executive Offices; Legal Names; Identification
Numbers

Schedule 4.01(i)

 

Tax Matters/Seller

Schedule 4.01(q)

 

Deposit and Disbursement Accounts

Schedule 8.01

 

Financial Tests

 

 

 

Annex 5.02(a)

 

Reporting Requirements of the Seller (including Forms of Monthly Report, Weekly
Report and Daily Report)

Annex W

 

Administrative Agent’s Account/Purchasers’ Accounts

Annex X

 

Definitions and Interpretation

Annex Y

 

Schedule of Documents

Annex Z

 

Special Concentration Percentages

 

iii

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Purchase Agreement” or the “Agreement”) is entered into as of March 17,
2009 by and among GGRC CORP., a Delaware corporation (the “Seller”), the
financial institutions signatory hereto from time to time as purchasers (the
“Purchasers”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as
a Purchaser and as administrative agent for the Purchasers hereunder (in such
capacity, the “Administrative Agent”) and, solely for purposes of Section 12.16
hereof, GEORGIA GULF CORPORATION, GEORGIA GULF CHEMICALS & VINYLS, LLC, ROYAL
MOULDINGS LIMITED and GEORGIA GULF LAKE CHARLES, LLC.

 

RECITALS

 

A.            The Seller, Georgia Gulf Corporation, Georgia Gulf Chemicals &
Vinyls, LLC, Georgia Gulf Lake Charles, LLC, Royal Mouldings Limited, GE Capital
(as assignee of Variable Asset Funding Corporation, Victory Receivables
Corporation, Wachovia Bank, National Association and The Bank of
Tokyo-Mitsubuishi, Ltd., New York Branch) and the Administrative Agent (as
successor to Wachovia Bank, National Association) are parties to the Amended and
Restated Receivables Purchase Agreement dated as of November 12, 2004 (as
amended or supplemented from time to time prior to the date hereof, the
“Existing Purchase Agreement”).

 

B.            The parties hereto have, on the terms and conditions set forth
herein, agreed to amend and restate the Existing Purchase Agreement in its
entirety as set forth herein.

 

C.            The Seller is a special purpose corporation.

 

D.            The Seller was formed for the purpose of purchasing, or otherwise
acquiring by capital contribution, Receivables of the Parent and Subsidiaries of
the Parent.

 

E.             The Seller intends to sell, subject to the terms and conditions
hereof, undivided percentage interests in such Receivables, from time to time,
as described herein.

 

F.             The Administrative Agent has been requested and is willing to act
as administrative agent on behalf of each of the Purchasers in connection with
making the purchases of such undivided interests in such Receivables.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.

DEFINITIONS AND INTERPRETATION

 

Section 1.01.          Definitions.  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in Annex X.

 

Section 1.02.          Rules of Construction.  For purposes of this Agreement,
the rules of construction set forth in Annex X shall govern.  All Appendices
hereto, or expressly identified to this Agreement, are incorporated herein by
reference and, taken together with this Agreement, shall constitute but a single
agreement.

 

ARTICLE II.

AMOUNTS AND TERMS OF PURCHASES

 

Section 2.01.          Purchases.

 

(a)           From and after the Closing Date and until the Facility Termination
Date and subject to the terms and conditions hereof, each Purchaser severally
agrees to purchase, such Purchaser’s Pro Rata Share of each Purchaser Interest
(each such purchase hereunder, a “Purchase”) from the Seller from time to time
and the Seller agrees to sell such Purchaser Interests to the Purchasers. Each
Purchaser agrees that if a Purchase is requested, such Purchaser shall make
available in accordance with Section 2.04(b) hereof, an amount equal to such
Purchaser’s Pro Rata Share of such Purchase.  Each Purchase shall consist of
either (i) a Purchase made with new funds provided by such Purchasers (each, a
“Capital Purchase”) or (ii) a Purchase made with funds consisting of Collections
allocated to the Purchaser Interests pursuant to the terms of this Agreement
(each, a “Reinvestment Purchase”).  On each Business Day following the Closing
Date until the Facility Termination Date, but subject to Section 3.02 hereof,
each Purchaser holding a Purchaser Interest at such time shall be automatically
deemed to have made a Reinvestment Purchase with the amount of funds to be
distributed to the Seller pursuant to Section 2.08, if any.

 

(b)           Each Purchaser’s obligation hereunder shall be several, such that
the failure of any Purchaser to make a payment in connection with any Purchase
hereunder shall not relieve any other Purchaser of its obligation hereunder to
make payment for such Purchase.

 

(c)           Notwithstanding the foregoing, under no circumstances shall a
Purchaser make any Purchase if, after giving effect thereto, a Purchase Excess
would exist.

 

Section 2.02.          Optional Reductions in Maximum Purchase Limit.

 

(a)           The Seller may partially reduce the Maximum Purchase Limit
permanently from time to time; provided, that (i) the Seller shall give three
days prior written notice of any such reduction to the Administrative Agent
substantially in the form of Exhibit 2.02(a) (each such notice, a “Commitment
Reduction Notice”), (ii) any partial reduction of the Maximum Purchase Limit
shall be in a minimum amount of $25,000,000 or an integral multiple thereof,
(iii) no such partial reduction shall reduce the Maximum Purchase Limit below
the Capital Investment at such

 

2

--------------------------------------------------------------------------------


 

time and (iv) the Seller shall pay any amounts owed under Section 2.02(d) in
connection therewith.  Any such reduction in the Maximum Purchase Limit shall
result in a reduction in each Purchaser’s Commitment in an amount equal to such
Purchaser’s Pro Rata Share of the amount by which the Maximum Purchase Limit is
being reduced.

 

(b)           The Seller may, at any time, on at least three days’ prior written
notice by the Seller to the Administrative Agent, irrevocably terminate the
Maximum Purchase Limit; provided, that (i) such notice of termination shall be
substantially in the form of Exhibit 2.02(b) (the “Commitment Termination
Notice”), (ii) the Seller shall reduce the Capital Investment to zero and make
all payments required by Section 2.03(g) at the time and in the manner specified
therein and (iii) the Seller shall pay any amounts owed under Section 2.02(d) in
connection therewith.  Upon such termination, the Seller’s right to request that
any Purchaser make Purchases hereunder shall in each case simultaneously
terminate and the Facility Termination Date shall automatically occur.

 

(c)           Each written notice required to be delivered pursuant to Sections
2.02(a) and (b) shall be irrevocable and shall be effective (i) on the day of
receipt if received by the Administrative Agent and the Purchasers not later
than 4:00 p.m. (New York time) on any Business Day and (ii) on the immediately
succeeding Business Day if received by the Administrative Agent and the
Purchasers after such time on such Business Day or if any such notice is
received on a day other than a Business Day (regardless of the time of day such
notice is received).  Each such notice of reduction shall specify the amount of,
or the amount of the proposed reduction in, the Maximum Purchase Limit.

 

(d)           If Seller (i) partially reduces the Maximum Purchase Limit in
accordance with Section 2.02(a) hereof or (ii) terminates the Maximum Purchase
Limit, in each case, before the Final Purchase Date, whether voluntarily or
involuntarily and whether before or after acceleration of the Seller Obligations
or if the Commitments are otherwise terminated, Seller shall pay to
Administrative Agent, for the benefit of Purchasers as liquidated damages and
compensation for the costs of being prepared to make funds available hereunder
an amount equal to the Termination Percentage multiplied by (ii) (A) in the case
of the partial reduction, the amount of the reduction in the Maximum Purchase
Limit, and (B), in the case of the termination of the Maximum Purchase Limit,
the amount of the Maximum Purchase Limit on the date that the Maximum Purchase
Limit is terminated (prior to giving effect to such termination).  The parties
agree that the amounts calculated pursuant to this Section 2.02(d) are a
reasonable calculation of Purchasers’ lost profits in view of the difficulties
and impracticality of determining actual damages resulting from an early
termination of the Commitments.

 

Section 2.03.          Procedures for Making Capital Purchases.

 

(a)           Capital Purchase Requests.  Each Capital Purchase shall be made
upon notice by the Seller to the Administrative Agent in the manner provided
herein.  No notice to any party is required in connection with a Reinvestment
Purchase.  Any Capital Purchase request notice must be given in writing so that
it is received no later than (1) 10:00 a.m. (New York time) on the Business Day
preceding the proposed Purchase Date set forth therein.  Each such notice (a
“Capital Purchase Request”) shall (i) be substantially in the form of
Exhibit 2.03(a), (ii) be irrevocable and (iii) specify the amount of the
requested increase in the Capital Investment

 

3

--------------------------------------------------------------------------------


 

(which shall be in a minimum amount of $1,000,000 or an integral multiple of
$100,000 in excess of $1,000,000) and the proposed Purchase Date (which shall be
a Business Day).  Unless a LIBOR Rate Disruption Event shall have occurred, each
Purchase shall be a LIBOR Rate Purchase.

 

(b)           Capital Purchases; Payments.  The Administrative Agent shall,
promptly after receipt of a Capital Purchase Request and in any event prior to
11:00 a.m. (New York time) on the date such Capital Purchase Request is deemed
received, by telecopy, telephone or other similar form of communication notify
the Purchasers of its receipt of such Capital Purchase Request, and the
Purchasers shall make the amount of such requested increase in the Capital
Investment available to the Administrative Agent in same day funds by wire
transfer to the Administrative Agent’s account as set forth in Annex W not later
than 3:00 p.m. (New York time) on the requested Purchase Date.  After receipt of
such wire transfers (or, in the Administrative Agent’s sole discretion in
accordance with Section 2.03(c), before receipt of such wire transfers), subject
to the terms hereof (including, without limitation, the satisfaction of the
conditions precedent set forth in Section 3.02), the Administrative Agent shall
make available to the Seller by deposit into the Seller Account (or, with the
Administrative Agent’s consent, any other account designated by the Seller) on
the Purchase Date therefor, the lesser of (x) the amount of the requested
increase in the Capital Investment and (y) the Availability.  All payments by
each Purchaser under this Section 2.03(b) shall be made without setoff,
counterclaim or deduction of any kind.

 

(c)           Funding Capital Purchases.  The Administrative Agent may assume
that each Purchaser will make its Pro Rata Share of each increase in the Capital
Investment in connection with a Capital Purchase available to the Administrative
Agent on each Purchase Date.  If the Administrative Agent has made available to
the Seller such Purchaser’s Pro Rata Share of any such increase in Capital
Investment but such Pro Rata Share is not, in fact, paid to the Administrative
Agent by such Purchaser when due, the Administrative Agent will be entitled to
recover such amount on demand from such Purchaser without set-off, counterclaim
or deduction of any kind.  If any Purchaser fails to pay the amount of its Pro
Rata Share forthwith upon the Administrative Agent’s demand, the Administrative
Agent shall promptly notify the Seller and the Seller shall promptly repay such
amount to the Administrative Agent.  Nothing in this Section 2.03(c) or
elsewhere in this Agreement or the other Related Documents shall be deemed to
require the Administrative Agent to advance funds to the Seller on behalf of any
Purchaser or to relieve any Purchaser from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that the Seller may have against
any Purchaser as a result of any default by such Purchaser hereunder.  To the
extent that the Administrative Agent advances funds to the Seller on behalf of
any Purchaser and is not reimbursed therefor on the same Business Day as such
increase in Capital Investment is made, the Administrative Agent shall be
entitled to retain for its account all Daily Yield accrued on such increase in
Capital Investment from the date of such increase in Capital Investment to the
date such increase in Capital Investment is reimbursed by the applicable
Purchaser or the Seller, as the case may be.

 

(d)           Return of Payments.  (i)  If the Administrative Agent pays an
amount to a Purchaser under this Agreement in the belief or expectation that a
related payment has been or will be received by the Administrative Agent from
the Seller and such related payment is not received by the Administrative Agent,
then the Administrative Agent will be entitled to recover

 

4

--------------------------------------------------------------------------------


 

such amount from such Purchaser on demand without set-off, counterclaim or
deduction of any kind.

 

(ii)           If at any time any amount received by the Administrative Agent
under this Agreement must be returned to the Seller or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Related Document, the
Administrative Agent will not be required to distribute any portion thereof to
any Purchaser.  In addition, each Purchaser will repay to the Administrative
Agent on demand any portion of such amount that the Administrative Agent has
distributed to such Purchaser, together with interest at such rate, if any, as
the Administrative Agent is required to pay to the Seller or such other Person,
without set-off, counterclaim or deduction of any kind.

 

(e)           Non-Funding Purchasers.  The failure of any Non-Funding Purchaser
to make any increase in Capital Investment to be made by it on the date
specified therefor shall not relieve any other Purchaser (each such other
Purchaser, an “Other Purchaser”) of its obligations to make any increase in
Capital Investment to be made by it, but neither any Other Purchaser nor the
Administrative Agent shall be responsible for the failure of any Non-Funding
Purchaser to make any increase in Capital Investment to be made by such
Non-Funding Purchaser.

 

(f)            Actions in Concert.  Anything in this Agreement to the contrary
notwithstanding, each Purchaser hereby agrees with each other Purchaser that no
Purchaser shall take any action to protect or enforce its rights arising out of
this Agreement or the Purchase Assignment (including exercising any rights of
set-off) without first obtaining the prior written consent of the Administrative
Agent or the Requisite Purchasers, it being the intent of the Purchasers that
any such action to protect or enforce rights under this Agreement and the
Purchase Assignment shall, subject to any provision herein requiring that each
Purchaser consent to a particular action, be taken in concert and at the
direction or with the consent of the Administrative Agent or the Requisite
Purchasers.

 

(g)           Principal Repayments.  On each Business Day, Collections on
deposit in the Agent Accounts shall be applied in accordance with
Section 2.08(a) or Section 2.08(b), as applicable.  The Seller may also at any
time reduce the Capital Investment out of Collections, or out of proceeds from
any sale or refinancing of the Receivables, excluding any refinancing the funds
for which are provided by Parent or any other Originator; provided, that (i) the
Seller shall give prior written notice of any such reduction to the
Administrative Agent substantially in the form of Exhibit 2.03(g) (each such
notice, a “Reduction Notice”), (ii) such notice must have been received by the
Administrative Agent no later than 2:00 p.m. (New York time) on the Business Day
immediately preceding the date of the proposed reduction, (iii) each such notice
shall be irrevocable, (iv) each such notice shall specify the amount of the
requested reduction in the Capital Investment and the proposed date of such
reduction (which shall be a Business Day) and (v) no later than 2:00 p.m. (New
York time) on the date of the proposed reduction, in accordance with
Section 2.08(c), the Seller shall pay to the Master Agent Account (A) the amount
of Capital Investment to be reduced, (B) all Daily Yield accrued and unpaid on
the Capital Investment being reduced through but excluding the date of such
reduction and (C) the costs, if any, required by Section 2.10.

 

5

--------------------------------------------------------------------------------

 

Section 2.04.          Conveyance of Receivables.

 

(a)           Purchase Assignment.  On or prior to the Closing Date, the Seller
shall complete, execute and deliver to the Administrative Agent, for the benefit
of the Purchasers, an assignment substantially in the form of
Exhibit 2.04(a) (the “Purchase Assignment”) in order to evidence the Purchases.

 

(b)           Vesting of Ownership.

 

(i)            Effective on and as of each Purchase Date, the Purchasers shall
own the Purchaser Interests sold by the Seller hereunder on such Purchase Date.
The Seller shall not take any action inconsistent with such ownership and shall
not claim any ownership interest in such Purchaser Interests.  Each Purchaser
hereby appoints the Administrative Agent as its agent for purposes of perfecting
its ownership interest in the Purchaser Interests.

 

(ii)           The Seller shall indicate in its Records that interests in the
Transferred Receivables have been sold hereunder and that ownership of such
interests is vested in the Administrative Agent on behalf of the Purchasers. In
addition, the Seller shall respond to any inquiries with respect to the
ownership of any Transferred Receivable by stating that interests therein have
been sold hereunder and that ownership of such interests is vested in the
Purchasers. The Seller and the Servicer shall hold all Contracts and other
documents relating to such Transferred Receivables in trust for the benefit of
the Administrative Agent on behalf of the Purchasers, and for the sole purpose
of facilitating the servicing of such Transferred Receivables. The Seller hereby
acknowledges that its retention and possession of such Contracts and documents
shall at all times be at the sole discretion of the Administrative Agent and in
a custodial capacity for the Administrative Agent’s (on behalf of the
Purchasers) benefit only.

 

(c)           Repurchases of Transferred Receivables.  If an Originator is
required to repurchase Transferred Receivables from the Seller pursuant to
Section 4.04 of the Sale Agreement, upon payment by such Originator to a Lockbox
Account of the applicable repurchase price thereof (which repurchase price shall
not be less than an amount equal to the Billed Amount of such Transferred
Receivable minus Collections received in respect thereof, the lien of the
Administrative Agent, on behalf of itself and the other Specified Parties, as
well as the Purchaser Interests and any other related rights or interests in the
Transferred Receivables being so repurchased shall automatically be released.

 

Section 2.05.          Facility Termination Date.  Notwithstanding anything to
the contrary set forth herein, no Purchaser shall have any obligation to
purchase any additional Purchaser Interests from and after the Facility
Termination Date.

 

Section 2.06.          Daily Yield; Charges.

 

(a)           The Seller shall pay Daily Yield to the Administrative Agent, for
the ratable benefit of the Purchasers, with respect to the outstanding amount of
Capital Investment maintained by each Purchaser, in arrears on each applicable
Settlement Date, at the applicable Daily Yield Rate as in effect from time to
time during the period applicable to such Settlement

 

6

--------------------------------------------------------------------------------


 

Date.  Daily Yield for each Purchase shall be calculated based upon actual days
elapsed during the applicable calendar month or other period, for a 360 day year
based upon actual days elapsed since the last Settlement Date.  Unless a LIBOR
Rate Disruption Event shall have occurred, each Purchase shall be a LIBOR Rate
Purchase.

 

(b)           The Administrative Agent is authorized to, and at its sole
election may, charge to the Seller as an increase in Capital Investment and
cause to be paid all Fees, expenses, charges, costs, interest and principal,
owing by the Seller under this Agreement or any of the other Related Documents
if and to the extent the Seller fails to pay any such amounts as and when due,
and any charges so made shall constitute part of the Capital Investment
hereunder even if such charges would cause the aggregate balance of the Capital
Investment to exceed the Investment Base.

 

Section 2.07.          Fees.

 

(a)           On the Effective Date, the Seller shall pay to the Administrative
Agent, for the account of itself and the Purchasers, as applicable, the fees set
forth in the Fee Letter that are payable upon the effectiveness of this
Agreement.

 

(b)           From and after the Closing Date, as additional compensation for
the Purchasers, the Seller agrees to pay to Administrative Agent, for the
ratable benefit of such Purchasers, monthly in arrears, on each Settlement Date
prior to the Facility Termination Date and on the Facility Termination Date, the
accrued and unpaid Unused Commitment Fee.

 

(c)           On each Settlement Date, the Seller shall pay to the Servicer or
to the Successor Servicer, as applicable, the Servicing Fee or the Successor
Servicing Fees and Expenses, respectively, in each case to the extent of
available funds therefor pursuant to Section 2.08.

 

Section 2.08.          Application of Collections; Time and Method of Payments.

 

(a)           On each Business Day, the Administrative Agent shall allocate (or,
in the case of Section 2.08(a)(iv), apply) amounts on deposit in the Agent
Accounts on such day and not previously allocated under this subsection (a) as
follows, in the following order of priority:

 

(i)            first, to be retained in the applicable Agent Account for
payment, in accordance with clause (i) of the following subsection (b), an
amount equal to the aggregate Fees accrued and unpaid through such date and all
unreimbursed expenses of the Administrative Agent which are reimbursable
pursuant to the terms hereof;

 

(ii)           second, to be retained in the applicable Agent Account for
payment in accordance with clause (ii) of the following subsection (b), an
amount equal to the aggregate Daily Yield accrued and unpaid through such date;

 

(iii)          third, to be retained in the applicable Agent Account for payment
in accordance with clause (iii) of the following subsection (b), an amount equal
to the aggregate accrued and unpaid Servicing Fees through such date payable to
the Servicer;

 

7

--------------------------------------------------------------------------------


 

(iv)          fourth, an amount equal to any Purchase Excess (determined after
giving effect to any Reinvestment Purchase to be made pursuant to
Section 2.01(a) out of funds deemed to have been distributed to Seller in
connection with such Reinvestment Purchase) to be paid on such Business Day in
reduction of Capital Investment, to the Purchasers ratably based on the amount
of their respective Capital Investment, together with amounts payable with
respect thereto under Section 2.10, if any;

 

(v)           fifth, if any of the conditions precedent set forth in
Section 3.02 shall not be satisfied as of such Business Day, all such remaining
amounts to the extent not greater than the Capital Investment to be retained in
the applicable Agent Account until paid in accordance with the following
subsection (b) or all such conditions are satisfied;

 

(vi)          sixth, to be retained in the applicable Agent Account and paid in
accordance with the applicable provisions of the following subsection (b), an
amount equal to the aggregate amount of all other accrued and unpaid Seller
Obligations which are then required to be paid, including, without limitation,
the expenses of the Purchasers reimbursable under Section 12.04; and

 

(vii)         seventh, unless a Termination Event or Incipient Termination Event
has occurred and is continuing, any remaining amounts on deposit in the
applicable Agent Account, to be paid to the Seller Account (or, with the
Administrative Agent’s consent, any other account designated by the Seller). 
For the avoidance of doubt, if a Termination Event or Incipient Termination
Event has occurred and is continuing, such amounts shall remain in an Agent
Account.

 

(b)           On each Settlement Date until the Termination Date, the
Administrative Agent shall, except as otherwise provided in Section 2.12,
withdraw amounts on deposit in the Agent Accounts and pay such amounts as
follows in the following order of priority:

 

(i)            first, to the extent then due and payable, pro rata, to the
payment of all Fees accrued and unpaid through such date and all unreimbursed
expenses of the Administrative Agent which are reimbursable pursuant to the
terms hereof;

 

(ii)           second, to the payment of accrued and unpaid Daily Yield, pro
rata;

 

(iii)          third, to the payment of the aggregate accrued and unpaid
Servicing Fees through such date payable to the Servicer; provided, that if the
Servicer owes the Seller any amounts, such amounts shall be set-off from the
Servicing Fees owed and only the net amount of Servicing Fees shall be paid;

 

(iv)          fourth, an amount equal to any Purchase Excess to be applied in
reduction of the Capital Investment, to the Purchasers ratably based on the
amount of their respective Capital Investment, together with amounts payable
with respect thereto under Section 2.10, if any, pro rata;

 

(v)           fifth, if any of the conditions precedent set forth in
Section 3.02 shall not be satisfied as of such Settlement Date, to the payment
of the Capital Investment, together with amounts payable with respect thereto
under Section 2.10, if any, pro rata;

 

8

--------------------------------------------------------------------------------


 

(vi)          sixth, to the extent then due and payable, pro rata, to the
payment of all other obligations of the Seller accrued and unpaid hereunder,
including, without limitation, the expenses of the Purchasers reimbursable under
Section 12.04 and any accrued and unpaid Servicing Fees not paid pursuant to
clause third above; and

 

(vii)         seventh, to be paid to the Seller Account (or, with the
Administrative Agent’s consent, any other account designated by the Seller).

 

(c)           If and to the extent a Purchase Excess exists on any Business Day
and the amounts on deposit in the Agent Accounts are not sufficient to eliminate
such Purchase Excess in accordance with Section 2.08(a)(iv), the Seller shall
deposit an amount equal to the amount of such Purchase Excess in the Master
Agent Account by no later than 11:00 a.m. (New York time) on the Business Day
immediately succeeding the earlier of the day that the Seller was notified of
such Purchase Excess or the day the Seller first knew of such Purchase Excess,
which amount shall be applied by the Administrative Agent as an immediate
reduction of Capital Investment (together with amounts payable with respect
thereto under Section 2.10).

 

(d)           To the extent that amounts on deposit in the Agent Accounts on any
day are insufficient to pay amounts due on such day in respect of the any
Purchase Excess, any matured Daily Yield, Fees or any other amounts due and
payable as of such day by the Seller hereunder, the Seller shall pay, upon
notice from the Administrative Agent, the amount of such insufficiency to the
Administrative Agent in Dollars, in immediately available funds (for the account
of the Administrative Agent, or the applicable Purchasers, Affected Parties or
Indemnified Persons, as the case may be) not later than 11:00 a.m. (New York
time) on such day.  Any such payment made on such date but after such time shall
be deemed to have been made on, and Daily Yield shall continue to accrue and be
payable thereon at the Daily Yield Rate, until the next succeeding Business Day.

 

(e)           The Seller hereby irrevocably waives the right to direct the
application of any and all payments received from or on behalf of the Seller,
and the Seller hereby irrevocably agrees that any and all such payments shall be
applied by the Administrative Agent in accordance with this Section 2.08.

 

(f)            All payments in reduction of Capital Investment and all payments
of Daily Yield, Fees and other amounts payable by the Seller hereunder shall be
made in Dollars, in immediately available funds.  If any such payment becomes
due on a day other than a Business Day, the maturity thereof will be extended to
the next succeeding Business Day and Daily Yield shall accrue thereon at the
Daily Yield Rate shall be payable during such extension.  Payments received at
or prior to 2:00 p.m. (New York time) on any Business Day shall be deemed to
have been received on such Business Day.  Payments received after 2:00 p.m. (New
York time) on any Business Day or on a day that is not a Business Day shall be
deemed to have been received on the following Business Day.

 

(g)           Any and all payments by the Seller hereunder shall be made in
accordance with this Section 2.08 without setoff or counterclaim and free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, Charges or withholdings, excluding taxes imposed on or
measured by the net income, gross receipts or franchise taxes of

 

9

--------------------------------------------------------------------------------


 

any Affected Party by the jurisdictions under the laws of which such Affected
Party is organized (or by any political subdivisions thereof) or is doing
business other than solely as a result of this Agreement or any Related Document
(such non-excluded taxes, levies, imposts, deductions, Charges and withholdings
being “Indemnified Taxes”).  If the Seller shall be required by law to deduct
any Indemnified Taxes from or in respect of any sum payable hereunder, (i) the
sum payable shall be increased as much as shall be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.08) the Affected Party entitled to receive any
such payment receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Seller shall make such deductions, and
(iii) the Seller shall pay the full amount deducted to the relevant taxing or
other authority in accordance with applicable law.  Within 30 days after the
date of any payment of Indemnified Taxes, the Seller shall furnish to the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof.  The Seller shall indemnify any Affected Party from and
against, and, within ten days of demand therefor, pay any Affected Party for,
the full amount of Indemnified Taxes (together with any taxes imposed by any
jurisdiction on amounts payable under this Section 2.08) paid by such Affected
Party and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally asserted.

 

(h)           Upon receipt of written evidence in accordance with
Section 7.03(b) of the Sale Agreement, the Administrative Agent shall, if such
amounts have not been applied previously to the Seller Obligations, segregate
the Unrelated Amounts and the same shall not be deemed to constitute Collections
on Transferred Receivables.

 

(i)            Termination Procedures.

 

(i)            On the earlier of (i) the first Business Day after the Facility
Termination Date on which the Capital Investment has been reduced to zero or
(ii) the Final Purchase Date, if the obligations to be paid pursuant to
Section 2.08(b) have not been paid in full, the Seller shall immediately deposit
in the Master Agent Account an amount sufficient to make such payments in full.

 

(ii)           On the Termination Date, all ownership interests or Liens of the
Purchasers in and to all Transferred Receivables and all Liens of the Purchasers
and the Administrative Agent in and to the Seller Collateral shall be released
by each Purchaser and the Administrative Agent.

 

(iii)          Seller acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the written consent of Administrative Agent and
agrees that it will not do so without the prior written consent of
Administrative Agent; provided that the Administrative Agent shall immediately
authorize and consent to the filing of UCC-3 termination statements when and as
requested by the Seller (or any Affiliate of the Seller) on or after the
Termination Date.

 

(j)            Notwithstanding anything herein to the contrary, amounts required
to be retained in any Agent Account or withdrawn from any Agent Account on any
date shall be first retained

 

10

--------------------------------------------------------------------------------


 

in, or withdrawn from, as applicable, the Master Agent Account and then from the
other Agent Accounts.  If the sum of (1) the aggregate Seller Obligations
required to be paid on any date and (2) the aggregate amounts required to be
retained in the Agent Accounts on any date exceeds the available amounts on
deposit in the Master Agent Account on such day, the Administrative Agent shall
withdraw an amount equal to such excess from one or more of the other Agent
Accounts to pay such Seller Obligations or retain such amounts, as applicable.

 

Section 2.09.          Capital Requirements; Additional Costs.

 

(a)           If any Affected Party shall have determined that, after the date
hereof, the adoption of or any change in any law, treaty, governmental (or quasi
governmental) rule, regulation, guideline or order regarding capital adequacy,
reserve requirements or similar requirements or compliance by such Affected
Party with any request or directive regarding capital adequacy, reserve
requirements or similar requirements (whether or not having the force of law)
from any central bank or other Governmental Authority increases or would have
the effect of increasing the amount of capital, reserves or other funds required
to be maintained by such Affected Party against commitments made by it under
this Agreement or any other Related Document and thereby reducing the rate of
return on such Affected Party’s capital as a consequence of its commitments
hereunder or thereunder, then the Seller shall from time to time upon demand by
the Administrative Agent pay to the Administrative Agent on behalf of such
Affected Party additional amounts sufficient to compensate such Affected Party
for such reduction together with interest thereon from the date of any such
demand until payment in full at the Index Rate.  A certificate as to the amount
of that reduction and showing the basis of the computation thereof submitted by
the Affected Party to the Administrative Agent and the Seller shall be final,
binding and conclusive on the parties hereto (absent manifest error) for all
purposes.

 

(b)           If, due to any Regulatory Change, there shall be any increase in
the cost to any Affected Party of agreeing to make or making, funding or
maintaining any commitment hereunder or under any other Related Document,
including with respect to any Purchases or Capital Investment, or any reduction
in any amount receivable by such Affected Party hereunder or thereunder,
including with respect to any Purchases or Capital Investment (any such increase
in cost or reduction in amounts receivable are hereinafter referred to as
“Additional Costs”), then the Seller shall, from time to time upon demand by the
Administrative Agent, pay to the Administrative Agent on behalf of such Affected
Party additional amounts sufficient to compensate such Affected Party for such
Additional Costs together with interest thereon from the date demanded until
payment in full thereof at the Index Rate.  Each Affected Party agrees that, as
promptly as practicable after it becomes aware of any circumstance referred to
above that would result in any such Additional Costs, it shall, to the extent
not inconsistent with its internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by the Seller pursuant to this Section 2.09(b).

 

(c)           Determinations by any Affected Party for purposes of this
Section 2.09 of the effect of any Regulatory Change on its costs of making,
funding or maintaining any commitments hereunder or under any other Related
Documents or on amounts payable to it hereunder or thereunder or of the
additional amounts required to compensate such Affected Party in respect of any
Additional Costs shall be set forth in a written notice to the Administrative

 

11

--------------------------------------------------------------------------------


 

Agent and the Seller in reasonable detail and shall be final, binding and
conclusive on the parties hereto (absent manifest error) for all purposes.

 

(d)           Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Purchaser to
agree to make or to make or to continue to fund or maintain any LIBOR Rate
Purchase, then, unless that Purchaser is able to make or to continue to fund or
to maintain such LIBOR Rate Purchase at another branch or office of that
Purchaser without, in that Purchaser’s reasonable opinion, adversely affecting
it or its Capital Investment or the income obtained therefrom, on notice thereof
and demand therefor by such Purchaser to the Seller through the Administrative
Agent, (i) the obligation of such Purchaser to agree to make or to make or to
continue to fund or maintain LIBOR Rate Purchases shall terminate and
(ii) Seller shall forthwith prepay in full all outstanding LIBOR Rate Purchases
owing to such Purchaser, together with Daily Yield accrued thereon, unless
Seller, within five (5) Business Days after the delivery of such notice and
demand, converts all such LIBOR Rate Purchases into Index Rate Purchases.

 

Section 2.10.          Breakage Costs.  The Seller shall pay to the
Administrative Agent for the account of the applicable Purchaser, upon request
of such Purchaser, such amount or amounts as shall compensate such Purchaser for
any loss, cost or expense incurred by such Purchaser (as reasonably determined
by such Purchaser) as a result of any reduction by the Seller in the Capital
Investment (and accompanying loss of Daily Yield thereon) other than on a
Settlement Date, which compensation shall include an amount equal to any loss or
expense incurred by such Purchaser during the period from the date of such
reduction to (but excluding) such maturity date if the rate of interest
obtainable by such Purchaser upon the redeployment of funds in an amount equal
to such reduction is less than the interest rate applicable to such financing
source (any such loss, cost or expense, “Breakage Costs”). The determination by
such Purchaser of the amount of any such loss or expense shall be set forth in a
written notice to the Administrative Agent and the Seller in reasonable detail
and shall be final, binding and conclusive on the parties hereto (absent
manifest error) for all purposes. For the purpose of calculating amounts payable
under this Section 2.10, each Purchaser shall be conclusively deemed to have
actually funded its Capital Investment through the purchase of a deposit bearing
interest at the applicable LIBOR Rate used in calculating the Daily Yield Rate
with respect to its Capital Investment and maturing on a Settlement Date;
provided that each Purchaser may fund its Capital Investment in any manner it
sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this Section 2.10.

 

Section 2.11.          Increase in Maximum Purchase Limit.

 

(a)           Provided there exists no Termination Event or Incipient
Termination Event, with the consent of the Administrative Agent and the
Requisite Lenders, the Seller may from time to time, request in writing an
increase in the Maximum Purchase Limit by an amount (for all such requests) not
exceeding $25,000,000.  At the time of making such request, the Seller (in
consultation with the Administrative Agent) shall specify the time period within
which each Purchaser is requested to respond.

 

12

--------------------------------------------------------------------------------


 

(b)           Each Purchaser shall notify the Administrative Agent within such
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Pro Rata Share of
such requested increase.  Any Purchaser not responding within such time period
shall be deemed to have declined to increase its Commitment.

 

(c)           The Administrative Agent shall promptly notify the Seller and each
Purchaser of the Purchasers’ responses to each request made hereunder.  To
achieve the full amount of a requested increase and subject to the approval of
the Administrative Agent, the Seller may also invite additional Persons to
become Purchasers pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent.

 

(d)           If the Aggregate Commitment is increased in accordance with this
Section 2.11, the Administrative Agent and the Seller shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Seller and the
Purchasers of the final allocation of such increase and the Increase Effective
Date.

 

(e)           As a condition precedent to such increase, the Seller shall
deliver to the Administrative Agent a certificate of the Seller dated as of the
Increase Effective Date signed by an Authorized Officer (i) certifying and
attaching the resolutions adopted by the Seller approving or consenting to such
increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained herein and the other
Transaction Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and (B) no Termination Event or Incipient Termination Event
exists.  The Seller shall prepay any Advances outstanding on the Increase
Effective Date to the extent necessary to keep the outstanding Advances ratable
with any revised Pro Rata Shares arising from any nonratable increase in the
Commitments under this Section 2.11.

 

(f)            In addition to the other terms and conditions set forth herein
for increasing the Maximum Purchase Limit, any increase in the Maximum Purchase
Limit pursuant to this Section 2.11 shall be subject to the additional condition
that the Administrative Agent shall approve all up-front fees and other
compensation paid to any additional institution which becomes a Purchaser
hereunder or which increases its Commitment hereunder, and that no up-front fees
or other compensation, regardless of how characterized, shall be paid to any
such additional institution at a level greater than that received by the
existing Purchasers unless each existing Purchaser concurrently receives such
incremental compensation.  For purposes of the immediately preceding sentence,
(x) any up-front fees or similar compensation paid to any Purchaser shall be
deemed to equal a per annum rate (the “Attributable Rate”) equal to (i) the
total dollar number of up-front fees or similar compensation paid to such
Purchaser divided by (ii) the dollar amount of such Purchaser’s Commitment
multiplied by (iii) a fraction, the numerator of which equals 360 and the
denominator of which equals the number of days between the date of such
Purchaser’s Commitment and the Final Purchase Date; (y) if the Attributable Rate
paid to any new or increasing Purchaser exceeds the Attributable Rate for any
existing Purchaser, the incremental fees owed to such existing Purchaser shall
equal to the amount of such difference times such existing Purchaser’s
Commitment and (z) any up-front fees

 

13

--------------------------------------------------------------------------------


 

or similar compensation shall be deemed to exclude any underwriting fees,
arrangement fees, closing fees, administration fees or structuring fees paid in
connection with the initial closing of the transactions contemplated hereby.

 

(g)           This Section 2.11 shall supersede any provisions in this Agreement
to the contrary.

 

Section 2.12.          Non-Funding Purchasers.  (a) If a Purchaser becomes a
Non-Funding Purchaser, then, so long as such Purchaser remains a Non-Funding
Purchaser in accordance with clause (b) below, notwithstanding any other
provisions of this Agreement, any amount paid by the Seller for the account of
such Non-Funding Purchaser under this Agreement (whether on account of Capital
Investment, Daily Yield, Fees, Breakage Costs, indemnity payments or other
amounts) will not be paid or distributed to such Non-Funding Purchaser, but
will, so long as such Purchaser is a Non-Funding Purchaser, instead be retained
by the Administrative Agent in a segregated non-interest bearing account, until
the Termination Date and will be applied by the Administrative Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority (and the Non-Funding Purchaser shall have no
claims against the Seller, the Administrative Agent or any Purchaser for making
such redirected payments): first to the payment of any amounts, if any, due and
owing by such Non-Funding Purchaser to the Administrative Agent under this
Agreement, together with interest thereon owing at the Index Rate; second to the
payment of Daily Yield due and payable to the Other Purchasers, ratably among
them in accordance with the amounts of such Daily Yield then due and payable to
them; third to the payment of fees then due and payable to the Other Purchasers,
ratably among them in accordance with the amounts of such fees then due and
payable to them; fourth, if as of any Settlement Date the Capital Investment of
any Other Purchaser exceeds its Pro Rata Share (as determined without giving
effect to the proviso in the definition thereof) of the total Capital
Investments, to repay the Capital Investments of each such Other Purchaser in
the amount necessary to eliminate such excess, pro rata based on the Capital
Investments of the Other Purchasers; fifth, to make any other mandatory
reductions of Capital Investments of the Other Purchasers required under
Section 2.08, pro rata based on the Capital Investment of such Other Purchasers;
sixth to the ratable payment of other amounts then due and payable to the Other
Purchasers; and seventh to pay any Daily Yield, Capital Investment or other
amounts owing under this Agreement to such Non-Funding Purchaser in the order of
priority set forth in Section 2.08(b) hereof or as a court of competent
jurisdiction may otherwise direct.

 

(b)           If the Seller and the Administrative Agent agree in writing in
their discretion that a Non-Funding Purchaser should no longer be deemed to be a
Non-Funding Purchaser, the Administrative Agent will so notify the other parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in
Section 2.12(a), such Non-Funding Purchaser shall, to the extent applicable,
purchase such portion of outstanding Capital Investment of the Other Purchasers
and/or make such other adjustments as the Administrative Agent may determine to
be necessary to cause the Capital Investment of all of the Purchasers to be on a
pro rata basis in accordance with their respective Commitments, whereupon such
Purchaser will cease to be a Non-Funding Purchaser, provided that no adjustments
will be made retroactively with respect to Fees accrued or payments made by or
on behalf of the Seller while such Purchaser was a Non-Funding Purchaser; and
provided,

 

14

--------------------------------------------------------------------------------


 

further, that except to the extent otherwise expressly agreed by the affected
parties, such notification will not constitute a waiver or release of any claim
of any party hereunder arising from such Purchaser’s having been a Non-Funding
Purchaser.

 

ARTICLE III.

CONDITIONS PRECEDENT

 

Section 3.01.          Conditions to Effectiveness of Agreement.  This Agreement
shall not be effective until the date on which each of the following conditions
have been satisfied, in the sole discretion of, or waived in writing by, the
Purchasers and the Administrative Agent (such date, the “Effective Date”):

 

(a)           Purchase Agreement; Other Related Documents.  This Agreement shall
have been duly executed by, and delivered to, the parties hereto and the
Purchasers and the Administrative Agent shall have received such other
documents, instruments, agreements and legal opinions as each Purchaser and the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement, including all those listed in the
Schedule of Documents (except for items identified therein as applicable solely
with respect to a New Originator in which event such items may be delivered on
or prior to the Initial Sale Date for such New Originator), each in form and
substance satisfactory to each Purchaser and the Administrative Agent.

 

(b)           Governmental Approvals.  The Purchasers and the Administrative
Agent shall have received (i) satisfactory evidence that the Seller, the
Servicer and the Existing Originators have obtained all required consents and
approvals of all Persons, including all requisite Governmental Authorities, to
the execution, delivery and performance of this Agreement and the other Related
Documents and the consummation of the transactions contemplated hereby or
thereby or (ii) an Officer’s Certificate from each of the Seller and the
Servicer in form and substance satisfactory to the Purchasers and the
Administrative Agent affirming that no such consents or approvals are required.

 

(c)           Compliance with Laws.  The Seller and the Transaction Parties
shall be in compliance with all applicable foreign, federal, state and local
laws and regulations, including, without limitation, those specifically
referenced in Section 5.01(a), except to the extent noncompliance could not
reasonably be expected to have a Material Adverse Effect.

 

(d)           Payment of Fees.  The Seller shall have paid all fees required to
be paid by it on or before the Effective Date, including all fees required
hereunder and under the Fee Letter and the fee letter dated February 5, 2009
among the Parent, GE Capital and GE Capital Markets, Inc., and shall have
reimbursed the Administrative Agent for all reasonable fees, costs and expenses
of closing the transactions contemplated hereunder and under the other Related
Documents, including the Administrative Agent’s reasonable legal and audit
expenses, and other document preparation costs.

 

(e)           Representations and Warranties.  Each representation and warranty
by the Seller and each Transaction Party contained herein and in each other
Related Document shall be true

 

15

--------------------------------------------------------------------------------


 

and correct as of the Effective Date, except to the extent that such
representation or warranty expressly relates solely to an earlier date.

 

(f)            No Termination Event.  No Incipient Termination Event or
Termination Event hereunder or any “Event of Default” or “Default” (each as
defined in the Credit Agreement) shall have occurred and be continuing or would
result after giving effect to any of the transactions contemplated on the
Closing Date.

 

(g)           Audit.  The Administrative Agent shall have completed a prefunding
audit of the Receivables as of the Closing Date, the scope and results of which
are satisfactory to the Administrative Agent and each Purchaser in its sole
discretion.

 

(h)           Material Adverse Change.  Since Parent’s last audited financial
statements there shall have been (i) no material adverse change, individually or
in the aggregate, in the business, financial or other condition of the Parent
and its Subsidiaries, taken as a whole, the industry in which the Originators
operate, or the Transferred Receivables or in the prospects or projections of
the Parent and its Subsidiaries, taken as a whole or of the Seller; (ii) no
litigation has commenced that, if successful, would have a material adverse
impact on the Parent and its Subsidiaries, taken as a whole, its or their
business or ability to service the Transferred Receivables, or that would
challenge the Transactions contemplated by the Related Documents; and (iii) no
material increase in the liabilities, liquidated or contingent, of the Parent
and its Subsidiaries, taken as a whole.

 

Section 3.02.          Conditions Precedent to Purchases.  No Purchaser shall be
obligated to make any Purchases hereunder (including any Reinvestment Purchase)
on any date if, as of the date thereof:

 

(a)           any representation or warranty of the Seller, the Servicer or any
Originator contained herein or in any of the other Related Documents shall be
untrue or incorrect in any material respect as of such date, either before or
after giving effect to the Purchase of Purchaser Interests on such date and to
the application of the proceeds therefrom, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted by this Agreement;

 

(b)           any event shall have occurred, or would result from the Purchase
of Purchaser Interests on such Purchase Date or from the application of the
proceeds therefrom, that constitutes an Incipient Termination Event or a
Termination Event;

 

(c)           the Facility Termination Date shall have occurred;

 

(d)           either before or after giving effect to such Purchase and to the
application of the proceeds therefrom, the Capital Investment divided by the
Investment Base would exceed 100%; or

 

(e)           on or prior to such date, the Seller or the Servicer shall have
failed to deliver any Monthly Report, Weekly Report or Investment Base
Certificate required to be delivered in accordance with Section 5.02 hereof or
the Sale Agreement and such failure shall be continuing.

 

16

--------------------------------------------------------------------------------

 

The delivery by the Seller of a Capital Purchase Request and the acceptance by
the Seller of the funds from such Capital Purchase or any Reinvestment Purchase
on any Purchase Date shall be deemed to constitute, as of any such Purchase
Date, a representation and warranty by the Seller that the conditions in this
Section 3.02 have been satisfied.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.          Representations and Warranties of the Seller.  To induce
each Purchaser to purchase the Purchaser Interests and the Administrative Agent
to take any required or permitted actions hereunder, the Seller makes the
following representations and warranties to each Purchaser and the
Administrative Agent as of the Closing Date and, except to the extent provided
otherwise below, as of each Purchase Date, each and all of which shall survive
the execution and delivery of this Agreement.

 

(a)           Existence; Compliance with Law.  The Seller (i) is a corporation
duly formed, validly existing and in good standing under the laws of its
jurisdiction of organization, is a “registered organization” as defined in the
UCC of such jurisdiction and is not organized under the laws of any other
jurisdiction; (ii) is duly qualified to conduct business and is in good standing
in each other jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified could not reasonably be expected to have a Material Adverse
Effect; (iii) has the requisite power and authority and the legal right to own,
pledge, mortgage or otherwise encumber and operate its properties, to lease the
property it operates under lease, and to conduct its business, in each case, as
now, heretofore and proposed to be conducted; (iv) has all licenses, permits,
consents or approvals from or by, and has made all filings with, and has given
all notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct; (v) is in compliance with
its by-laws; and (vi) subject to specific representations set forth herein
regarding ERISA, tax and other laws, is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(b)           Executive Offices; Collateral Locations; Corporate or Other Names;
FEIN.  The state of organization and the organization identification number of
the Seller and current location of the Seller’s chief executive office, the
premises within which any Seller Collateral is stored or located, and the
locations of its records concerning the Seller Collateral are set forth in
Schedule 4.01(b) and the jurisdiction of its organization has not changed within
the past 12 months (or such shorter time as the Seller has been in existence). 
During the prior five years (or such shorter time as the Seller has been in
existence), except as set forth in Schedule 4.01(b), the Seller has not been
known as or used any fictitious or trade name.  In addition, Schedule
4.01(b) lists the federal employer identification number of the Seller.

 

(c)           Power, Authorization, Enforceable Obligations.  The execution,
delivery and performance by the Seller of this Agreement and the other Related
Documents to which it is a party, and the creation and perfection of all Liens
and ownership interests provided for herein and therein: (i) are within the
Seller’s corporate power; (ii) have been duly authorized by all

 

17

--------------------------------------------------------------------------------


 

necessary or proper actions; (iii) do not contravene any provision of the
Seller’s certificate of incorporation or by-laws, (iv) do not violate any law or
regulation, or any order or decree of any court or Governmental Authority;
including, for greater certainty, the Personal Information Protection and
Electronic Documents Act (Canada) or any other applicable privacy laws
(collectively, “Privacy Laws”); (v) do not conflict with or result in the breach
or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which the Seller or any
Originator is a party or by which the Seller or any Originator or any of the
property of the Seller or any Originator is bound; (vi) do not result in the
creation or imposition of any Adverse Claim upon any of the property of the
Seller or any Originator; and (vii) do not require the consent or approval of
any Governmental Authority or any other Person, except those which have been
duly obtained, made or complied with prior to the Effective Date as provided in
Section 3.01(b).  The exercise by each of the Seller, the Purchasers or the
Administrative Agent of any of its rights and remedies under any Related
Document to which it is a party do not require the consent or approval of any
Governmental Authority or any other Person, except those which will have been
duly obtained, made or complied with prior to the Closing Date as provided in
Section 3.01(b).  On or prior to the Effective Date, each of the Related
Documents to which the Seller is a party shall have been duly executed and
delivered by the Seller and each such Related Document shall then constitute a
legal, valid and binding obligation of the Seller enforceable against it in
accordance with its terms.

 

(d)           No Litigation.  No Litigation is now pending or, to the knowledge
of the Seller, threatened against the Seller that (i) challenges the Seller’s
right or power to enter into or perform any of its obligations under the Related
Documents to which it is a party, or the validity or enforceability of any
Related Document or any action taken thereunder, (ii) seeks to prevent the
transfer, sale, pledge or contribution of any Receivable or the consummation of
any of the transactions contemplated under this Agreement or the other Related
Documents, or (iii) is reasonably likely to be adversely determined and, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.  There is no Litigation pending or, to Seller’s or Parent’s knowledge,
threatened that seeks damages or injunctive relief against, or alleges criminal
misconduct by, the Seller.

 

(e)           Solvency.  Both before and after giving effect to (i) the
transactions contemplated by this Agreement and the other Related Documents and
(ii) the payment and accrual of all prior or current transaction costs by the
Seller in connection with the foregoing, the Seller is and will be Solvent.

 

(f)            Material Adverse Effect.  Since December 31, 2007, (i) the Seller
has not incurred any obligations, contingent or non-contingent liabilities,
liabilities for Charges, long-term leases or unusual forward or long-term
commitments, other than in connection with the transactions contemplated by the
Related Documents, (ii) no contract, lease or other agreement or instrument has
been entered into by the Seller or has become binding upon the Seller’s assets,
other than in connection with the Related Documents, and no law or regulation
applicable to the Seller has been adopted that has had or could reasonably be
expected to have a Material Adverse Effect and (iii) the Seller is not in
default and no third party is in default under any material contract, lease or
other agreement or instrument to which the Seller is a party.  Since the date of
the Seller’s

 

18

--------------------------------------------------------------------------------


 

organization, no event has occurred with respect to the Seller that alone or
together with other events could reasonably be expected to have a Material
Adverse Effect.

 

(g)           Ownership of Property; Liens.  None of the properties and assets
(including the Transferred Receivables) of the Seller are subject to any Adverse
Claims other than Permitted Encumbrances not attaching to Transferred
Receivables, and there are no facts, circumstances or conditions known to the
Seller that may result in (i) with respect to the Transferred Receivables, any
Adverse Claims (including Adverse Claims arising under environmental laws) and
(ii) with respect to its other properties and assets, any Adverse Claims
(including Adverse Claims arising under environmental laws) other than Permitted
Encumbrances.  The Seller has received all assignments, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Seller’s right, title and
interest in and to the Transferred Receivables and its other properties and
assets.  No effective financing statement or other similar instrument are of
record in any filing office listing the Seller or any Originator as debtor and
covering any of the Transferred Receivables or the other Seller Collateral
(except with respect to the Liens granted under this Agreement, the Sale
Agreement, the Existing Purchase Agreement or the Existing Sale Agreement), and
the Liens granted to the Purchaser pursuant to Section 7.01 are and will be at
all times fully perfected first priority Liens in and to the Seller Collateral.

 

(h)           Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.  The Seller has no Subsidiaries, and is not engaged in any joint
venture or partnership with any other Person.  The Seller has no Investments in
any Person other than Permitted Investments.  There are no outstanding rights to
purchase or options, warrants or similar rights or agreements pursuant to which
the Seller may be required to issue, sell, repurchase or redeem some or all of
its Stock.  Other than the Subordinated Loans, the Seller has no outstanding
Debt on the Effective Date.

 

(i)            Taxes.  All tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by the
Seller and all material tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Affiliate of the Seller, have in each case been filed with the appropriate
Governmental Authority and all Charges have been paid prior to the date on which
any fine, penalty, interest or late charge may be added thereto for nonpayment
thereof (or any such fine, penalty, interest, late charge or loss has been
paid), excluding Charges or other amounts being contested in accordance with
Section 5.01(e).  Proper and accurate amounts have been withheld by the Seller
or such Affiliate from its respective employees for all periods in full and
complete compliance with all applicable federal, state, local and foreign laws
and such withholdings have been timely paid to the respective Governmental
Authorities.  Schedule 4.01(i) sets forth as of the Effective Date (i) those
taxable years for which the Seller’s or such Affiliates’ tax returns are
currently being audited by the IRS or any other applicable Governmental
Authority and (ii) any assessments or threatened assessments in connection with
any such audit or otherwise currently outstanding.  Except as described on
Schedule 4.01(i), as of the Effective Date, neither the Seller nor any such
Affiliate has executed or filed with the IRS or any other Governmental Authority
any agreement or other document extending, or having the effect of extending,
the period for assessment or collection of any Charges.  As of the Effective
Date, neither the Seller nor any of its Affiliates included in the Parent Group
has agreed or been requested to make any adjustment

 

19

--------------------------------------------------------------------------------


 

under IRC 481(a), by reason of a change in accounting method or otherwise, that
could reasonably be expected to have a Material Adverse Effect.

 

(j)            Full Disclosure.  All information provided by or on behalf of
Seller pursuant to this Agreement, any Investment Base Certificate, any Monthly
Report, Weekly Report, Daily Report or any of the other Related Documents, or
any other written statement or information furnished by or on behalf of the
Seller to any Purchaser or the Administrative Agent relating to this Agreement,
the Transferred Receivables or any of the other Related Documents taken as a
whole, is true and accurate, as of its date, in every material respect, and none
of this Agreement, any Investment Base Certificate, any Monthly Report, Weekly
Report, Daily Report or any of the other Related Documents, or any other written
statement or information furnished by or on behalf of the Seller to any
Purchaser or the Administrative Agent relating to this Agreement or any of the
other Related Documents, as of its date, contains any untrue statement of a
material fact or omitted, omits or will omit to state a material fact necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances in which the same were made.  All information
provided by or on behalf of Seller pursuant to this Agreement contained in this
Agreement, any Investment Base Certificate, any Monthly Report, Weekly Report,
Daily Report or any of the other Related Documents, or any other written
statement or information furnished to any Purchaser or the Administrative Agent
has been prepared in good faith by the management of the Seller with the
exercise of reasonable diligence.

 

(k)           ERISA.  The Seller and its ERISA Affiliates are in material
compliance with ERISA (or, in the case of any Canadian Originator, applicable
pension benefits standards) and have not incurred and do not expect to incur any
liabilities (except for premium payments arising in the ordinary course of
business) under Title IV of ERISA (or, in the case of any Canadian Originator,
Canadian pension legislation).

 

(l)            Brokers.  No broker or finder acting on behalf of the Seller was
employed or utilized in connection with this Agreement or the other Related
Documents or the transactions contemplated hereby or thereby and the Seller has
no obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

(m)          Margin Regulations.  The Seller is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”).  The Seller owns no Margin Stock, and no
portion of the proceeds of the Purchases made hereunder will be used, directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock, for
the purpose of reducing or retiring any Debt that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulations T, U or X of the Federal Reserve Board.  The Seller will not take
or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.

 

(n)           Nonapplicability of Bulk Sales Laws.  No transaction contemplated
by this Agreement or any of the Related Documents requires compliance with any
bulk sales act or similar law.

 

20

--------------------------------------------------------------------------------


 

(o)           Government Regulation.  The Seller is not an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act..

 

(p)           Nonconsolidation.  The Seller is operated in such a manner that
the separate corporate existence of the Seller, on the one hand, and any member
of the Parent Group, on the other hand, would not be disregarded in the event of
the bankruptcy or insolvency of any member of the Parent Group and, without
limiting the generality of the foregoing:

 

(i)            the Seller is a limited purpose corporation whose activities are
restricted in its articles of incorporation to those activities expressly
permitted hereunder and under the other Related Documents and the Seller has not
engaged, and does not presently engage, in any business or other activity other
than those activities expressly permitted hereunder and under the other Related
Documents, nor has the Seller entered into any agreement other than this
Agreement, the other Related Documents to which it is a party and, with the
prior written consent of the Administrative Agent, any other agreement necessary
to carry out more effectively the provisions and purposes hereof or thereof;

 

(ii)           the Seller has duly appointed a board of directors and its
business is managed solely by its own officers and directors, each of whom when
acting for the Seller shall be acting solely in his or her capacity as an
officer or director of the Seller and not as an officer, director, employee or
agent of any member of the Parent Group;

 

(iii)          (A) Seller shall compensate all employees (if any), consultants
and agents directly or indirectly through reimbursement of the Parent, from its
own funds, for services provided to the Seller by such employees (if any),
consultants and agents and, to the extent any employee (if any), consultant or
agent of the Seller is also an employee, consultant or agent of such member of
the Parent Group on a basis which reflects the respective services rendered to
the Seller and such member of the Parent Group and (B) Seller shall not have any
employees;

 

(iv)          Seller shall pay its own incidental administrative costs and
expenses from its own funds, and shall allocate all other shared overhead
expenses (including, without limitation, telephone and other utility charges,
the services of shared consultants and agents, and reasonable legal and auditing
expenses) which are not reflected in the Servicing Fee, and other items of cost
and expense shared between the Seller and the Parent on the basis of actual use
to the extent practicable and, to the extent such allocation is not practicable,
on a basis reasonably related to actual use or the value of services rendered;
except as otherwise expressly permitted hereunder, under the other Related
Documents and under the Seller’s organizational documents, no member of the
Parent Group (A) pays the Seller’s expenses, (B) guarantees the Seller’s
obligations, or (C) advances funds to the Seller for the payment of expenses or
otherwise;

 

(v)           other than the purchase and acceptance through capital
contribution of Transferred Receivables pursuant to the Sale Agreement, the
acceptance of Subordinated Loans pursuant to the Sale Agreement, the payment of
distributions and the return of capital to the Member, the payment of Servicing
Fees to the Servicer under the Sale

 

21

--------------------------------------------------------------------------------


 

Agreement, the Seller engages and has engaged in no intercorporate transactions
with any member of the Parent Group;

 

(vi)          the Seller maintains records and books of account separate from
that of each member of the Parent Group, holds regular meetings of its board of
directors and otherwise observes corporate formalities;

 

(vii)         (A) the financial statements (other than consolidated financial
statements) and books and records of the Seller and each member of the Parent
Group reflect the separate existence of the Seller, (B) the consolidated
financial statements of the Parent Group shall contain disclosure to the effect
that the Seller’s assets are not available to the creditors of any member of the
Parent Group and (C) the Parent’s public bond indentures and the Credit
Agreement expressly permit sales of Receivables to the Seller on the
understanding that the Seller is a separate entity from the Parent Group;

 

(viii)        (A) the Seller maintains its assets separately from the assets of
each member of the Parent Group (including through the maintenance of separate
bank accounts and except for any Records to the extent necessary to assist the
Servicer in connection with the servicing of the Transferred Receivables),
(B) the Seller’s funds (including all money, checks and other cash proceeds) and
assets, and records relating thereto, have not been and are not commingled with
those of any member of the Parent Group and (C) the separate creditors of the
Seller will be entitled, on the winding-up of the Seller, to be satisfied out of
the Seller’s assets prior to any value in the Seller becoming available to the
Member;

 

(ix)           all business correspondence and other communications of the
Seller are conducted in the Seller’s own name, on its own stationery, invoice
and checks and through a separately-listed telephone number;

 

(x)            the Seller has and shall maintain separate office space from the
offices of any member of the Parent Group and identify such office by a sign in
its own name;

 

(xi)           the Seller shall respond to any inquiries with respect to
ownership of a Transferred Receivable by stating that it is the owner of such
Transferred Receivable, and that such Transferred Receivable is pledged to the
Administrative Agent for the benefit of the Purchasers;

 

(xii)          the Seller does not act as agent for any member of the Parent
Group, but instead presents itself to the public as a legal entity separate from
each such member and independently engaged in the business of purchasing and
financing Receivables;

 

(xiii)         the Seller maintains at least one independent director who (A) is
not a Stockholder, director, officer, employee or associate, or any relative of
the foregoing, of any member of the Parent Group (other than the Seller), all as
provided in its certificate of incorporation, (B) has (1) prior experience as an
independent director for an entity whose organizational documents required the
unanimous consent of all independent directors thereof before such corporation
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any

 

22

--------------------------------------------------------------------------------


 

applicable federal or state law relating to bankruptcy and (2) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management,
independent director services or placement services to issuers of securitization
or structured finance instruments, agreements or securities, and (C) is
otherwise acceptable to the Administrative Agent, and the retention arrangement
with such independent directors requires them to consider the interest of
Seller;

 

(xiv)        the certificate of incorporation of the Seller requires the
affirmative vote of each independent director before a voluntary petition under
the Bankruptcy Code or any other applicable federal, state, provincial or
foreign bankruptcy or other similar law, including the BIA or the CCAA, may be
filed by the Seller;

 

(xv)         Seller shall maintain (1) correct and complete books and records of
account and (2) minutes of the meetings and other proceedings of its members and
board of directors;

 

(xvi)        Seller shall not hold out its credit as being available to satisfy
obligations of others;

 

(xvii)       Seller shall not acquire obligations or Stock of any member of the
Parent Group;

 

(xviii)      Seller shall correct any known misunderstanding regarding its
separate identity; and

 

(xix)         Seller shall maintain adequate capital in light of its
contemplated business operations.

 

(q)           Deposit and Disbursement Accounts.  Schedule 4.01(q) lists all
banks and other financial institutions at which the Seller maintains deposit or
other bank accounts as of the Closing Date, including any Lockbox Account, and
such schedule correctly identifies the name, address and telephone number of
each depository, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.  Each Lockbox
Account constitutes a deposit account within the meaning of the applicable UCC. 
The Seller (or the Servicer on its behalf) has delivered to the Administrative
Agent a fully executed agreement pursuant to which each Lockbox Account Bank
(with respect to each Lockbox Account) has agreed to comply with all
instructions originated by the Administrative Agent directing the disposition of
funds in the Lockbox Accounts without further consent by the Seller, the
Servicer or any Originator.  No Lockbox Account is in the name of any person
other than the Seller or the Administrative Agent, and the Seller has not
consented to any Bank following the instructions of any Person other than the
Administrative Agent.  Accordingly, the Administrative Agent has a first
priority perfected security interest in each Lockbox Account, and all funds on
deposit therein.

 

23

--------------------------------------------------------------------------------


 

(r)            Transferred Receivables.

 

(i)            Transfers.  Each Transferred Receivable was purchased by or
contributed to the Seller on the relevant Transfer Date pursuant to the Sale
Agreement.

 

(ii)           Eligibility.  Each Transferred Receivable designated as an
Eligible Receivable in each Investment Base Certificate, Monthly Report, Weekly
Report or Daily Report, as the case may be, constitutes an Eligible Receivable
as of the date specified in such Investment Base Certificate, Monthly Report or
Weekly Report, as applicable.

 

(iii)          No Material Adverse Effect.  The Seller has no actual knowledge
of any fact (including any defaults by the Obligor thereunder on any other
Receivable) that would cause it or should have caused it to expect that any
payments on any Transferred Receivable designated as an Eligible Receivable in
any Investment Base Certificate, Monthly Report, Weekly Report or Daily Report,
as applicable, will not be paid in full when due or that has caused it to expect
any material adverse effect on any such Transferred Receivable.

 

(iv)          Nonavoidability of Transfers.  The Seller shall (A) have received
each Contributed Receivable as a contribution to the capital of the Seller by
the Parent as the sole shareholder of the Seller and (B) (1) have purchased each
Sold Receivable from the applicable Originator for cash consideration or with
the proceeds of a Subordinated Loan and (2) have accepted assignment of any
Eligible Receivables transferred pursuant to clause (b) of Section 4.04 of the
Sale Agreement, in each case in an amount that constitutes fair consideration
and reasonably equivalent value therefor.  No Sale or contribution has been made
for or on account of an antecedent debt owed by any Originator to the Seller and
no such Sale or contribution is or may be avoidable or subject to avoidance
under any bankruptcy laws, rules or regulations.

 

(s)           Assignment of Interest in Related Documents.  The Seller’s
interests in, to and under the Sale Agreement and each Originator Support
Agreement, if any, have been assigned by the Seller to the Administrative Agent
(for the benefit of itself and the Purchasers) as security for the Seller
Obligations.  No license or approval is required for the Administrative Agent’s
use of any programs used by the Servicer in the servicing of the Transferred
Receivables other than those which have been obtained and which remain in full
force and effect.

 

(t)            Notices to Obligors.  Each Obligor of Transferred Receivables has
been directed to remit all payments with respect to such Receivables for deposit
in a Lockbox or Lockbox Account.

 

(u)           Representations and Warranties in Other Related Documents.  Each
of the representations and warranties of the Seller contained in the Related
Documents (other than this Agreement) is true and correct in all respects as of
the date made or deemed made and the Seller hereby makes each such
representation and warranty to, and for the benefit of, the Purchasers and the
Administrative Agent as if the same were set forth in full herein.

 

24

--------------------------------------------------------------------------------


 

(v)           Supplementary Representations.

 

(i)            Receivables; Lockbox Accounts.  (A) Each Transferred Receivable
constitutes (1) an “account” or a “payment intangible” within the meaning of the
applicable UCC and (2) in the case of any Transferred Receivable generated by
any Canadian Originator, an “account” within the meaning of the PPSA and
(C) each Lockbox Account constitutes a “deposit account” within the meaning of
the applicable UCC.

 

(ii)           Creation of Security Interest.  The Seller owns and has good and
marketable title to the Transferred Receivables, Lockbox Accounts and Lockboxes,
free and clear of any Adverse Claim (other than in favor of the Administrative
Agent for the benefit of the Purchasers).  This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC and, in the case
of any Canadian Originator, the PPSA) in the Transferred Receivables, Lockbox
Accounts and Lockboxes in favor of the Administrative Agent (on behalf of itself
and the other Specified Parties), which security interest is prior to all other
Adverse Claims and is enforceable as such as against any creditors of and
purchasers from the Seller.

 

(iii)          Perfection.  On or prior to the Effective Date: (A) the Seller
has caused the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law and entered
into Lockbox Account Agreements in order to perfect the sale of the Transferred
Receivables from the Originators to the Seller pursuant to the Sale Agreement
and the security interest granted by the Seller to the Administrative Agent (on
behalf of itself and the other Specified Parties) in the Transferred Receivables
hereunder; and (B) with respect to each Lockbox Account, the Seller has
delivered to the Administrative Agent (on behalf of itself and the other
Specified Parties), a fully executed Lockbox Account Agreement pursuant to which
the applicable Lockbox Account Bank has agreed to comply with all instructions
given by the Administrative Agent with respect to all funds on deposit in the
Lockbox Accounts and the related Lockboxes, without further consent by the
Seller, the Servicer or any Originator.

 

(iv)          Priority.  (A) Other than (1) the transfer of the Transferred
Receivables by the Originators to the Seller pursuant to the Sale Agreement, and
(2) the grant of security interest by the Seller to the Administrative Agent (on
behalf of itself and the other Specified Parties) in the Transferred
Receivables, the Lockbox Accounts and the Lockboxes hereunder, neither the
Seller nor any Originator has pledged, assigned, sold, conveyed, or otherwise
granted a security interest in any of such Receivables, the Lockbox Accounts and
the Lockboxes to any other Person, except for any security interest from an
Originator granted pursuant to the Credit Agreement or subordinated to such
security interest which is, in either case, released automatically upon the
conveyance to Buyer under the Sale Agreement.  (B) Neither the Seller nor any
Originator has authorized, or is aware of, any filing of any financing statement
against the Seller or any Originator that include a description of collateral
covering the Transferred Receivables or all other collateral pledged to the
Administrative Agent (on behalf of itself and the other Specified Parties)
pursuant to the Related Documents, other than (1) any financing

 

25

--------------------------------------------------------------------------------


 

statement filed pursuant to the Sale Agreement and this Agreement, (2) any
financing statement filed pursuant to the “Domestic Security Agreement” or
“Canadian Security Agreement” referred to in the Credit Agreement or
(3) financing statements that have been validly terminated prior to the date
hereof.  (C) The Seller is not aware of any judgment, ERISA or tax lien filings
against either the Seller or any Originator.  (D) None of the Lockbox Accounts
or Lockboxes is in the name of any Person other than the Seller or the
Administrative Agent.  Neither the Seller, the Servicer or any Originator has
consented to any Lockbox Account Bank complying with instructions of any person
other than the Administrative Agent.

 

(v)           Survival of Supplemental Representations.  Notwithstanding any
other provision of this Agreement or any other Related Document, the
representations contained in this Section 4.01 shall be continuing, and remain
in full force and effect until the Termination Date.

 

ARTICLE V.

GENERAL COVENANTS OF THE SELLER

 

Section 5.01.          Affirmative Covenants of the Seller.  The Seller
covenants and agrees that from and after the Effective Date and until the
Termination Date:

 

(a)           Compliance with Agreements and Applicable Laws.  The Seller shall
(i) perform each of its obligations under this Agreement and the other Related
Documents and (ii) comply with all federal, state and local laws and regulations
applicable to it and the Transferred Receivables, including, to the extent
applicable, those relating to truth in lending, retail installment sales, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices, privacy, licensing, taxation, ERISA and labor matters and
environmental laws and environmental permits except, solely with respect to this
clause (ii), where the failure to so comply could not reasonably be expected to
have a Material Adverse Effect.

 

(b)           Maintenance of Existence and Conduct of Business.  The Seller
shall:  (i) do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence and its rights and franchises;
(ii) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder and in accordance with (1) the terms of its
certificate of incorporation and by-laws, (2) Section 4.01(p) and (3) the
assumptions set forth in the opinion letter of Jones Day in connection with the
Related Agreements relating to true sale and nonconsolidation matters; (iii) at
all times maintain, preserve and protect all of its assets and properties used
or useful in the conduct of its business, including all licenses, permits,
charters and registrations, and keep the same in good repair, working order and
condition in all material respects (taking into consideration ordinary wear and
tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices; and (iv) transact business only in the name of GGRC Corp.

 

(c)           Deposit of Collections.  The Seller shall deposit or cause to be
deposited promptly into a Lockbox Account, and in any event no later than the
first Business Day after receipt thereof, all Collections it may receive with
respect to any Transferred Receivable.

 

26

--------------------------------------------------------------------------------

 

(d)           Use of Proceeds.  The Seller shall utilize the proceeds of the
Purchases made hereunder solely for (i) the repayment of any obligations of the
Seller hereunder, (ii) the purchase of Transferred Receivables from the
Originators pursuant to the Sale Agreement, (iii) the payment of distributions
to the Parent, (iv) the repayment of Subordinated Loans, and (iv) the payment of
administrative fees or Servicing Fees or expenses to the Servicer or routine
administrative or operating expenses, in each case only as expressly permitted
by and in accordance with the terms of this Agreement and the other Related
Documents.

 

(e)           Payment and Performance of Charges and other Obligations.

 

(i)            Subject to Section 5.01(e)(ii), the Seller shall pay, perform and
discharge or cause to be paid, performed and discharged promptly all charges and
claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, and (B) lawful claims for labor, materials, supplies and services or
otherwise before any thereof shall become past due.

 

(ii)           The Seller may in good faith contest, by appropriate proceedings,
the validity or amount of any charges or claims described in
Section 5.01(e)(i); provided, that (A) adequate reserves with respect to such
contest are maintained on the books of the Seller, in accordance with GAAP,
(B) such contest is maintained and prosecuted continuously and with diligence,
(C) none of the Seller Collateral becomes subject to forfeiture or loss as a
result of such contest, (D) no Lien shall be imposed to secure payment of such
charges or claims other than inchoate tax liens and (E) the Seller reasonably
believes that failure to pay or to discharge such claims or charges could not
reasonably be expected to have or result in a Material Adverse Effect.

 

(f)            ERISA.  The Seller shall give the Administrative Agent prompt
written notice of any event that (i) could reasonably be expected to result in
the imposition of a Lien on any Seller Collateral under Section 412 of the IRC
or Section 302 or 4068 of ERISA, or (ii) could reasonably be expected to result
in the incurrence by Seller or its ERISA Affiliates of any liabilities under
Title IV of ERISA (other than premium payments arising in the ordinary course of
business).

 

(g)           Seller to Maintain Perfection and Priority.  In order to evidence
the interests of the Administrative Agent and the Purchasers under this
Agreement, the Seller shall, from time to time take such action, or execute and
deliver such instruments necessary or advisable (including, such actions as are
reasonably requested by the Administrative Agent) to maintain and perfect, as a
first-priority interest, the Administrative Agent’s (on behalf of itself and the
other Specified Parties) security interest in the Transferred Receivables and
all other collateral pledged to the Administrative Agent (on behalf of itself
and the other Specified Parties) pursuant to the Related Documents.  The Seller
shall, from time to time and within the time limits established by law, prepare
and present to the Administrative Agent upon request for the Administrative
Agent’s authorization and approval all financing statements, amendments,
continuations or initial financing statements in lieu of a continuation
statement or other filings necessary to continue, maintain and perfect the
Administrative Agent’s (on behalf of itself and the other Specified

 

27

--------------------------------------------------------------------------------


 

Parties) security interest in the Transferred Receivables and all other
collateral pledged to the Administrative Agent (on behalf of itself and the
other Specified Parties) pursuant to the Related Documents as a first-priority
interest. The Seller hereby authorizes the Administrative Agent to file such
financing statements under the UCC and the PPSA.  Notwithstanding anything else
in the Related Documents to the contrary, neither the Seller, the Servicer, nor
any Originator, shall have any authority to file a termination, partial
termination, release, partial release or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements, without the
prior written consent of the Administrative Agent.

 

(h)           Wachovia Account.  The Seller shall:

 

(i)            (A) deliver evidence satisfactory to the Administrative Agent
that account XXXXXXXXXXXXX maintained at Wachovia Bank, National Association has
been closed on or before September 17, 2009 and (B) establish a new Lockbox
Account on or before September 17, 2009 that is subject to a Lockbox Account
Agreement reasonably acceptable to the Administrative Agent; or

 

(ii)           cause Wachovia Bank, National Association to deliver, on or
before September 17, 2009, an amendment, in form and substance acceptable to the
Administrative Agent, to the Deposit Account Control Agreement dated the date
hereof among the Seller, Wachovia Bank, National Association and the
Administrative Agent.

 

Section 5.02.          Reporting Requirements of the Seller.  The Seller hereby
agrees that from and after the Effective Date until the Termination Date, it
shall furnish or cause to be furnished to the Administrative Agent and the
Purchasers:

 

(a)           The financial statements, notices, reports and other information
at the times, to the Persons and in the manner set forth in Annex 5.02(a).

 

(b)           At the same time each Monthly Report, Weekly Report or Daily
Report, as applicable, is required to be delivered pursuant to the terms of
clause (a) of Annex 5.02(a), a completed certificate in the form attached hereto
as Exhibit 5.02(b) (each, a “Investment Base Certificate”), provided, that if
(i) a Termination Event shall have occurred and be continuing or (ii) the
Administrative Agent, in good faith, believes that a Termination Event is
imminent, then Daily Reports shall be delivered daily; and each Investment Base
Certificate shall be prepared by the Seller or the Servicer as of the last day
of the previous month or week, in the event Investment Base Certificates are
required to be delivered on a monthly or weekly basis, and as of the close of
business on the previous Business Day, in the event Daily Reports are required
to be delivered on each Business Day.

 

(c)           Such other reports, statements and reconciliations with respect to
the Investment Base or Seller Collateral as the Administrative Agent shall from
time to time request in its reasonable discretion.

 

Section 5.03.          Negative Covenants of the Seller.  The Seller covenants
and agrees that, without the prior written consent of the Requisite Purchasers
and the Administrative Agent, from and after the Effective Date until the
Termination Date:

 

28

--------------------------------------------------------------------------------


 

(a)           Sale of Stock and Assets.  The Seller shall not sell, transfer,
convey, assign or otherwise dispose of, or assign any right to receive income in
respect of, any of its properties or other assets or any of its capital Stock
(whether in a public or a private offering or otherwise), any Transferred
Receivable or Contract therefor or any of its rights with respect to any Lockbox
or any Lockbox Account, any Agent Account or any other deposit account in which
any Collections of any Transferred Receivable are deposited except as otherwise
expressly permitted by this Agreement or any of the other Related Documents.

 

(b)           Liens.  The Seller shall not create, incur, assume or permit to
exist (i) any Adverse Claim on or with respect to its Transferred Receivables or
(ii) any Adverse Claim on or with respect to its other properties or assets
(whether now owned or hereafter acquired) except for Permitted Encumbrances.  In
addition, the Seller shall not become a party to any agreement, note, indenture
or instrument or take any other action that would prohibit the creation of a
Lien on any of its properties or other assets in favor of the Purchasers as
additional collateral for the Seller Obligations, except as otherwise expressly
permitted by this Agreement or any of the other Related Documents.

 

(c)           Modifications of Receivables or Credit and Collection Policies. 
The Seller shall not, without the prior written consent of the Administrative
Agent, (i) extend, amend, forgive, discharge, compromise, waive, cancel or
otherwise modify the terms of any Transferred Receivable, provided that the
Seller may authorize the Servicer to take such actions as are expressly
permitted by the terms of the Sale Agreement and the Credit and Collection
Policies (it being understood that any Receivables which cease to be Eligible
Receivables after giving effect to any such action shall be not included in the
calculation of the Investment Base), or (ii) amend, modify or waive any term or
provision of the Credit and Collection Policies.

 

(d)           Changes in Instructions to Obligors.  The Seller shall not make
any change in its instructions to Obligors regarding the deposit of Collections
with respect to the Transferred Receivables, except to the extent the
Administrative Agent consents in writing to such change.

 

(e)           Capital Structure and Business.  The Seller shall not (i) make any
changes in any of its business objectives, purposes or operations, (ii) make any
change in its capital structure, including the issuance of any Stock, warrants
or other securities convertible into Stock or any revision of the terms of its
outstanding shares of Stock, (iii) amend, waive or modify any term or provision
of its certificate of incorporation or by-laws, (iv) make any change to its name
indicated on the public records of its jurisdiction of organization or
(v) change its jurisdiction of organization.  The Seller shall not engage in any
business other than as provided in its certificate of incorporation, by-laws and
the Related Documents.

 

(f)            Mergers, Subsidiaries, Etc.  The Seller shall not directly or
indirectly, by operation of law or otherwise, (i) form or acquire any
Subsidiary, or (ii) merge with, consolidate with, acquire all or substantially
all of the assets or capital Stock of, or otherwise combine with or acquire, any
Person.

 

(g)           Sale Treatment.  The Seller (i) will not, and will not permit any
Originator to, account for (other than for United States federal tax purposes),
or otherwise treat, the transactions contemplated by the Sale Agreement in any
manner other than (A) with respect to

 

29

--------------------------------------------------------------------------------


 

each Sale of each Sold Receivable effected pursuant to the Sale Agreement as a
true sale and absolute assignment of the title to and sole record and beneficial
ownership interest of Receivables by the Originators to the Seller and (B) with
respect to each contribution of Contributed Receivables thereunder, as an
increase in the capital of the Seller, and (ii) will not account for (other than
for tax purposes) or otherwise treat the transactions contemplated hereby in any
manner other than as a sale of Transferred Receivables by the Seller to the
Purchasers.  In addition, the Seller shall, and shall cause each Originator to,
disclose (in a footnote or otherwise) in all of its financial statements
(including any such financial statements consolidated with any other Persons’
financial statements) the existence and nature of the transaction contemplated
hereby and by the Sale Agreement, as applicable, and the interest of the Seller
(in the case of the Originators’ financial statements) and the Purchasers (in
the case of the Seller’s financial statements) in the Receivables and Seller
Collateral.  The Seller, the Purchasers and the Administrative Agent will treat
the Purchases made hereunder as indebtedness for United States federal tax
purposes.

 

(h)           Restricted Payments.  Except for the amounts outstanding under the
Subordinated Notes, the Seller shall not enter into any lending transaction with
any other Person.  The Seller shall not at any time (i) advance credit to any
Person or (ii) declare any distributions, repurchase any Stock, return any
capital, or make any other payment or distribution of cash or other property or
assets in respect of the Seller’s outstanding Stock or make a repayment with
respect to any Subordinated Loans if, after giving effect to any such advance or
distribution, a Purchase Excess, Incipient Termination Event or Termination
Event would exist or otherwise result therefrom.

 

(i)            Indebtedness.  The Seller shall not create, incur, assume or
permit to exist any Debt, except (i) Debt of the Seller to any Affected Party,
Indemnified Person, the Servicer or any other Person expressly permitted by this
Agreement or any other Related Document, (ii) Subordinated Loans pursuant to the
Subordinated Notes, (iii) deferred taxes, and (iv) endorser liability in
connection with the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business.

 

(j)            Prohibited Transactions.  The Seller shall not enter into, or be
a party to, any transaction with any Person except as expressly permitted
hereunder or under any other Related Document.

 

(k)           Investments.  Except as otherwise expressly permitted hereunder or
under the other Related Documents, the Seller shall not make any investment in,
or make or accrue loans or advances of money to, any Person, including the
Parent, any director, officer or employee of the Seller, the Parent or any of
the Parent’s other Subsidiaries, through the direct or indirect lending of
money, holding of securities or otherwise, except with respect to Transferred
Receivables and Permitted Investments.

 

(l)            Commingling.  The Seller shall not deposit or permit the deposit
of any funds that do not constitute Collections of Transferred Receivables into
any Lockbox Account, except as otherwise contemplated under Section 4.02(l) of
the Sale Agreement.  If funds that are not Collections are deposited into a
Lockbox Account, the Seller shall, or shall cause the Servicer to notify the
Administrative Agent in writing promptly upon discovery thereof, and, the
Administrative Agent shall promptly remit (or direct the applicable Lockbox
Account Bank to

 

30

--------------------------------------------------------------------------------


 

remit) any such amounts that are not Collections to the applicable Originator or
other Person designated in such notice.

 

(m)          ERISA.  The Seller shall give the Administrative Agent prompt
written notice of any event that (i) could reasonably be expected to result in
the imposition of a Lien on any Seller Collateral under Section 412 of the IRC
or Section 302 or 4068 of ERISA, or (ii) could reasonably be expected to result
in the incurrence by Seller of any liabilities under Title IV of ERISA (other
than premium payments arising in the ordinary course of business).

 

(n)           Related Documents.  The Seller shall not amend, modify or waive
any term or provision of any Related Document without the prior written consent
of the Administrative Agent.

 

(o)           Board Policies.  The Seller shall not modify the terms of any
policy or resolutions of its board of directors if such modification could
reasonably be expected to have or result in a Material Adverse Effect.

 

Section 5.04.          Breach of Representations, Warranties or Covenants.  Upon
discovery by any Administrative Agent of any breach of representation, warranty
or covenant described in Section 4.01(g), 4.01(r), 4.01(t), 4.01(v), 5.01(c),
5.01(g), 5.03(a), 5.03(b), 5.03(c), 5.03(d), 5.03(g) and 5.03(l) by the Seller
with respect to any Transferred Receivable, the Administrative Agent shall give
prompt written notice thereof to the other parties hereto.  The Seller shall, if
requested by such notice from the Administrative Agent, on the first Business
Day following receipt of such notice, either (a) repurchase the affected
Transferred Receivable from the Purchasers for cash remitted to the applicable
Lockbox Account or (b) transfer ownership of a new Eligible Receivable or new
Eligible Receivables to the Purchasers on such Business Day, in each case, in an
amount equal to the Billed Amount of such affected Transferred Receivable minus
the Collections received in respect thereof (the “Rejected Amount”).  Seller
shall, or shall cause the Servicer to, use commercially reasonable efforts to
ensure that no Collections or other proceeds with respect to a Transferred
Receivable so reconveyed to it are paid or deposited into any Lockbox Account.

 

ARTICLE VI.

ACCOUNTS

 

Section 6.01.          Establishment of Lockbox Accounts.

 

(a)           Lockbox Accounts.

 

(i)            The Seller or the Originators have established with each Lockbox
Account Bank one or more Lockbox Accounts subject, in each case, to a fully
executed Lockbox Account Agreement.  Each Originator has assigned its right,
title and interest to each Lockbox Account established by it to the Seller.  The
Seller agrees that the Administrative Agent shall have exclusive dominion and
control of each Lockbox Account and all monies, instruments and other property
from time to time on deposit therein.  The Seller shall not make or cause to be
made, or have any ability to make or

 

31

--------------------------------------------------------------------------------


 

cause to be made, any withdrawals from any Lockbox Account except as provided in
Section 6.01(b)(ii).

 

(ii)           The Seller (or the Servicer on Seller’s behalf) has instructed
all existing Obligors of Transferred Receivables, and shall instruct all future
Obligors of such Receivables, to make payments in respect thereof only (A) by
check or money order mailed to one or more lockboxes or post office boxes under
the control of the Administrative Agent (each a “Lockbox” and collectively the
“Lockboxes”) or (B) by wire transfer or moneygram directly to a Lockbox
Account.  The Seller (or the Servicer on the Seller’s behalf) has instructed all
Lockbox Account Banks to deposit all items sent to a Lockbox directly into a
Lockbox Account.  Schedule 4.01(q) lists all Lockboxes and all Lockbox Account
Banks at which the Seller maintains Lockbox Accounts as of the Effective Date,
and such schedule correctly identifies (1) with respect to each such Lockbox
Account Bank, the name, address and telephone number thereof, (2) with respect
to each Lockbox Account, the name in which such account is held and the complete
account number therefor, and (3) with respect to each Lockbox, the lockbox
number and address thereof.  The Seller (or the Servicer on Seller’s behalf)
shall endorse, to the extent necessary, all checks or other instruments received
in any Lockbox so that the same can be deposited in the Lockbox Account, in the
form so received (with all necessary endorsements), on the first Business Day
after the date of receipt thereof.  In addition, the Seller shall deposit or
cause to be deposited into a Lockbox Account all cash, checks, money orders or
other proceeds of Transferred Receivables or Seller Collateral received by it
other than in a Lockbox or a Lockbox Account, in the form so received (with all
necessary endorsements), not later than the close of business on the first
Business Day following the date of receipt thereof, and until so deposited all
such items or other proceeds shall be held in trust for the benefit of the
Administrative Agent.  The Seller shall not make and shall not permit the
Servicer to make any deposits into a Lockbox or any Lockbox Account except in
accordance with the terms of this Agreement or any other Related Document.

 

(iii)          If, for any reason, a Lockbox Account Agreement terminates or any
Lockbox Account Bank fails to comply with its obligations under the Lockbox
Account Agreement to which it is a party, then the Seller shall promptly notify
all Obligors of Transferred Receivables who had previously been instructed to
make wire payments to a Lockbox Account maintained at any such Lockbox Account
Bank to make all future payments to a new Lockbox Account in accordance with
this Section 6.01(a)(iii).  The Seller shall not close any Lockbox Account
unless it shall have (A) received the prior written consent of the
Administrative Agent, (B) established a new account with the same Lockbox
Account Bank or with a new depositary institution satisfactory to the
Administrative Agent, (C) entered into an agreement covering such new account
with such Lockbox Account Bank or with such new depositary institution
substantially in the form of the predecessor Lockbox Account Agreement or that
is satisfactory in all respects to the Administrative Agent (whereupon, for all
purposes of this Agreement and the other Related Documents, such new account
shall become a Lockbox Account, such new agreement shall become a Lockbox
Account Agreement and any new depositary institution shall become a Lockbox
Account Bank), and (D) taken all such action as the Administrative Agent shall
reasonably require to grant and perfect a first priority Lien in

 

32

--------------------------------------------------------------------------------


 

such new Lockbox Account to the Administrative Agent under Section 7.01 of this
Agreement.  Except as permitted by this Section 6.01(a), the Seller shall not,
and shall not permit the Servicer to, open any new Lockbox or Lockbox Account
without the prior written consent of the Administrative Agent.

 

(iv)          Except as otherwise agreed by the Administrative Agent, the Seller
(or the Servicer on Seller’s behalf) has instructed all Lockbox Account Banks
that on a daily basis all collected and available funds on deposit in each
Lockbox Account are to be automatically transferred to an Agent Account.

 

(b)           Agent Accounts.

 

(i)            The Administrative Agent has established and shall maintain the
Agent Accounts with the applicable Depositaries.  Each Agent Account shall be
registered in the name of the Administrative Agent and the Administrative Agent
shall, subject to the terms of this Agreement, have exclusive dominion and
control thereof and of all monies, instruments and other property from time to
time on deposit therein.

 

(ii)           If, for any reason, any Depositary wishes to resign as depositary
of the Agent Account or fails to carry out the instructions of the
Administrative Agent, then the Administrative Agent shall promptly notify the
Purchasers.  Neither the Purchasers nor the Administrative Agent shall close any
Agent Account unless (i) (A) a new deposit account has been established with a
new depositary institution, (B) the Purchasers and the Administrative Agent have
entered into an agreement covering such new account with such new depositary
institution satisfactory in all respects to the Administrative Agent (whereupon
such new account shall become the Agent Account and such new depositary
institution shall become the Depositary for all purposes of this Agreement and
the other Related Documents), and (C) the Purchasers and the Administrative
Agent have taken all such action as the Administrative Agent shall require to
grant and perfect a first priority Lien in such new Agent Account to the
Administrative Agent (on behalf of itself and the other Specified Parties) or
(ii) the Seller has directed each applicable Lockbox Account Bank to cause all
amounts that were previously being transferred to such Agent Account on a
periodic basis to instead be transferred to a different Agent Account.

 

ARTICLE VII.

GRANT OF SECURITY INTERESTS

 

Section 7.01.          Seller’s Grant of Security Interest.  The parties hereto
intend that each Purchase of undivided percentage ownership interests in the
Transferred Receivables to be made hereunder shall constitute a purchase and
sale of undivided percentage ownership interests in the Transferred Receivables
and not a loan.  Notwithstanding the foregoing, in addition to and not in
derogation of any rights now or hereafter acquired by any Purchaser or the
Administrative Agent hereunder, the parties hereto intend that this Agreement
shall constitute a security agreement under applicable law. In such regard and,
in any event, to secure the prompt and complete payment, performance and
observance of all Seller Obligations, and to induce the Purchasers to enter into
this Agreement and perform the obligations required to be performed by them

 

33

--------------------------------------------------------------------------------


 

hereunder in accordance with the terms and conditions hereof, the Seller hereby
reaffirms the grant of any security interest under the Existing Purchase
Agreement and grants, assigns, conveys, pledges, hypothecates and transfers to
the Administrative Agent, for the benefit of itself and the Purchasers, a Lien
upon and security interest in all of Seller’s right, title and interest in, to
and under, but none of its obligations arising from, the following property,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of, the Seller (including under any trade names, styles or derivations of the
Seller, if any), and regardless of where located (all of which being hereinafter
collectively referred to as the “Seller Collateral”):

 

(a)           all Receivables;

 

(b)           the Sale Agreement, all Lockbox Account Agreements and all other
Related Documents now or hereafter in effect relating to the purchase,
servicing, processing or collection of Receivables (collectively, the “Seller
Assigned Agreements”), including (i) all rights of the Seller to receive moneys
due and to become due thereunder or pursuant thereto, (ii) all rights of the
Seller to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect thereto, (iii) all claims of the Seller for damages or breach with
respect thereto or for default thereunder and (iv) the right of the Seller to
amend, waive or terminate the same and to perform and to compel performance and
otherwise exercise all remedies thereunder;

 

(c)           all of the following (collectively, the “Seller Account
Collateral”):

 

(i)            the Lockbox Accounts, the Lockboxes, and all funds on deposit
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Lockbox Accounts, the Lockboxes or such funds,

 

(ii)           the Seller Account and all funds on deposit therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Seller Account or such funds,

 

(iii)          all notes, certificates of deposit and other instruments from
time to time delivered to or otherwise possessed by any Purchaser or any
assignee or agent on behalf of any Purchaser in substitution for or in addition
to any of the then existing Seller Account Collateral, and

 

(iv)          all interest, dividends, cash, instruments, investment property
and other property from time to time received, receivable or otherwise
distributed with respect to or in exchange for any and all of the then existing
Seller Account Collateral;

 

(d)           all other property relating to the Receivables that may from time
to time hereafter be granted and pledged by the Seller or by any Person on its
behalf whether under this Agreement or otherwise, including any deposit with any
Purchaser or the Administrative Agent of additional funds by the Seller;

 

(e)           all other personal property of the Seller of every kind and nature
not described above including without limitation all goods (including inventory,
equipment and any accessions thereto), instruments (including promissory notes),
documents, accounts, chattel paper (whether tangible or electronic), deposit
accounts, letter-of-credit rights, commercial tort claims, securities

 

34

--------------------------------------------------------------------------------


 

and all other investment property, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles); and

 

(f)            to the extent not otherwise included, all proceeds and products
of the foregoing and all accessions to, substitutions and replacements for, and
profits of, each of the foregoing Seller Collateral (including proceeds that
constitute property of the types described in Sections 7.01(a) through (e)).

 

Section 7.02.          Seller’s Agreements.  The Seller hereby (a) assigns,
transfers and conveys the benefits of the representations, warranties and
covenants of each Originator made to the Seller under the Sale Agreement to the
Administrative Agent for the benefit of the Purchasers hereunder;
(b) acknowledges and agrees that the rights of the Seller to require payment of
a Rejected Amount from an Originator under the Sale Agreement may be enforced by
the Purchasers and the Administrative Agent; and (c) certifies that the Sale
Agreement provides that the representations, warranties and covenants described
in Sections 4.01, 4.02 and 4.03 thereof, the indemnification and payment
provisions of Article V thereof and the provisions of Sections 4.03(j), 6.12,
6.14 and 6.15 thereof shall survive the sale of the Transferred Receivables (and
undivided percentage ownership interests therein) and the termination of the
Sale Agreement and this Agreement.

 

Section 7.03.          Delivery of Collateral.  All certificates or instruments
representing or evidencing all or any portion of the Seller Collateral shall be
delivered to and held by or on behalf of the Administrative Agent and shall be
in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent.  The
Administrative Agent shall have the right (a) at any time to exchange
certificates or instruments representing or evidencing Seller Collateral for
certificates or instruments of smaller or larger denominations and (b) at any
time in its discretion following the occurrence and during the continuation of a
Termination Event and without notice to the Seller, to transfer to or to
register in the name of the Administrative Agent or its nominee any or all of
the Seller Collateral.

 

Section 7.04.          Seller Remains Liable.  It is expressly agreed by the
Seller that, anything herein to the contrary notwithstanding, the Seller shall
remain liable under any and all of the Transferred Receivables, the Contracts
therefor, the Seller Assigned Agreements and any other agreements constituting
the Seller Collateral to which it is a party to observe and perform all the
conditions and obligations, if any, to be observed and performed by it
thereunder.  The Purchasers and the Administrative Agent shall not have any
obligation or liability under any such Receivables, Contracts or agreements by
reason of or arising out of this Agreement or the granting herein or therein of
a Lien thereon or the receipt by the Administrative Agent or the Purchasers of
any payment relating thereto pursuant hereto or thereto.  The exercise by any
Purchaser or the Administrative Agent of any of its respective rights under this
Agreement shall not release any Originator, the Seller or the Servicer from any
of their respective duties or obligations under any such Receivables, Contracts
or agreements.  None of the Purchasers or the Administrative Agent shall be
required or obligated in any manner to perform or fulfill any of the obligations
of any Originator, the Seller or the Servicer (except to the extent any such
Person has been appointed as Successor Servicer under the Related Documents in
accordance with the Sale

 

35

--------------------------------------------------------------------------------


 

Agreement) under or pursuant to any such Receivable, Contract or agreement, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any such Receivable, Contract or agreement, or to present or file any
claims, or to take any action to collect or enforce any performance or the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

Section 7.05.          Covenants of the Seller Regarding the Seller Collateral.

 

(a)           Offices and Records.  The Seller shall maintain its jurisdiction
of organization and chief executive office and the office at which it stores its
Records at the respective locations specified in Schedule 4.01(b) or, upon 30
days’ prior written notice to the Administrative Agent, at such other location
in a jurisdiction where all actions reasonably requested by the Administrative
Agent pursuant to Section 12.13 shall have been taken with respect to the Seller
Collateral.  The Seller shall, and shall cause the Servicer to at its own cost
and expense, maintain adequate and complete records of the Transferred
Receivables and the Seller Collateral, including records of any and all payments
received, credits granted and merchandise returned with respect thereto and all
other dealings therewith.  The Seller shall, and shall cause the Servicer to, by
no later than the Effective Date, mark conspicuously with a legend, in form and
substance satisfactory to the Administrative Agent, its books and records
(including computer records) and credit files pertaining to the Seller
Collateral, and its file cabinets or other storage facilities where it maintains
information pertaining thereto, to evidence this Agreement and the assignment
and Liens granted pursuant to this Article VII.  Upon the occurrence and during
the continuance of a Termination Event, the Seller shall, and shall cause the
Servicer to, deliver and turn over such books and records to the Administrative
Agent or its representatives at any time on demand of the Administrative Agent. 
Prior to the occurrence of a Termination Event and upon notice from the
Administrative Agent, the Seller shall, and shall cause the Servicer to, permit
any representative of the Administrative Agent to inspect such books and records
and shall provide photocopies thereof to the Administrative Agent as more
specifically set forth in Section 7.05(b).

 

(b)           Access.  The Seller shall, and shall cause the Servicer to, at its
or the Servicer’s own expense (provided Seller or Servicer shall only be
required to pay for such visits three (3) times a year so long as no Incipient
Termination Event or a Termination Event shall have occurred and be continuing),
during normal business hours, from time to time upon three Business Days’ prior
notice as frequently as the Administrative Agent determines to be appropriate:
(i) provide the Purchasers, the Administrative Agent and any of their respective
officers, employees and agents access to its properties (including properties
utilized in connection with the collection, processing or servicing of the
Transferred Receivables), facilities, advisors and employees (including
officers) and to the Seller Collateral, (ii) permit the Purchasers, the
Administrative Agent and any of their respective officers, employees and agents
to inspect, audit and make extracts from its books and records, including all
Records, (iii) permit each of the Purchasers and the Administrative Agent and
their respective officers, employees and agents to inspect, review and evaluate
the Transferred Receivables and the Seller Collateral and (iv) permit each of
the Purchasers and the Administrative Agent and their respective officers,
employees and agents to discuss matters relating to the Transferred Receivables
or its performance under this Agreement or the other Related Documents or its
affairs, finances and

 

36

--------------------------------------------------------------------------------


 

accounts with any of its officers, directors, employees, representatives or
agents (in each case, with those persons having knowledge of such matters) and
with its independent certified public accountants.  If an Incipient Termination
Event or a Termination Event shall have occurred and is continuing or the
Administrative Agent notifies Seller that, in good faith, it believes that a
Termination Event may have occurred and may be continuing, then the Seller
shall, and shall cause the Servicer to, at its own expense, (A) provide such
access during normal business hours without prior notice from the Administrative
Agent, (B) make available to the Administrative Agent and its counsel, as
quickly as is possible under the circumstances, originals or copies of all books
and records, including Records, that the Administrative Agent may reasonably
request and (C) deliver any document or instrument necessary for the
Administrative Agent, as the Administrative Agent may from time to time
reasonably request, to obtain records from any service bureau or other Person
that maintains records for the Seller or the Servicer, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by the Seller or the Servicer.

 

(c)           [Intentionally Reserved].

 

(d)           Collection of Transferred Receivables.  In connection with the
collection of amounts due or to become due to the Seller under the Transferred
Receivables, the Seller Assigned Agreements and any other Seller Collateral
pursuant to the Sale Agreement, the Seller shall, or shall cause the Servicer
to, take such action as it, and from and after the occurrence and during the
continuance of a Termination Event, the Administrative Agent, may deem necessary
or desirable to enforce collection of the Transferred Receivables, the Seller
Assigned Agreements and the other Seller Collateral; provided that the Seller
may, rather than commencing any such action or taking any other enforcement
action, at its option, elect to pay to the Administrative Agent, for deposit
into the Master Agent Account, an amount equal to the Outstanding Balance of any
such Transferred Receivable; provided, further, that if an Incipient Termination
Event or a Termination Event shall have occurred and be continuing, then the
Administrative Agent may, without prior notice to the Seller or the Servicer,
(x) exercise any rights with respect to exclusive ownership and control of the
Lockboxes and the Lockbox Accounts in accordance with the terms of the
applicable Lockbox Account Agreements (in which case the Servicer shall be
required, pursuant to the Sale Agreement, to deposit any Collections it then has
in its possession or at any time thereafter receives, immediately in them Master
Agent Account) and (y) notify any Obligor under any Transferred Receivable or
obligors under the Seller Assigned Agreements of the pledge of such Transferred
Receivables or Seller Assigned Agreements, as the case may be, to the
Administrative Agent on behalf of the Purchasers hereunder and direct that
payments of all amounts due or to become due to the Seller thereunder be made
directly to the Administrative Agent or any servicer, collection agent or
lockbox or other account designated by the Administrative Agent and, upon such
notification and at the sole cost and expense of the Seller, the Administrative
Agent may enforce collection of any such Transferred Receivable or the Seller
Assigned Agreements and adjust, settle or compromise the amount or payment
thereof.  The Administrative Agent shall provide prompt notice to the Seller and
the Servicer of any such notification of pledge or direction of payment to the
Obligors under any Transferred Receivables.

 

(e)           Performance of Seller Assigned Agreements.  The Seller shall, and
shall cause the Servicer to, (i) perform and observe all the terms and
provisions of the Seller Assigned

 

37

--------------------------------------------------------------------------------


 

Agreements to be performed or observed by it, maintain the Seller Assigned
Agreements in full force and effect, enforce the Seller Assigned Agreements in
accordance with their terms and take all action as may from time to time be
requested by the Administrative Agent in order to accomplish the foregoing, and
(ii) upon the request of and as directed by the Administrative Agent, make such
demands and requests to any other party to the Seller Assigned Agreements as are
permitted to be made by the Seller or the Servicer thereunder.

 

(f)            License for Use of Software and Other Intellectual Property. 
Unless expressly prohibited by the licensor thereof or any provision of
applicable law, if any, the Seller hereby grants to the Administrative Agent on
behalf of the Purchasers a limited license to use, without charge, the Seller’s
and the Servicer’s computer programs, software, printouts and other computer
materials, technical knowledge or processes, data bases, materials, trademarks,
registered trademarks, trademark applications, service marks, registered service
marks, service mark applications, patents, patent applications, trade names,
rights of use of any name, labels, fictitious names, inventions, designs, trade
secrets, goodwill, registrations, copyrights, copyright applications, permits,
licenses, franchises, customer lists, credit files, correspondence, and
advertising materials or any property of a similar nature, as it pertains to the
Seller Collateral, or any rights to any of the foregoing, only as reasonably
required in connection with the collection of the Transferred Receivables and
the advertising for sale, and selling any of the Seller Collateral, or
exercising of any other remedies hereto, and the Seller agrees that its rights
under all licenses and franchise agreements shall inure to the Administrative
Agent’s benefit (on behalf of itself and the other Specified Parties) for
purposes of the license granted herein.  Except upon the occurrence and during
the continuation of a Termination Event, the Administrative Agent and the
Purchasers agree not to use any such license without giving the written consent
of the Seller.

 

ARTICLE VIII.

TERMINATION EVENTS

 

Section 8.01.          Termination Events.  If any of the following events
(each, a “Termination Event”) shall occur (regardless of the reason therefor)
and be continuing:

 

(a)           the Seller shall fail to make any payment of any monetary Seller
Obligation (including, without limitation, any obligation to pay any Purchase
Excess hereunder) when due and payable and the same shall remain unremedied for
two (2) Business Day or more; or

 

(b)           (i)            the Seller shall fail to deliver when due any of
the reports required to be delivered pursuant to Section 5.02 or any other
report related to the Transferred Receivables as required by the other Related
Documents and the same shall remain unremedied for five (5) Business Days or
more or (ii) the Seller, any Originator, the Servicer or the Parent shall fail
or neglect to perform, keep or observe any covenant or other provision of this
Agreement or the other Related Documents (other than any provision embodied in
or covered by any other clause of this Section 8.01) and the same shall remain
unremedied for ten (10) Business Days or more following the earlier to occur of
an Authorized Officer of the Seller becoming aware of such breach and the
Seller’s receipt of notice thereof; or

 

38

--------------------------------------------------------------------------------

 

(c)           (i) an Originator, the Seller or the Parent shall fail to make any
payment with respect to any of its Debts which, (x) except with respect to the
Seller, is in an aggregate principal amount in excess of $20,000,000 or (y) in
the case of the Seller, is in an aggregate principal amount equal to or in
excess of $13,475, in any case, when due, and the same shall remain unremedied
after any applicable grace period with respect thereto; or (ii) a default or
breach or other occurrence shall occur under any agreement, document or
instrument to which an Originator, the Seller or the Parent is a party or by
which it or its property is bound (other than a Related Document) which relates
to a Debt which, (x) except with respect to the Seller, is in an aggregate
principal amount in excess of $20,000,000 or (y) in the case of the Seller, is
in an aggregate principal amount equal to or in excess of $13,475, in any case,
which event has not been waived or shall remain unremedied within the applicable
grace period with respect thereto, and the effect of such default, breach or
occurrence is to cause or to permit the holder or holders then to cause such
Debt to become or be declared due prior to their stated maturity; or

 

(d)           a case or proceeding shall have been commenced against an
Originator, the Seller or the Parent seeking a decree or order in respect of any
such Person under the Bankruptcy Code, the BIA or the CCAA or any other
applicable federal, state, provincial or foreign bankruptcy or other similar
law, (i) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for any such Person or for any substantial
part of such Person’s assets, or (ii) ordering the winding up or liquidation of
the affairs of any such Person, and, so long as the Seller is not a debtor in
any such case or proceedings, such case or proceeding continues for 60 days
unless dismissed or discharged; provided, however, that such 60-day period shall
be deemed terminated immediately if (x) a decree or order is entered by a court
of competent jurisdiction with respect to a case or proceeding described in this
subsection (d) or (y) any of the events described in Section 8.01(e) shall have
occurred; or

 

(e)           an Originator, the Seller or the Parent shall (i) file a petition
seeking relief under the Bankruptcy Code, the BIA or the CCAA or any other
applicable federal, state or foreign bankruptcy or other similar law,
(ii) consent or fail to object in a timely and appropriate manner to the
institution of any proceedings under the Bankruptcy Code, the BIA or the CCAA or
any other applicable federal, state or foreign bankruptcy or similar law or to
the filing of any petition thereunder or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for any such Person or for any substantial
part of such Person’s assets, (iii) make an assignment for the benefit of
creditors, or (iv) take any corporate or limited liability company, as
applicable, action in furtherance of any of the foregoing; or

 

(f)            any Originator, the Seller or the Parent (i) generally does not
pay its debts as such debts become due or admits in writing its inability to, or
is generally unable to, pay its debts as such debts become due or (ii) is not
Solvent; or

 

(g)           a final judgment or judgments for the payment of money in excess
of $10,000,000 in the aggregate (net of insurance proceeds) at any time
outstanding shall be rendered against any Originator or the Parent (other than
the Seller) and either (i) enforcement proceedings shall have been commenced
upon any such judgment or (ii) the same shall not, within 30 days after the
entry thereof, have been discharged or execution thereof stayed or bonded
pending appeal, or shall not have been discharged prior to the expiration of any
such stay; or

 

39

--------------------------------------------------------------------------------


 

(h)           a judgment or order for the payment of money in an amount equal to
or in excess of $13,475 shall be rendered against the Seller; or

 

(i)            (i) any information contained in any Investment Base Certificate
or any Capital Purchase Request is untrue or incorrect in any material respect,
or (ii) any representation or warranty of any Originator or the Seller herein or
in any other Related Document or in any written statement, report, financial
statement or certificate (other than a Investment Base Certificate or any
Capital Purchase Request) made or delivered by or on behalf of such Originator
or the Seller to any Affected Party hereto or thereto is untrue or incorrect in
a material respect as of the date when made or deemed made; provided, that the
inaccuracy of information in any Daily Report, if made without actual knowledge
of such inaccuracy, shall not constitute a Termination Event if such information
is corrected by delivery of a new Daily Report within two Business Days of the
untrue or inaccurate information; or

 

(j)            any Governmental Authority (including the IRS or the PBGC) shall
file notice of a Lien with regard to any assets of any Originator, the Parent or
any of their respective ERISA Affiliates (other than a Lien (i) limited by its
terms to assets other than Receivables and (ii) not materially adversely
affecting the financial condition of such Originator, the Parent or any such
ERISA Affiliate or the ability of the Servicer to perform its duties hereunder
or under the Related Documents) and such lien shall not have been released
within seven (7) days; or

 

(k)           the Administrative Agent shall have reasonably determined (and so
notified the Seller) that any event or condition that has had or could
reasonably be expected to have or result in a Material Adverse Effect has
occurred; or

 

(l)            the Sale Agreement shall for any reason cease to evidence the
transfer to the Seller of the legal and equitable title to, and ownership of,
the Transferred Receivables; or

 

(m)          except as otherwise expressly provided herein or in any Related
Document, such Related Document shall have been modified, amended or terminated
without the prior written consent of the Administrative Agent; or

 

(n)           an Event of Servicer Termination shall have occurred; or

 

(o)           (i) the Seller shall cease to hold valid and properly perfected
title to and sole legal and beneficial ownership in the Transferred Receivables
or (ii)  the Administrative Agent (on behalf of the Purchasers) shall cease to
hold either (A) valid and properly perfected title to and sole legal and
beneficial ownership in the Purchaser Interests (subject to the interests of the
Purchasers hereunder) or (B) a first priority, perfected Lien in the Transferred
Receivables or any of the Seller Collateral; or

 

(p)           a Change of Control shall occur; or

 

(q)           the Seller shall amend its certificate of incorporation or by-laws
without the express prior written consent of the Administrative Agent; or

 

(r)            the Seller shall have received an Election Notice pursuant to
Section 2.01(d) of the Sale Agreement; or

 

40

--------------------------------------------------------------------------------


 

(s)           (i) the Defaulted Receivable Trigger Ratio shall exceed 2.35%;
(ii) the Delinquency Trigger Ratio shall exceed 3.25%; (iii) the Dilution
Trigger Ratio shall exceed 6.50%; or (iv) the Turnover Days shall exceed 50
days; or

 

(t)            any material provision of any Related Document shall for any
reason cease to be a valid, binding and enforceable obligation of any of the
Seller, the Servicer, or any Originator party thereto in accordance with its
terms (or any Originator or the Seller shall challenge the enforceability of any
Related Document or shall assert in writing, or engage in any action or inaction
based on any such assertion, that any provision of any of the Related Documents
has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms); or

 

(u)           any failure to make any installment or other payment under Title
IV of ERISA by the Parent, any Originator or the Servicer or any of their ERISA
Affiliates, in excess of $10,000,000 or the occurrence of any Reportable Event
with respect to any Plan that could reasonably be expected to give rise to a
liability to the PBGC in excess of $10,000,000; or

 

(v)           a Purchase Excess exists at any time and the Seller has not repaid
the amount of such Purchase Excess within one (1) Business Day in accordance
with Section 2.08 hereof;

 

(w)          the Parent shall fail to satisfy one or more of the financial tests
set forth on Part B of Schedule 8.01 hereto; or

 

(x)            any “Event of Default” under the Credit Agreement shall occur; or

 

(y)           the sum of (i) cash and cash equivalents of the Transaction
Parties that is not subject to any Lien or otherwise encumbered and (ii) the
undrawn funding availability under the Credit Agreement shall be less than
$15,000,000; or

 

(z)            in the case of any Canadian Originator, there is a solvency
liability or potential wind up liability with respect to a defined benefit
pension plan under applicable Canadian federal or provincial pension benefits
standards legislation in excess of $10,000,000, or required contributions are
not paid to such plan when due;

 

then, and in any such event, the Administrative Agent, may, and shall, at the
request of the Requisite Purchasers, by notice to the Seller, declare the
Facility Termination Date to have occurred without demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Seller;
provided, that the Facility Termination Date shall automatically occur upon the
occurrence of any of the Termination Events related to the Seller described in
Sections 8.01(d) or (e), in each case without demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Seller.  Upon the
occurrence of the Facility Termination Date, all Seller Obligations shall
automatically be and become due and payable in full, without any action to be
taken on the part of any Person.  In addition, if any Event of Servicer
Termination shall have occurred, then, the Administrative Agent may, and shall,
at the request of the Requisite Purchasers, by delivery of a Servicer
Termination Notice to Seller and the Servicer, terminate the servicing
responsibilities of the Servicer under the Sale Agreement in accordance with the
terms thereof.

 

41

--------------------------------------------------------------------------------


 

ARTICLE IX.

REMEDIES

 

Section 9.01.          Actions Upon Termination Event.  If any Termination Event
shall have occurred and be continuing or the Facility Termination Date shall be
deemed to have occurred pursuant to Section 8.01, then the Administrative Agent
may exercise in respect of the Seller Collateral, in addition to any and all
other rights and remedies granted to it hereunder, under any other Related
Document or under any other instrument or agreement securing, evidencing or
relating to the Seller Obligations or otherwise available to it, all of the
rights and remedies of a secured party upon default under the UCC and the PPSA,
as applicable (such rights and remedies to be cumulative and nonexclusive), and,
in addition, may take the following actions:

 

(a)           The Administrative Agent may, without notice to the Seller except
as required by law and at any time or from time to time, (i) charge, offset or
otherwise apply amounts payable to the Seller from any Agent Account or any
Lockbox Account against all or any part of the Seller Obligations and
(ii) without limiting the terms of Section 7.05(d), notify any Obligor under any
Transferred Receivable or obligors under the Seller Assigned Agreements of the
transfer of the Transferred Receivables to the Seller and the pledge of such
Transferred Receivables or Seller Assigned Agreements, as the case may be, to
the Administrative Agent on behalf of the Specified Parties hereunder and direct
that payments of all amounts due or to become due to the Seller thereunder be
made directly to the Administrative Agent or any servicer, collection agent or
lockbox or other account designated by the Administrative Agent.

 

(b)           If the Facility Termination Date has occurred pursuant to
Section 8.01 by declaration or otherwise, Administrative Agent may, without
notice except as specified below, solicit and accept bids for and sell the
Seller Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or any of the Purchasers’ or the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable.  The Administrative Agent shall have the right to
conduct such sales on the Seller’s premises or elsewhere and shall have the
right to use any of the Seller’s premises without charge for such sales at such
time or times as the Administrative Agent deems necessary or advisable.  The
Seller agrees that, to the extent notice of sale shall be required by law, ten
days’ notice to the Seller of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification.  The Administrative Agent shall not be obligated to make any sale
of Seller Collateral regardless of notice of sale having been given.  The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed for such sale, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Every such sale shall operate to divest all right, title, interest,
claim and demand whatsoever of the Seller in and to the Seller Collateral so
sold, and shall be a perpetual bar, both at law and in equity, against each
Originator, the Seller, any Person claiming any right in the Seller Collateral
sold through any Originator or the Seller, and their respective successors or
assigns.  The Administrative Agent shall deposit the net proceeds of any such
sale in the Master Agent Account and such proceeds shall be applied against all
or any part of the Seller Obligations in accordance with Section 2.08(b).

 

42

--------------------------------------------------------------------------------


 

(c)           Upon the completion of any sale under Section 9.01(b), the Seller
shall deliver or cause to be delivered to the purchaser or purchasers at such
sale on the date thereof, or within a reasonable time thereafter if it shall be
impracticable to make immediate delivery, all of the Seller Collateral sold on
such date, but in any event full title and right of possession to such property
shall vest in such purchaser or purchasers upon the completion of such sale. 
Nevertheless, if so requested by the Administrative Agent or by any such
purchaser, the Seller shall confirm any such sale or transfer by executing and
delivering to such purchaser all proper instruments of conveyance and transfer
and releases as may be designated in any such request.

 

(d)           At any sale under Section 9.01(b), any Purchaser or the
Administrative Agent may bid for and purchase the property offered for sale and,
upon compliance with the terms of sale, may hold, retain and dispose of such
property without further accountability therefor.

 

(e)           The Administrative Agent may (but in no event shall be obligated
to) exercise, at the sole cost and expense of the Seller, any and all rights and
remedies of the Seller under or in connection with the Seller Assigned
Agreements or the other Seller Collateral, including any and all rights of the
Seller to demand or otherwise require payment of any amount under, or
performance of any provisions of, the Seller Assigned Agreements.  Without
limiting the foregoing, the Administrative Agent shall, upon the occurrence of
any Event of Servicer Termination, have the right to name any Successor Servicer
(including itself) pursuant to Article VIII of the Sale Agreement.

 

Section 9.02.          Exercise of Remedies.  No failure or delay on the part of
the Administrative Agent or any Purchaser in exercising any right, power or
privilege under this Agreement and no course of dealing between any Originator,
the Seller or the Servicer, on the one hand, and the Administrative Agent or any
Purchaser, on the other hand, shall operate as a waiver of such right, power or
privilege, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. The rights and remedies under this Agreement are cumulative, may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies that the Administrative Agent or any Purchaser would otherwise have at
law or in equity.  No notice to or demand on any party hereto shall entitle such
party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of the party providing such
notice or making such demand to any other or further action in any circumstances
without notice or demand.

 

Section 9.03.          Power of Attorney.  On the Closing Date, the Seller shall
execute and deliver a power of attorney substantially in the form attached
hereto as Exhibit 9.03 (a “Power of Attorney”).  The Power of Attorney is a
power coupled with an interest and shall be irrevocable until this Agreement has
terminated in accordance with its terms and all of the Seller Obligations are
indefeasibly paid or otherwise satisfied in full.  The powers conferred on the
Administrative Agent under each Power of Attorney are solely to protect the
Liens of the Administrative Agent and the Purchasers upon and interests in the
Seller Collateral and shall not impose any duty upon the Administrative Agent to
exercise any such powers.  The Administrative Agent shall not be accountable for
any amount other than amounts that it actually receives as a result of the
exercise of such powers and none of the Administrative Agent’s officers,
directors, employees, agents or representatives shall be responsible to the
Seller, any Originator, the Servicer or any other Person

 

43

--------------------------------------------------------------------------------


 

for any act or failure to act, except to the extent of damages attributable to
their own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.  Notwithstanding any other provision herein or
in any other Related Document to the contrary, the Administrative Agent shall
not exercise any powers pursuant to any Power of Attorney unless a Termination
Event shall have occurred and be continuing.

 

Section 9.04.          Continuing Security Interest.  This Agreement shall
create a continuing Lien in the Seller Collateral until the date such security
interest is released by Administrative Agent; provided, that such Lien shall be
released automatically on the Termination Date (and the Administrative Agent
shall acknowledge such release in writing to the Seller).

 

ARTICLE X.

INDEMNIFICATION

 

Section 10.01.          Indemnities by the Seller.

 

(a)           Without limiting any other rights that the Purchasers or the
Administrative Agent or any of their respective officers, directors, employees,
agents, transferees, successors or assigns (each, an “Indemnified Person”) may
have hereunder or under applicable law, the Seller hereby agrees to indemnify
and hold harmless each Indemnified Person from and against any and all
Indemnified Amounts that may be claimed or asserted against or incurred by any
such Indemnified Person in connection with or arising out of the transactions
contemplated under this Agreement or under any other Related Document or any
actions or failures to act in connection therewith, including any and all
reasonable legal costs and expenses arising out of or incurred in connection
with disputes between or among any parties to any of the Related Documents;
provided, that the Seller shall not be liable for any indemnification to an
Indemnified Person to the extent that any such Indemnified Amount (x) results
from such Indemnified Person’s gross negligence or willful misconduct, in each
case as finally determined by a court of competent jurisdiction, (y) constitutes
recourse for uncollectible or uncollected Transferred Receivables as a result of
the insolvency, bankruptcy or the failure (without cause or justification
triggered by the actions of Seller or any Affiliate thereof) or inability on the
part of the related Obligor to perform its obligations thereunder or (z) income
taxes or franchise taxes imposed on any Indemnified Person by the jurisdictions
under the laws of which such Indemnified Person is organized or is doing
business other than solely as a result of, this Agreement or any Related
Document.  Subject to clauses (x), (y) and (z) of the proviso in the immediately
preceding sentence, but without limiting the generality of the foregoing, the
Seller shall pay on demand to each Indemnified Person any and all Indemnified
Amounts relating to or resulting from:

 

(i)            reliance on any representation or warranty made or deemed made by
the Seller (or any of its officers) under or in connection with this Agreement
or any other Related Document (without regard to any qualifications concerning
the occurrence or non-occurrence of a Material Adverse Effect or similar
concepts of materiality) or on any other information delivered by the Seller
pursuant hereto or thereto that shall have been incorrect when made or deemed
made or delivered;

 

44

--------------------------------------------------------------------------------


 

(ii)           the failure by the Seller to comply with any term, provision or
covenant contained in this Agreement, any other Related Document or any
agreement executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
including any Privacy Laws, or the nonconformity of any Transferred Receivable
or the Contract therefor with any such applicable law, rule or regulation;

 

(iii)          (1) the failure to vest and maintain vested in the Seller valid
and properly perfected title to and sole legal and beneficial ownership of the
Receivables that constitute Transferred Receivables, together with all
Collections in respect thereof and all other Seller Collateral, free and clear
of any Adverse Claim and (2) the failure to maintain or transfer to the
Administrative Agent, for the benefit of itself and other Specified Parties, a
first priority, perfected Lien in any portion of the Seller Collateral;

 

(iv)          any dispute, claim, offset or defense of any Obligor (other than
its discharge in bankruptcy) to the payment of any Transferred Receivable
(including a defense based on any Dilution Factor or on such Receivable or the
Contract therefor not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services giving rise to such
Receivable or the furnishing of or failure to furnish such merchandise or
services or relating to collection activities with respect to such Receivable
(if such collection activities were performed by any of the Seller’s Affiliates
acting as Servicer);

 

(v)           any products liability claim or other claim arising out of or in
connection with merchandise, insurance or services that is the subject of any
Contract with respect to any Transferred Receivable;

 

(vi)          the commingling of Collections with respect to Transferred
Receivables by the Seller at any time with its other funds or the funds of any
other Person;

 

(vii)         any failure by the Seller to cause the filing of, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC or the PPSA, as applicable, of any applicable jurisdiction or any other
applicable laws with respect to any Transferred Receivable that is the subject
of a Purchase hereunder, whether at the time of any such Purchase or at any
subsequent time to the extent such filing is necessary to maintain the
perfection and priority of the interests of the Administrative Agent, for the
benefit of the Purchasers, in the Transferred Receivables;

 

(viii)        any investigation, litigation or proceeding related to this
Agreement or any other Related Document or the ownership of Receivables or
Collections with respect thereto or any other investigation, litigation or
proceeding relating to the Seller, the Servicer or any Originator brought
against any Indemnified Person as a result of any of the transactions
contemplated hereby or by any other Related Document;

 

45

--------------------------------------------------------------------------------


 

(ix)           any failure of a Lockbox Account Bank to comply with the terms of
the applicable Lockbox Account Agreement;

 

(x)            any Termination Event described in Section 8.01(d) or
(e) relating to Seller;

 

(xi)           any failure of the Seller to give reasonably equivalent value to
the applicable Originator under the Sale Agreement in consideration of the
transfer by such Originator of any Receivable, or any attempt by any Person to
void any transfer of a Receivable by such Originator to the Seller under
statutory provisions or common law or equitable action;

 

(xii)          any action or omission by Seller or any Transaction Party which
reduces or impairs the rights of the Administrative Agent or the Specified
Parties with respect to any Receivable or the value of any such Receivable;

 

(xiii)         any attempt by any Person to void any Purchase or the Lien
granted hereunder under statutory provisions or common law or equitable action;
or

 

(xiv)        any withholding, deduction or Charge imposed upon any payments with
respect to any Transferred Receivable, any Seller Assigned Agreement or any
other Seller Collateral.

 

(b)           Any Indemnified Amounts subject to the indemnification provisions
of this Section 10.01 not paid in accordance with Section 2.08 shall be paid by
the Seller to the Indemnified Person entitled thereto within five Business Days
following demand therefor.

 

ARTICLE XI.

ADMINISTRATIVE AGENT

 

Section 11.01.          Authorization and Action.

 

(a)           The Administrative Agent may take such action and carry out such
functions under this Agreement as are authorized to be performed by it pursuant
to the terms of this Agreement, any other Related Document or otherwise
contemplated hereby or thereby or are reasonably incidental thereto; provided,
that the duties of the Administrative Agent set forth in this Agreement shall be
determined solely by the express provisions of this Agreement, and, other than
the duties set forth in Section 11.02, any permissive right of the
Administrative Agent hereunder shall not be construed as a duty.

 

Section 11.02.          Reliance.  None of the Administrative Agent, any of its
Affiliates or any of their respective directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or the other Related Documents, except for
damages solely caused by its or their own gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction.  Without limiting
the generality of the foregoing, and notwithstanding any term or provision
hereof to the contrary, the Seller and each Purchaser hereby acknowledge and
agree that the Administrative Agent as

 

46

--------------------------------------------------------------------------------


 

such (a) has no duties or obligations other than as set forth expressly herein,
and has no fiduciary obligations to any person, (b) acts as a representative
hereunder for the Purchasers and has no duties or obligations to, shall incur no
liabilities or obligations to, and does not act as an agent in any capacity for,
the Seller (other than, with respect to the Administrative Agent, under the
Power of Attorney with respect to remedial actions) or the Originators, (c) may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts, (d) makes no representation or warranty hereunder to any
Affected Party and shall not be responsible to any such Person for any
statements, representations or warranties made in or in connection with this
Agreement or the other Related Documents, (e) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or the other Related Documents on the
part of the Seller, the Servicer, any Originator, the Parent or any Purchaser,
or to inspect the property (including the books and records) of the Seller, the
Servicer, any Originator, the Parent or any Purchaser, (f) shall not be
responsible to the Seller, the Servicer, any Purchaser or any other Person for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or the other Related Documents or any other
instrument or document furnished pursuant hereto or thereto, (g) shall incur no
liability under or in respect of this Agreement or the other Related Documents
by acting upon any notice, consent, certificate or other instrument or writing
believed by it to be genuine and signed, sent or communicated by the proper
party or parties and (h) shall not be bound to make any investigation into the
facts or matters stated in any notice or other communication hereunder and may
conclusively rely on the accuracy of such facts or matters.

 

Section 11.03.          GE Capital and Affiliates.  GE Capital and its
Affiliates may generally engage in any kind of business with any Obligor, the
Parent, the Originators, the Seller, the Servicer, any Purchaser, any of their
respective Affiliates and any Person who may do business with or own securities
of such Persons or any of their respective Affiliates, all as if GE Capital were
not the Administrative Agent and without the duty to account therefor to any
Obligor, the Parent, any Originator, the Seller, the Servicer, any Purchaser or
any other Person.

 

Section 11.04.          Purchaser Credit Decision.  Each Purchaser acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Purchaser, and based upon such documents and information as it has
deemed appropriate, made its own credit and financial analysis of the Seller and
its own decision to enter into this Agreement.  Each Purchaser also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Purchaser and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.

 

Section 11.05.          Indemnification.  Each of the Purchasers severally
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Seller and without limiting the obligations of the Seller hereunder),
ratably according to their respective Pro Rata Shares, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Administrative Agent in
any way relating to or arising out of this Agreement or any other Related
Document or any action taken or omitted by the

 

47

--------------------------------------------------------------------------------


 

Administrative Agent in connection herewith or therewith; provided, however,
that no Purchaser shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the Administrative Agent’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction.  Without limiting the foregoing, each Purchaser agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Related
Document, to the extent that the Administrative Agent is not reimbursed for such
expenses by the Seller.

 

Section 11.06.          Successor Administrative Agent.  The Administrative
Agent may resign at any time by giving not less than thirty (30) days’ prior
written notice thereof to each of the Purchasers and the Seller.  Upon any such
resignation, the Requisite Purchasers shall have the right to appoint a
successor Administrative Agent, subject to the written consent of the Seller. 
If no successor Administrative Agent shall have been so appointed by the
Requisite Purchasers and shall have accepted such appointment within 30 days
after the resigning the Administrative Agent’s giving notice of resignation,
then the resigning Administrative Agent may, on behalf of the Purchasers,
appoint a successor Administrative Agent, which shall be a Purchaser, if a
Purchaser is willing to accept such appointment, or, subject to the written
consent of the Seller, otherwise shall be a commercial bank or financial
institution or a subsidiary of a commercial bank or financial institution which
commercial bank or financial institution is organized under the laws of the
United States of America or of any State thereof which has a long-term debt
rating from S&P of “A—” or better and Moody’s of “A3” or better and has a
combined capital and surplus of at least $300,000,000.  If no successor
Administrative Agent has been appointed pursuant to the foregoing, by the 30th
day after the date such notice of resignation was given by the resigning
Administrative Agent, such resignation shall become effective and the Requisite
Purchasers shall thereafter perform all the duties of the Administrative Agent
hereunder until such time, if any, as the Requisite Purchasers appoint a
successor Administrative Agent as provided above.  Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall succeed to and become vested
with all the rights, powers, privileges and duties of the resigning
Administrative Agent.  Upon the earlier of the acceptance of any appointment as
the Administrative Agent hereunder by a successor Administrative Agent or the
effective date of the resigning Administrative Agent’s resignation, the
resigning Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Related Documents, except that
any indemnity rights or other rights in favor of such resigning Administrative
Agent shall continue.  After any resigning Administrative Agent’s resignation
hereunder, the provisions of this Article XI shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement and the other Related Documents.

 

Section 11.07.          Setoff and Sharing of Payments.  In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Termination Event, each Purchaser is hereby authorized at any time or from
time to time, without notice to the Seller or to any other Person,

 

48

--------------------------------------------------------------------------------

 

any such notice being hereby expressly waived (but subject to Section 2.03(b)),
to set off and to appropriate and to apply any and all balances held by it at
any of its offices for the account of the Seller (regardless of whether such
balances are then due to the Seller) and any other properties or assets any time
held or owing by that Purchaser or that holder to or for the credit or for the
account of the Seller against and on account of any of the Seller Obligations
which are not paid when due.  Any Purchaser exercising a right to set off or
otherwise receiving any payment on account of the Seller Obligations in excess
of its Pro Rata Share thereof shall purchase for cash (and the other Purchasers
or holders shall sell) such participations in each such other Purchaser’s or
holder’s Pro Rata Share of the Seller Obligations as would be necessary to cause
such Purchaser to share the amount so set off or otherwise received with each
other Purchaser or holder in accordance with their respective Pro Rata Shares. 
The Seller agrees, to the fullest extent permitted by law, that (a) any
Purchaser or holder may exercise its right to set off with respect to amounts in
excess of its Pro Rata Share of the Seller Obligations and may sell
participations in such amount so set off to other Purchasers and holders and
(b) any Purchaser or holders so purchasing a participation in the Capital
Investment or Seller Obligations held by other Purchasers or holders may
exercise all rights of set off, bankers’ lien, counterclaim or similar rights
with respect to such participation as fully as if such Purchaser or holder were
a direct holder of the Capital Investment and the Seller Obligations in the
amount of such participation.  Notwithstanding the foregoing, if all or any
portion of the set-off amount or payment otherwise received is thereafter
recovered from the Purchaser that has exercised the right of set-off, the
purchase of participations by that Purchaser shall be rescinded and the purchase
price restored without interest.

 

ARTICLE XII.

MISCELLANEOUS

 

Section 12.01.          Notices.  Except as otherwise provided herein, whenever
it is provided herein that any notice, demand, request, consent, approval,
declaration or other communication shall or may be given to or served upon any
of the parties by any other parties, or whenever any of the parties desires to
give or serve upon any other parties any communication with respect to this
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by email of the signed notice in PDF form or facsimile
(with such email or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States Mail as otherwise provided in this
Section 12.01), (c) one Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when delivered, if hand delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number set forth on the signature pages hereto (or
any Assignment Agreement) or to such other address (or facsimile number) as may
be substituted by notice given as herein provided.  The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice.  Failure or delay in delivering copies of any notice, demand,
request, consent, approval, declaration or other communication to any Person
(other than any Purchaser and the Administrative Agent) designated in any
written notice provided hereunder to receive copies shall in no way adversely
affect the effectiveness of such notice, demand, request,

 

49

--------------------------------------------------------------------------------


 

consent, approval, declaration or other communication.  Notwithstanding the
foregoing, whenever it is provided herein that a notice is to be given to any
other party hereto by a specific time, such notice shall only be effective if
actually received by such party prior to such time, and if such notice is
received after such time or on a day other than a Business Day, such notice
shall only be effective on the immediately succeeding Business Day.

 

Section 12.02.          Binding Effect; Assignability.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Seller, each Purchaser and the Administrative Agent and their respective
successors and permitted assigns.  The Seller may not assign, transfer,
hypothecate or otherwise convey any of its rights or obligations hereunder or
interests herein without the express prior written consent of the Requisite
Purchasers and the Administrative Agent.  Any such purported assignment,
transfer, hypothecation or other conveyance by the Seller without the prior
express written consent of the Requisite Purchasers and the Administrative Agent
shall be void.

 

(b)           The Seller hereby consents to any Purchaser’s assignment or pledge
of, and/or sale of participations in, at any time or times after the Effective
Date of the Related Documents, Capital Investment and any Commitment or of any
portion thereof or interest therein, including any Purchaser’s rights, title,
interests, remedies, powers or duties thereunder, whether evidenced by a writing
or not, made in accordance with this Section 12.02(b).  Any assignment by a
Purchaser shall (i) require the execution of an assignment agreement (an
“Assignment Agreement”) substantially in the form attached hereto as
Exhibit 12.02(b) or otherwise in form and substance satisfactory to the
Administrative Agent, and acknowledged by, the Administrative Agent, a copy of
which is delivered to the Seller, and other than in the case of an assignment by
a Purchaser to one of its Affiliates, the written consent of the Administrative
Agent and, only if and so long as no Termination Event has occurred and is
continuing, the Seller (which consent shall not be unreasonably withheld or
delayed); (ii) if a partial assignment, be in an amount at least equal to
$5,000,000 and, after giving effect to any such partial assignment, the
assigning Purchaser shall have retained Commitments in an amount at least equal
to $5,000,000; (iii) require the delivery to the Seller and Administrative Agent
by the assignee or participant, as the case may be, of any forms, certificates
or other evidence with respect to United States tax withholding matters, and
(iv) other than in the case of an assignment by a Purchaser to one of its
Affiliates, include a payment to the Administrative Agent by the assignor or
assignee Purchaser of an assignment fee of $3,500; and (v) any assignment by a
Non-Funding Purchaser (including to any Affiliate thereof) shall require the
prior written consent of the Administrative Agent.  In the case of an assignment
by a Purchaser under this Section 12.02, the assignee shall have, to the extent
of such assignment, the same rights, benefits and obligations as it would if it
were a Purchaser hereunder.  The assigning Purchaser shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment.  The Seller hereby
acknowledges and agrees that any assignment made in accordance with this
Section 12.02(b) will give rise to a direct obligation of the Seller to the
assignee and that the assignee shall thereupon be a “Purchaser” for all
purposes.  In all instances, each Purchaser’s obligation to make Purchases and
maintain Capital Investment hereunder shall be several and not joint and shall
be limited to such Purchaser’s Pro Rata Share of the applicable Commitment. 
Notwithstanding the foregoing provisions of this Section 12.02(b), any Purchaser
may at any time pledge or assign all or any portion of such Purchaser’s

 

50

--------------------------------------------------------------------------------


 

rights under this Agreement and the other Related Documents to any Federal
Reserve Bank or to any holder or trustee of such Purchaser’s securities;
provided, however, that no such pledge or assignment to any Federal Reserve
Bank, holder or trustee shall release such Purchaser from such Purchaser’s
obligations hereunder or under any other Related Document and no such holder or
trustee shall be entitled to enforce any rights of such Purchaser hereunder
unless such holder or trustee becomes a Purchaser hereunder through execution of
an Assignment Agreement as set forth above.

 

(c)           In addition to the foregoing right, any Purchaser may, without
notice to or consent from the Administrative Agent or the Seller, (x) grant to a
SPV that is administered by such Purchaser or is an Affiliate of such Purchaser
the option to make all or any part of any Purchase that such Purchaser would
otherwise be required to make hereunder (and the exercise of such option by such
SPV and the making of Loans pursuant thereto shall satisfy the obligation of
such Purchaser to make such Loans hereunder); (y) assign to an SPV all or a
portion of its rights (but not its obligations) under the Related Documents,
including a sale of any Purchaser Interests, Capital Investment or Seller
Obligations hereunder and such Purchaser’s right to receive payment with respect
to any such Purchaser Interests, Capital Investment or Seller Obligations and
(z) sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Related Documents (including all its rights and
obligations with respect to the Purchases and the Capital Investment); provided,
however, that (x) no such SPV or participant shall have a commitment, or be
deemed to have made an offer to commit, to make Purchases hereunder, and none
shall be liable to any Person for any obligations of such Purchaser hereunder
(it being understood that nothing in this Section 12.02(c) shall limit any
rights the Purchaser may have as against such SPV or participant under the terms
of the applicable option, sale or participation agreement between or among such
parties); and (y) no such SPV or holder of any such participation shall be
entitled to require such Purchaser to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Purchase in which such
holder participates, and (ii) any release of all or substantially all of the
Seller Collateral (other than in accordance with the terms of this Agreement or
the other Related Documents).  Solely for purposes of Sections 2.08, 2.09, 2.10,
and 10.01, Seller acknowledges and agrees that each such sale or participation
shall give rise to a direct obligation of the Seller to the participant or SPV
and each such participant or SPV shall be considered to be a “Purchaser” for
purposes of such sections.  Except as set forth in the preceding sentence, such
Purchaser’s rights and obligations, and the rights and obligations of the other
Purchasers and the Administrative Agent towards such Purchaser under any Related
Document shall remain unchanged and none of the Seller, the Administrative Agent
or any Purchaser (other than the Purchaser selling a participation or assignment
to an SPV) shall have any duty to any participant or SPV and may continue to
deal solely with the assigning or selling Purchaser as if no such assignment or
sale had occurred.

 

(d)           Except as expressly provided in this Section 12.02, no Purchaser
shall, as between the Seller and that Purchaser, or between the Administrative
Agent and that Purchaser, be relieved of any of its obligations hereunder as a
result of any sale, assignment, transfer or negotiation of, or granting of
participation in, all or any part of the Purchaser Interests, the Capital
Investment or Seller Obligations owed to such Purchaser.

 

51

--------------------------------------------------------------------------------


 

(e)           The Seller shall assist any Purchaser permitted to sell
assignments or participations under this Section 12.02 as reasonably required to
enable the assigning or selling Purchaser to effect any such assignment or
participation, including the execution and delivery of any and all agreements,
notes and other documents and instruments as shall be reasonably requested and
the participation of management in meetings with potential assignees or
participants.  The Seller shall, if the Administrative Agent so requests in
connection with an initial syndication of the Commitments hereunder, assist in
the preparation of informational materials for such syndication.

 

(f)            A Purchaser may furnish any information concerning the Seller,
the Originator, the Servicer and/or the Receivables in the possession of such
Purchaser from time to time to assignees and participants (including prospective
assignees and participants).  Each Purchaser shall obtain from all prospective
and actual assignees or participants confidentiality covenants substantially
equivalent to those contained in Section 12.05.

 

Section 12.03.          Termination; Survival of Seller Obligations Upon
Facility Termination Date.

 

(a)           This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Termination Date.

 

(b)           Except as otherwise expressly provided herein or in any other
Related Document, no termination or cancellation (regardless of cause or
procedure) of any commitment made by any Affected Party under this Agreement
shall in any way affect or impair the obligations, duties and liabilities of the
Seller or the rights of any Affected Party relating to any unpaid portion of the
Seller Obligations, due or not due, liquidated, contingent or unliquidated or
any transaction or event occurring prior to such termination, or any transaction
or event, the performance of which is required after the Facility Termination
Date.  Except as otherwise expressly provided herein or in any other Related
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Seller and all rights of any Affected
Party hereunder, all as contained in the Related Documents, shall not terminate
or expire, but rather shall survive any such termination or cancellation and
shall continue in full force and effect until the Termination Date; provided,
that the rights and remedies provided for herein with respect to any breach of
any representation or warranty made by the Seller pursuant to Article IV, the
indemnification and payment provisions of Article X and Sections 11.05, 12.05
and 12.14 shall be continuing and shall survive the Termination Date.

 

Section 12.04.          Costs, Expenses and Taxes.  (a)  The Seller shall
reimburse the Administrative Agent for all reasonable out of pocket expenses
incurred in connection with the negotiation and preparation of this Agreement
and the other Related Documents (including the reasonable fees and expenses of
all of its special counsel, advisors, consultants and auditors retained in
connection with the transactions contemplated thereby and advice in connection
therewith).  The Seller shall reimburse each Purchaser and the Administrative
Agent for all fees, costs and expenses, including the fees, costs and expenses
of counsel or other advisors (including environmental and management consultants
and appraisers) for advice, assistance, or other representation in connection
with:

 

52

--------------------------------------------------------------------------------


 

(i)            the forwarding to the Seller or any other Person on behalf of the
Seller by any Purchaser of any payments for Purchases made by it hereunder;

 

(ii)           any amendment, modification or waiver (whether or not
consummated) of, consent with respect to, or termination of this Agreement or
any of the other Related Documents or advice in connection with the
administration hereof or thereof or their respective rights hereunder or
thereunder;

 

(iii)          any Litigation, contest or dispute (whether instituted by the
Seller, any Purchaser, the Administrative Agent or any other Person as a party,
witness, or otherwise) in any way relating to the Seller Collateral, any of the
Related Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any Litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against the Seller, the Servicer or any
other Person that may be obligated to any Purchaser or the Administrative Agent
by virtue of the Related Documents, including any such Litigation, contest,
dispute, suit, proceeding or action arising in connection with any work-out or
restructuring of the transactions contemplated hereby during the pendency of one
or more Termination Events;

 

(iv)          any attempt to enforce any remedies of a Purchaser or the
Administrative Agent against the Seller, the Servicer or any other Person that
may be obligated to them by virtue of any of the Related Documents, including
any such attempt to enforce any such remedies in the course of any work-out or
restructuring of the transactions contemplated hereby during the pendency of one
or more Termination Events;

 

(v)           any work-out or restructuring of the transactions contemplated
hereby during the pendency of one or more Termination Events; and

 

(vi)          efforts to (A) monitor the Purchases or any of the Seller
Obligations, (B) evaluate, observe or assess the Originators, the Parent, the
Seller or the Servicer or their respective affairs, and (C) verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Seller Collateral;

 

including all reasonable attorneys’ and other professional and service
providers’ fees arising from such services, including those in connection with
any appellate proceedings, and all reasonable expenses, costs, charges and other
fees incurred by such counsel and others in connection with or relating to any
of the events or actions described in this Section 12.04, all of which shall be
payable, on demand, by the Seller to the applicable Purchaser or the
Administrative Agent, as applicable.  Without limiting the generality of the
foregoing, such expenses, costs, charges and fees may include: reasonable fees,
costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
facsimile charges; secretarial overtime charges; and expenses for travel,
lodging and food paid or incurred in connection with the performance of such
legal or other advisory services.

 

53

--------------------------------------------------------------------------------


 

(b)           In addition, the Seller shall pay on demand any and all stamp,
sales, excise and other taxes (excluding income taxes imposed by the
jurisdiction under the laws of which such Person is organized), gross receipts
or franchise taxes and fees payable or determined to be payable in connection
with the execution, delivery, filing or recording of this Agreement or any other
Related Document, and the Seller agrees to indemnify and save each Indemnified
Person harmless from and against any and all liabilities with respect to or
resulting from any delay or failure to pay such taxes and fees.

 

Section 12.05.          Confidentiality.

 

(a)           The Seller agrees that it shall not (and shall not permit any of
its Subsidiaries to) issue any news release or make any public announcement
pertaining to the transactions contemplated by this Agreement and the other
Related Documents without the prior written consent of the Requisite Purchasers
and the Administrative Agent (which consent shall not be unreasonably withheld)
unless such news release or public announcement is required by law, in which
case the Seller shall consult with the Administrative Agent and any Purchasers
specifically referenced therein prior to the issuance of such news release or
public announcement.  The Seller may, however, disclose the general terms of the
transactions contemplated by this Agreement and the other Related Documents to
trade creditors, suppliers and other similarly-situated Persons so long as such
disclosure is not in the form of a news release or public announcement.

 

(b)           The Administrative Agent and each Purchaser agrees to maintain the
confidentiality of the Information (as defined below), and will not use such
confidential Information for any purpose or in any matter except in connection
with this Agreement, except that Information may be disclosed (1) to (i) each
Affected Party (ii) its and each Affected Party’s and their respective
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information, will be instructed to keep such Information confidential and to not
disclose or use such Information in violation of Regulation FD (17 C.F.R.
§ 243.100-243.103)) and will be required to agree to such nondisclosure as a
condition to receipt of such confidential Information and (iii) industry trade
organizations for inclusion in league table measurements, (2) any regulatory
authority (it being understood that it will to the extent reasonably practicable
provide the Seller with an opportunity to request confidential treatment from
such regulatory authority), (3) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (4) to any other party
to this Agreement, (5) to the extent required in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Related Document or the enforcement of rights hereunder
or thereunder, (6) subject to an agreement containing provisions substantially
the same as those of this Section, to any assignee of (or participant in), or
any prospective assignee of (or participant in), any of its rights or
obligations under this Agreement, (7) with the consent of the Seller or (8) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or any other confidentiality agreement to
which it is party with the Seller or the Parent or any subsidiary thereof or
(ii) becomes available to the Administrative Agent, or any Purchaser on a
nonconfidential basis from a source other than the Parent or any subsidiary
thereof.  For the purposes of this Section, “Information” means all information
received from the Seller and

 

54

--------------------------------------------------------------------------------


 

Servicer relating to the Seller, the Servicer, the Parent or any subsidiary
thereof or their businesses, or any Obligor, other than any such information
that is available to the Administrative Agent or any Purchaser on a
nonconfidential basis prior to disclosure by Seller or Servicer; provided that
in the case of information received from the Seller or Servicer after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 12.06.          Complete Agreement; Modification of Agreement.  This
Agreement and the other Related Documents constitute the complete agreement
among the parties hereto with respect to the subject matter hereof and thereof,
supersede all prior agreements and understandings relating to the subject matter
hereof and thereof, and may not be modified, altered or amended except as set
forth in Section 12.07.

 

Section 12.07.          Amendments and Waivers.

 

(a)           Except for actions expressly permitted to be taken by the
Administrative Agent, no amendment, modification, termination or waiver of any
provision of this Agreement or any Note, or any consent to any departure by the
Seller therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Seller and by the Administrative Agent, the Requisite
Purchasers or, to the extent required under clause (b) below, by all affected
Purchasers and, to the extent required under clause (b) or clause (c) below, by
the Administrative Agent.  Except as set forth in clause (b) below, all
amendments, modifications, terminations or waivers requiring the consent of any
Purchasers without specifying the required percentage of Purchasers shall
require the written consent of the Requisite Purchasers.

 

(b)           (i) No amendment, modification, termination or waiver of any
provision of this Agreement or any of the other Related Documents, or any
consent to any departure by the Seller therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Requisite
Purchasers, the Administrative Agent and the Seller; provided, that that no such
amendment, modification, termination or waiver shall, without the consent of
each affected Purchaser (excluding any Non-Funding Purchaser), (i) extend the
date of payment on or deposit into any Lockbox Account of Collections by the
Seller or Servicer, (ii) reduce the rate or extend the payment of Daily Yield,
(iii) change the amount of Capital Investment of any Purchaser (except as
contemplated by Section 2.03(c)), any Purchaser’s Pro Rata Share of the
Purchaser Interests or any Purchaser’s Commitment, (iv) amend, modify or waive
any provision of the definition of “Requisite Purchasers” or this Section 12.07,
(v)  change the definition of “Eligible Receivable”, “Investment Base”, “Dynamic
Advance Rate” or (vi) amend or modify any defined term (or any defined term used
directly or indirectly in any such defined term) used in clauses (i) through
(v) above in any manner that would circumvent the intention of the restrictions
set forth in such clauses; and provided, that no such amendment, modification,
termination or waiver shall, without the consent of any affected Non-Funding
Purchaser, increase the amount of such Non-Funding Purchaser’s Commitment or
except as otherwise provided in Section 2.12, reduce the rate or extend the
payment of Daily Yield owed to such Non-Funding Purchaser or reduce the amount
of Capital Investment owing to such Non-Funding Purchaser.

 

55

--------------------------------------------------------------------------------


 

(ii)           Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No amendment, modification, termination or waiver shall be
required for the Administrative Agent to take additional Seller Collateral
pursuant to any Related Document. No notice to or demand on the Seller in any
case shall entitle the Seller to any other or further notice or demand in
similar or other circumstances.

 

(c)           If, in connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”) requiring the consent of all
affected Purchasers, the consent of Requisite Purchasers is obtained, but the
consent of other Purchasers whose consent is required is not obtained (any such
Purchaser whose consent is not obtained as described this clause (c) being
referred to as a “Non-Consenting Purchaser”), then, so long as the
Administrative Agent is not a Non-Consenting Purchaser, at the Seller’s request
the Administrative Agent, or a Person acceptable to the Administrative Agent,
shall have the right with the Administrative Agent’s consent and in the
Administrative Agent’s sole discretion (but shall have no obligation) to
purchase from such Non-Consenting Purchasers, and such Non-Consenting Purchasers
agree that they shall, upon the Administrative Agent’s request, sell and assign
to the Administrative Agent or such Person, all of the Commitments and Purchaser
Interests of such Non-Consenting Purchaser for an amount equal to the Capital
Investment held by the Non-Consenting Purchaser and all accrued Daily Yield and
Fees with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.

 

(d)           Upon indefeasible payment in full in cash and performance of all
of the Seller Obligations (other than indemnification obligations under
Section 10.01), termination of the aggregate Commitments of all Purchasers in
their entirety and a release of all claims against the Administrative Agent and
Purchasers, and so long as no suits, actions, proceedings or claims are pending
or threatened against any Indemnified Person asserting any damages, losses or
liabilities that are Indemnified Liabilities, the Administrative Agent shall
deliver to the Seller termination statements and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Seller Obligations.

 

Section 12.08.          No Waiver; Remedies.  The failure by any Purchaser or
the Administrative Agent, at any time or times, to require strict performance by
the Seller or the Servicer of any provision of this Agreement, any Receivables
Assignment or any other Related Document shall not waive, affect or diminish any
right of any Purchaser or the Administrative Agent thereafter to demand strict
compliance and performance herewith or therewith.  Any suspension or waiver of
any breach or default hereunder shall not suspend, waive or affect any other
breach or default whether the same is prior or subsequent thereto and whether
the same or of a different type.  None of the undertakings, agreements,
warranties, covenants and representations of the Seller or the Servicer
contained in this Agreement, any Receivables Assignment or any other Related
Document, and no breach or default by the Seller or the Servicer hereunder or
thereunder, shall be deemed to have been suspended or waived by any Purchaser or
the Administrative Agent unless such waiver or suspension is by an instrument in
writing signed by an officer of or other duly authorized signatory of the
applicable Purchasers and the Administrative Agent and directed to the Seller or
the Servicer, as applicable, specifying such suspension or waiver.  The rights
and remedies of the Purchasers and the Administrative

 

56

--------------------------------------------------------------------------------


 

Agent under this Agreement and the other Related Documents shall be cumulative
and nonexclusive of any other rights and remedies that the Purchasers and the
Administrative Agent may have hereunder, thereunder, under any other agreement,
by operation of law or otherwise.  Neither the Administrative Agent nor any of
the Purchasers shall be obligated to exhaust its recourse to or any remedy
related to the Seller Collateral prior to its enforcement of its rights and
remedies against the Seller hereunder.

 

Section 12.09.          GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL.

 

(a)           THIS AGREEMENT AND EACH OTHER RELATED DOCUMENT (EXCEPT TO THE
EXTENT THAT ANY RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES) EXCEPT TO THE EXTENT THAT THE PERFECTION,
EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE ADMINISTRATIVE AGENT IN
THE RECEIVABLES OR REMEDIES HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

(b)           EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT; PROVIDED, THAT EACH PARTY HERETO
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE BOROUGH OF MANHATTAN IN NEW YORK CITY; PROVIDED FURTHER
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY
PURCHASER OR THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE SELLER COLLATERAL OR ANY
OTHER SECURITY FOR THE SELLER OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF THE PURCHASERS OR THE ADMINISTRATIVE AGENT.  EACH PARTY
HERETO SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY HERETO HEREBY WAIVES ANY
OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH

 

57

--------------------------------------------------------------------------------


 

COURT.  EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS PROVIDED FOR IN SECTION
12.01 HEREOF AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED
STATES MAIL, PROPER POSTAGE PREPAID.  NOTHING IN THIS SECTION SHALL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.

 

(c)           BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 12.10.          Counterparts.  This Agreement may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

 

Section 12.11.          Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

Section 12.12.          Section Titles.  The section, titles and table of
contents contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.

 

Section 12.13.          Further Assurances.

 

(a)           The Seller shall, or shall cause the Servicer to, at its sole cost
and expense, upon request of any of the Purchasers or the Administrative Agent,
promptly and duly execute and deliver any and all further instruments and
documents and take such further action that may be necessary or desirable or
that any of the Purchasers or the Administrative Agent may request to
(i) perfect, protect, preserve, continue and maintain fully the Liens granted to
the Administrative

 

58

--------------------------------------------------------------------------------

 

Agent for the benefit of itself and the Purchasers under this Agreement,
(ii) enable the Purchasers or the Administrative Agent to exercise and enforce
its rights under this Agreement or any of the other Related Documents or
(iii) otherwise carry out more effectively the provisions and purposes of this
Agreement or any other Related Document.  Without limiting the generality of the
foregoing, the Seller shall, upon request of any of the Purchasers or the
Administrative Agent, (A) execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices that may be necessary or desirable or that any of the
Purchasers or the Administrative Agent may request to perfect, protect and
preserve the Liens granted pursuant to this Agreement, free and clear of all
Adverse Claims, (B) mark, or cause the Servicer to mark, each Contract
evidencing each Transferred Receivable with a legend, acceptable to each
Purchaser and the Administrative Agent evidencing that the Seller has purchased
such Transferred Receivables and that the Administrative Agent, for the benefit
of the Purchasers, has a security interest in and lien thereon, (C) mark, or
cause the Servicer to mark, its master data processing records evidencing such
Transferred Receivables with such a legend and (D) notify or cause the Servicer
to notify Obligors of the Liens on the Transferred Receivables granted
hereunder.

 

(b)           Without limiting the generality of the foregoing, the Seller
hereby authorizes the Purchasers and the Administrative Agent, and each of the
Purchasers hereby authorizes the Administrative Agent, to file one or more
financing or continuation statements, or amendments thereto or assignments
thereof, relating to all or any part of the Transferred Receivables, including
Collections with respect thereto, or the Seller Collateral without the signature
of the Seller or, as applicable, the Purchasers, as applicable, to the extent
permitted by applicable law (including, for administrative convenience,
financing statements with respect to the Seller describing the collateral
covered by any such UCC-1 financing statement and PPSA, as applicable, as “all
assets” or language similar thereto).  A carbon, photographic or other
reproduction of this Agreement or of any notice or financing statement covering
the Transferred Receivables, the Seller Collateral or any part thereof shall be
sufficient as a notice or financing statement where permitted by law.

 

Section 12.14.          Servicer.  The Administrative Agent and each of the
Purchasers hereby acknowledge the authorizations provided by the Buyer to the
Servicer in Section 7.03(c) of the Sale Agreement.

 

Section 12.15.          Amendment and Restatement.  Effective as of the date
hereof, (a) this Agreement shall amend and restate in its entirety the Existing
Purchase Agreement but shall not constitute a novation thereof and (b) each
reference to the Existing Purchase Agreement in any of the Related Documents, or
any other document, instrument or agreement delivered in connection therewith
shall mean and be a reference to this Agreement.

 

Section 12.16.          Georgia Gulf Corporation, Georgia Gulf Chemicals &
Vinyls, LLC, Georgia Gulf Lake Charles, LLC and Royal Mouldings Limited.  Upon
the effectiveness hereof, (i) the terms and the provisions related to the
servicing of the Transferred Receivables shall be set forth in the Sale
Agreement, (ii) each of Georgia Gulf Corporation, Georgia Gulf Chemicals &
Vinyls, LLC, Georgia Gulf Lake Charles, LLC and Royal Mouldings Limited shall
cease to be a party to this Agreement and (iii) this Agreement may be amended,
supplemented, amended and restated or otherwise modified without the consent of
Georgia Gulf Corporation, Georgia Gulf

 

59

--------------------------------------------------------------------------------


 

Chemicals & Vinyls, LLC, Georgia Gulf Lake Charles, LLC or Royal Mouldings
Limited.  Without limiting the terms of Section 12.15 above, nothing in this
Section 12.16 shall be deemed to release, or otherwise excuse any of Georgia
Gulf Corporation, Georgia Gulf Chemicals & Vinyls, LLC, Georgia Gulf Lake
Charles, LLC or Royal Mouldings Limited from the performance of any of its
obligations under the Sale Agreement or under the Existing Agreement, which
obligations shall survive the termination of this Agreement and are hereby
reaffirmed by each of Georgia Gulf Corporation, Georgia Chemicals & Vinyls, LLC,
Georgia Gulf Lake Charles, LLC and Royal Mouldings Limited.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by as
of the date first above written.

 

 

GGRC CORP., as the Seller

 

 

 

By:

/s/  Mark E. Buckis

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

GGRC Corp.

 

1011 Centre Road, Suite 322,

 

Wilmington, DE 19805

 

Attention:  James W. Whalen, Jr.

 

Facsimile:  (302) 658-0463

 

Telephone:  (302) 655-8894

 

--------------------------------------------------------------------------------


 

Commitment: $175,000,000

GENERAL ELECTRIC CAPITAL
CORPORATION, as a Purchaser

 

 

 

By:

/s/  David C. Johnson

 

Name:

David C. Johnson

 

Title:

Duly Authorized Signatory

 

 

 

Address:

General Electric Capital Corporation
401 Merritt 7
Norwalk, Connecticut 06851
Attention:  Vice President, Securitization
Telephone:  (203) 229-5000
Facsimile:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Administrative Agent

 

 

 

By:

/s/  David C. Johnson

 

Name:

David C. Johnson

 

Title:

Duly Authorized Signatory

 

 

 

Address:

General Electric Capital Corporation
401 Merritt 7
Norwalk, Connecticut 06851
Attention:  Vice President, Securitization
Telephone:  (203) 229-5000
Facsimile:

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to:

 

GEORGIA GULF CORPORATION

 

 

 

 

 

By:

/s/  Gregory Thompson

 

Name:

 

 

Title:

 

 

 

 

 

 

GEORGIA GULF CHEMICALS & VINYLS, LLC

 

 

 

 

 

By:

/s/  Gregory Thompson

 

Name:

 

 

Title:

 

 

 

 

 

 

ROYAL MOULDINGS LIMITED

 

 

 

 

 

By:

/s/  Gregory Thompson

 

Name:

 

 

Title:

 

 

 

 

 

 

GEORGIA GULF LAKE CHARLES, LLC

 

 

 

 

 

By:

/s/  Gregory Thompson

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

[EXHIBITS, SCHEDULES AND ALL ANNEXES, EXCEPT ANNEX X, OMITTED]

 

--------------------------------------------------------------------------------

 

ANNEX X

 

to

 

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

 

and

 

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

dated as of

 

March 17, 2009

 

Definitions and Interpretation

 

SECTION 1.  Definitions and Conventions.  Capitalized terms used in the Sale
Agreement (as defined below) and the Purchase Agreement (as defined below) shall
have (unless otherwise provided elsewhere therein) the following respective
meanings:

 

“Additional Amounts” shall mean any amounts payable to any Affected Party under
Sections 2.09 or 2.10 of the Purchase Agreement.

 

“Additional Costs” shall have the meaning assigned to it in Section 2.09(b) of
the Purchase Agreement.

 

“Administrative Agent” shall have the meaning set forth in the Preamble of the
Purchase Agreement.

 

“Adverse Claim” shall mean any claim of ownership or any Lien, other than any
ownership interest or Lien created under any Related Document, the Existing
Purchase Agreement or the Existing Sale Agreement.

 

“Affected Party” shall mean each of the following Persons: each Purchaser, the
Administrative Agent, the Depositary, each Affiliate of the foregoing Persons,
and any SPV or participant with the rights of a Purchaser under
Section 12.02(c) of the Purchase Agreement and their respective successors,
transferees and permitted assigns.

 

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person, or (c) each of such Person’s officers, directors, joint venturers and
partners.  For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

 

1

--------------------------------------------------------------------------------


 

“Agent Account” shall mean (i) the Master Agent Account and (ii) account
# XXXXXXX established at Royal Bank of Canada in the name of the Administrative
Agent.

 

“Appendices” shall mean, with respect to any Related Document, all exhibits,
schedules, annexes and other attachments thereto, or expressly identified
thereto.

 

“Applicable Index Rate Margin” shall mean 3.00% per annum.

 

“Applicable LIBOR Margin” shall mean 4.50% per annum.

 

“Assignment Agreement” shall mean an assignment agreement in the form of
Exhibit 12.02 attached to the Purchase Agreement.

 

“Attributable Rate” shall have the meaning assigned to it in Section 2.11 of the
Purchase Agreement.

 

“Authorized Officer” shall mean, with respect to any corporation or limited
liability company, the Chairman or Vice-Chairman of the Board, the President,
any Vice President, the General Counsel, the Secretary, the Treasurer, the
Controller, any Assistant Secretary, any Assistant Treasurer, any manager or
managing member and each other officer of such corporation or limited liability
company specifically authorized to sign agreements, instruments or other
documents on behalf of such corporation or limited liability company in
connection with the transactions contemplated by the Sale Agreement, the
Purchase Agreement and the other Related Documents.

 

“Availability” shall mean, as of any date of determination, the amount, if any,
by which the Investment Base exceeds the Capital Investment, in each case as of
the end of the immediately preceding day.

 

“Bankruptcy Code” shall mean the provisions of title 11 of the United States
Code, 11 U.S.C. § § 101 et seq.

 

“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended from time to
time, and any regulations promulgated thereunder.

 

“Billed Amount” shall mean, with respect to any Receivable, the Dollar
Equivalent Amount billed on the Billing Date to the Obligor thereunder.

 

“Billing Date” shall mean, with respect to any  Receivable, the date on which
the invoice with respect thereto was generated.

 

“Breakage Costs” shall have the meaning assigned to it in Section 2.10 of the
Purchase Agreement.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York or,
with respect to any remittances to be made by any Lockbox Account Bank to any
related Lockbox Account, in the jurisdiction(s) in which the Accounts maintained
by such Banks are located.

 

2

--------------------------------------------------------------------------------


 

“Buyer” shall have the meaning assigned to it in the preamble to the Sale
Agreement.

 

“Buyer Available Amounts” shall have the meaning assigned to it in Section 6.15
of the Sale Agreement.

 

“Buyer Indemnified Person” shall have the meaning assigned to it in Section 5.01
of the Sale Agreement.

 

“Canadian Dollar Receivable” has the meaning set forth in clause (d) of the
definition of “Eligible Receivable”.

 

“Canadian Originator” means (i) Royal Group, Inc. and (ii) any other Originator
that is organized under the laws of Canada or any province thereof.

 

“Canadian Receivables Excess Amount” shall mean, as of any date of
determination, an amount (without duplication) equal to the sum of the
following:

 

(i)            the amount by which the aggregate Outstanding Balance of Eligible
Receivables that are Canadian Dollar Receivables exceeds 30% of the Modified Net
Receivables Balance (or such lesser amount designated by the Administrative
Agent in writing to the Seller prior to the Initial Sale Date for Royal
Group, Inc.);

 

(ii)           the amount by which the aggregate Outstanding Balance of Eligible
Receivables that are Canadian Dollar Receivables that are owing by Obligors
organized under the laws of the United States (or any state or subdivision
thereof) exceeds 10% of the Modified Net Receivables Balance (or such lesser
amount designated by the Administrative Agent in writing to the Seller prior to
the Initial Sale Date for Royal Group, Inc.); and

 

(iii)          the amount by which the sum of (A) the aggregate Outstanding
Balance of Eligible Receivables that are Canadian Dollar Receivables and (B) the
aggregate Outstanding Balance of Eligible Receivables that are owing by Obligors
organized under the laws of Canada but are not Canadian Dollar Receivables
exceeds 50% of the Modified Net Receivables Balance (or such lesser amount
designated by the Administrative Agent in writing to the Seller prior to the
Initial Sale Date for Royal Group, Inc.).

 

“Capital Investment” shall mean, as of any date of determination, the amount
equal to (a) the aggregate Purchases made by the Purchasers under the Purchase
Agreement on or before such date, minus (b) the aggregate amounts disbursed to
any Purchaser in reduction of Capital Investment pursuant to the Purchase
Agreement on or before such date; provided, that references to the Capital
Investment of any Purchaser shall mean an amount equal to (x) the Purchases made
by such Purchaser pursuant to the Purchase Agreement on or before such date,
minus (y) the aggregate amounts disbursed to such Purchaser in reduction of the
Capital Investment pursuant to the Purchase Agreement on or before such date and
not required to be returned as preference payments or otherwise and provided,
further that if any repayment of Capital Investment is rescinded or is required
to be returned as a preference or for any other reason, then Capital Investment
shall include the amount so rescinded or returned.

 

3

--------------------------------------------------------------------------------


 

“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

 

“Capital Lease Obligation” shall mean, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Capital Purchase” shall have the meaning assigned to it in Section 2.01 of the
Purchase Agreement.

 

“Capital Purchase Request” shall have the meaning assigned to it in
Section 2.03(b) of the Purchase Agreement.

 

“CCAA” means the Companies’ Creditors Arrangement Act (Canada), as amended from
time to time.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% of the Equity Interests of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of the Parent on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);

 

4

--------------------------------------------------------------------------------


 

(c)           the occurrence of a “Change of Control” (or any comparable term)
under, and as defined in, the 2006 Senior Subordinated Notes Documents (as
defined in the Credit Agreement as in effect as of the Closing Date);

 

(d)           the occurrence of a “Change of Control” (or any comparable term)
under, and as defined in, the 2006 Senior Notes Documents (as defined in the
Credit Agreement as in effect as of the Closing Date);

 

(e)           the failure of the Parent to own 100% of the issued and
outstanding capital stock of the Seller, free and clear of any Lien other than
the Lien granted in favor of Bank of America, N.A., as Administrative Agent in
connection with the Credit Agreement; or

 

(f)            any Transaction Party has sold, transferred, conveyed, assigned
or otherwise disposed of all or substantially all of its assets (other than such
a sale of assets from one Originator to another Originator).

 

“Charges” shall mean (i) all federal, state, provincial, county, city,
municipal, local, foreign or other governmental taxes (including taxes owed to
the PBGC at the time due and payable); (ii) all levies, assessments, charges, or
claims of any governmental entity or any claims of statutory lienholders, the
nonpayment of which could give rise by operation of law to a Lien on Seller
Collateral or any other property of the Seller or any Originator and (iii) any
such taxes, levies, assessment, charges or claims which constitute a lien or
encumbrance on any property of the Seller or any Originator.

 

“Class” shall mean, with respect to an Obligor, at any time of determination the
classification of such Obligor as a “Class A Obligor” or “Class B Obligor”.

 

“Class A Obligor” and “Class B Obligor”, respectively, shall mean at any time of
determination, an Obligor having an unsecured long-term debt rating and
equivalent short-term rating from each of S&P and Moody’s as described below:

 

Class of Obligor

 

Short-Term
Rating

 

Long-Term
Rating of Obligor

 

 

 

 

 

Class A Obligor

 

A-3/P-3 or higher

 

BBB-/Baa3 or higher

 

 

 

 

 

Class B Obligor

 

Not rated or lower than those required for a Class A Obligor

 

Not rated or lower than those required for a Class A Obligor

 

For purposes of calculating the foregoing, (i) an Obligor’s short term rating
from S&P and/or Moody’s shall govern, (ii) an Obligor which does not have a
short-term rating from S&P and/or Moody’s but which has the equivalent long-term
debt rating from such Rating Agency as described above shall be deemed to have
the related short-term rating, and (iii) if an Obligor’s short-term rating
results in two different “Classes of Obligor” (because of differences in the
short-term ratings assigned by each of S&P and Moody’s, the Class for such
Obligor shall be based upon the lower of the short-term ratings.

 

5

--------------------------------------------------------------------------------


 

“Closing Date” shall mean March 17, 2009.

 

“Collections” shall mean, with respect to any Receivable, all cash collections
and other proceeds of such Receivable (including late charges, fees and interest
arising thereon, and all recoveries with respect thereto that have been written
off as uncollectible) and any amounts required to be paid by an Originator
pursuant to Section 2.04 of the Sale Agreement.

 

“Commitment” shall mean as to any Purchaser, the maximum amount which such
Purchaser is obligated to pay under the Purchase Agreement on account of all
Purchases, as set forth in the signature page to the Purchase Agreement or in
the most recent Assignment Agreement executed by such Purchaser, as such amount
may be adjusted, if at all, from time to time in accordance with the Purchase
Agreement.

 

“Commitment Reduction Notice” shall have the meaning assigned to it in
Section 2.02(a) of the Purchase Agreement.

 

“Commitment Termination Notice” shall have the meaning assigned to it in
Section 2.02(b) of the Purchase Agreement.

 

“Concentration Percentage” shall mean, with respect to an Obligor as of any date
of determination, the General Concentration Percentage or, if applicable, the
Special Concentration Percentage for such Obligor at such date of determination.

 

“Contract” shall mean any agreement or invoice pursuant to, or under which, an
Obligor shall be obligated to make payments with respect to any Receivable.

 

“Contributed Receivables” shall have the meaning assigned to it in
Section 2.01(d) of the Sale Agreement.

 

“Credit Agreement” shall mean that certain Credit Agreement, dated as of
October 3, 2006, among the Parent, Royal Group, Inc., the subsidiaries of the
Parent from time to time party thereto, the lenders and financial institutions
from time to time party thereto, and Bank of America, National Association, as
Domestic Administrative Agent, Domestic Collateral Agent and Domestic L/C Issuer
and as in effect on Closing Date together with all amendments, restatements,
supplements or modifications thereto that are in effect on the Closing Date or
adopted from time to time thereafter to the extent not prohibited under the
Related Documents, and any refinancings, replacements or refundings thereof that
(a) are agreed to by (i) the Administrative Agent and Requisite Purchasers or
(b) (i) have terms and conditions no less favorable (as determined by the
Administrative Agent, in the exercise of its reasonable credit judgment) to the
Administrative Agent or any Purchaser than the terms and conditions of the
existing Credit Agreement and (ii) with respect to which an intercreditor
agreement having terms and conditions acceptable to the Administrative Agent and
the Purchasers.

 

“Credit and Collection Policies” shall mean the written credit, collection,
customer relations and service policies of the Originators in effect on the
Closing Date and attached as Exhibit A to the Purchase Agreement, as the same
may from time to time be amended, restated, supplemented or otherwise modified
with the prior written consent of the Administrative Agent.

 

6

--------------------------------------------------------------------------------


 

“Daily Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Purchase Agreement.

 

“Daily Yield” shall mean, for any day, the aggregate of the following for each
portion of the Capital Investment: the product of (a) the portion of Capital
Investment outstanding on such day at a given Daily Yield Rate multiplied by
(b) the Daily Yield Rate for such portion of Capital Investment on such day.

 

“Daily Yield Rate” shall mean, (i) for an Index Rate Purchase, the Index Rate
and (ii) for a LIBOR Rate Purchase, the LIBOR Rate plus, in each case, 3.00% per
annum if a Termination Event has occurred and is continuing.

 

“Debt” of any Person shall mean, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services payment for which is deferred 90 days or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are not overdue by more than 90 days unless being contested in good faith,
(b) all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured, (c) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations, (f) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all liabilities of such Person under Title IV of ERISA (except for
premium payments arising in the ordinary course of business), (i) all Guaranteed
Indebtedness of such Person, (j) all indebtedness referred to in clauses
(a) through (i) above secured by (or for which the holder of such indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property or other assets (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness, (k) all “Indebtedness” as such term is defined in
the Credit Agreement, (l) all “Loans” and other obligations of the Parent and
its Subsidiaries under the Credit Agreement (which shall only be Debt of the
Parent, its Subsidiaries and any Person who guarantees such Debt), and (m) the
Seller Obligations.

 

“Defaulted Receivable” shall mean any Transferred Receivable (a) with respect to
which any payment, or part thereof, remains unpaid for more than sixty (60) days
after its Maturity Date or (b) that otherwise has been or should be written off
in accordance with the Credit and Collection Policies.

 

“Defaulted Receivable Ratio” shall mean, as of the last day of any Settlement
Period, the ratio (expressed as a percentage) of:

 

7

--------------------------------------------------------------------------------


 

(a)           the sum of (without duplication) (i) the aggregate Outstanding
Balance of all Defaulted Receivables and (ii) the Outstanding Balance of all
Receivables written off during such Settlement Period (as of the date such
Transferred Receivables were written off);

 

to

 

(b)           the aggregate Outstanding Balance of all Receivables.

 

“Defaulted Receivable Trigger Ratio” shall mean, as of any date of
determination, the rolling average of the Defaulted Receivable Ratios for the
three Settlement Periods then most recently ended.

 

“Delinquency Ratio” shall mean, as of the last day of any Settlement Period, the
ratio (expressed as a percentage) of:

 

(a)           the aggregate Outstanding Balance of all Transferred Receivables
with respect to which any payment, or part thereof, became between thirty-one
(31) and sixty (60) days past due during such Settlement Period;

 

to

 

(b)           the aggregate Billed Amount of all Transferred Receivables
generated during the Settlement Period ended three Settlement Periods before the
Settlement Period ending on such date (so that if the Settlement Period
referenced in (a) was the April Settlement Period, the Settlement Period
referenced in (b) would be the January Settlement Period).

 

“Delinquency Trigger Ratio” shall mean, as of any date of determination, the
rolling average of the Delinquency Ratios for the three Settlement Periods then
most recently ended.

 

“Depositary” shall mean any bank or other financial institution at which one or
more Agent Accounts are maintained.

 

“Dilution Factors” shall mean, with respect to any Receivable, any portion of
which (a) was reduced, canceled or written-off as a result of (i) any credits,
rebates, freight charges, cash discounts, volume discounts, cooperative
advertising expenses, royalty payments, warranties, cost of parts required to be
maintained by agreement (either express or implied), allowances for early
payment, warehouse and other allowances, defective, rejected, returned or
repossessed merchandise or services, or any failure by any Originator to deliver
any merchandise or services or otherwise perform under the underlying Contract
or invoice, (ii) any change in or cancellation of any of the terms of the
underlying Contract or invoice or any cash discount, rebate, retroactive price
adjustment or any other adjustment by the applicable Originator which reduces
the amount payable by the Obligor on the related Receivable except to the extent
based on credit related reasons, or (iii) any setoff in respect of any claim by
the Obligor thereof (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (b) is subject to any specific
dispute, offset, counterclaim or defense whatsoever (except discharge in
bankruptcy of the Obligor thereof).

 

8

--------------------------------------------------------------------------------


 

“Dilution Ratio” shall mean a ratio computed as of the last day of each
Settlement Period by dividing:

 

(a)           the aggregate Dilution Factors for all Transferred Receivables
during the Settlement Period ending on such date;

 

to

 

(b)           the aggregate Billed Amount of all Transferred Receivables
originated during the one Settlement Period preceding the Settlement Period
ending on such date (so that if the Settlement Period referenced in (a) was the
March Settlement Period, the Settlement Period referenced in (b) would be the
February Settlement Period).

 

“Dilution Reserve Rate” shall mean, as of any Settlement Period, an amount equal
to the product of (i) 2 and (ii) the Dilution Reserve Ratio as of the last day
of such Settlement Period.

 

“Dilution Reserve Ratio” shall mean, as of any date of determination, the
highest Dilution Trigger Ratio occurring during the twelve most recent
Settlement Periods preceding such date.

 

“Dilution Trigger Ratio” shall mean, as of any date of determination, the
rolling average of the Dilution Ratios for the three Settlement Periods then
most recently ended.

 

“Dollars” or “$”  shall mean lawful currency of the United States of America.

 

“Dollar Equivalent Amount” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars or another currency, the equivalent amount
thereof in Dollars as determined by the Administrative Agent at such time on the
basis of the Spot Rate for the purchase of Dollars with such currency at such
time.

 

“Dynamic Advance Rate” shall mean, as of any date of determination, a percentage
equal to the lesser of (i) 75% and (ii) 100% minus the sum of (A) the Dilution
Reserve Rate, (B) the Loss Reserve Rate, (C) the Yield Reserve Rate and (D) the
Servicing Fee Reserve Rate.

 

“Effective Date” shall have the meaning assigned to it in Section 3.01 of the
Purchase Agreement.

 

“Election Notice” shall have the meaning assigned to it in Section 2.01(d) of
the Sale Agreement.

 

“Eligible Originator” means (i) each Existing Originator, (ii) each New
Originator in respect of which the Initial Sale Date for such New Originator has
occurred following the satisfaction of the conditions precedent set forth in
Section 3.03 of the Sale Agreement and (iii) any other Originator designated in
a written agreement among the Seller, the Administrative Agent and the Requisite
Purchasers as an “Eligible Originator”.

 

9

--------------------------------------------------------------------------------


 

“Eligible Receivable” shall mean, as of any date of determination, a Transferred
Receivable:

 

(a)           that is (i) due and payable within seventy-five (75) days of the
Billing Date thereof and (ii) not a Defaulted Receivable;

 

(b)           that is not a liability of an Excluded Obligor or an Obligor with
respect to which more than 35% of the aggregate Outstanding Balance of all
Receivables owing by such Obligor are Defaulted Receivables;

 

(c)           that is not a liability of an Obligor organized under the laws of
any jurisdiction outside of the United States of America (including the District
of Columbia but otherwise excluding its territories and possessions) or Canada;

 

(d)           that is denominated and payable in Dollars or (solely, if such
Receivable was originated by a Canadian Originator) Canadian Dollars in the
United States of America and is not represented by a note or other negotiable
instrument or by chattel paper; provided, that if such Transferred Receivable is
denominated and payable in Canadian Dollars (a “Canadian Dollar Receivable”),
the Seller shall have entered into a cross currency hedging arrangement in form
and substance acceptable to Administrative Agent to ensure, in the
Administrative Agent’s reasonable determination, that the Seller has sufficient
Dollars to repay the outstanding Seller Obligations;

 

(e)           that is not subject to any right of rescission, dispute, offset
(including, without limitation, as a result of customer promotional allowances,
discounts, rebates, or claims for damages), hold back defense, adverse claim or
other claim (with only the portion of any such Receivable subject to any such
right of rescission, dispute, offset (including, without limitation, as a result
of customer promotional allowances, discounts, rebates, or claims for damages),
hold back defense, adverse claim or other claim being considered an Ineligible
Receivable by virtue of this clause (e)), whether arising out of transactions
concerning the Contract therefor or otherwise;

 

(f)            that is not an Unapproved Receivable;

 

(g)           that does not represent “billed but not yet shipped” goods or
merchandise, partially performed or unperformed services (including any
“milestone billed” Receivable), consigned goods or “sale or return” goods and
does not arise from a transaction for which any additional performance by the
Originator thereof, or acceptance by or other act of the Obligor thereunder,
including any required submission of documentation, remains to be performed as a
condition to any payments on such Receivable or the enforceability of such
Receivable under applicable law;

 

(h)           the representations and warranties of Sections 4.01(v)(ii) through
(iv) of the Sale Agreement are true and correct in all respects as of the
Transfer Date therefor;

 

(i)            that is not the liability of an Obligor that has any claim
against or affecting the Originator thereof or the property of such Originator
which gives rise to a right of set-off against

 

10

--------------------------------------------------------------------------------


 

such Receivable (with only that portion of Receivables owing by such Obligor
equal to the amount of such claim being an Ineligible Receivable);

 

(j)            that was originated in accordance with and satisfies in all
material respects all applicable requirements of the Credit and Collection
Policies;

 

(k)           that represents the genuine, legal, valid and binding obligation
of the Obligor thereunder enforceable by the holder thereof in accordance with
its terms;

 

(l)            that is entitled to be paid pursuant to the terms of the Contract
therefor and has not been paid in full or been compromised, adjusted, extended,
reduced, satisfied, subordinated, rescinded or modified (except for adjustments
to the Outstanding Balance thereof to reflect Dilution Factors made in
accordance with the Credit and Collection Policies);

 

(m)          that does not contravene any laws, rules or regulations applicable
thereto (including laws, rules and regulations relating to usury, consumer
protection, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party to the Contract therefor is in violation of any such law,
rule or regulation;

 

(n)           with respect to which no proceedings or investigations are pending
or threatened before any Governmental Authority (i) asserting the invalidity of
such Receivable or the Contract therefor, (ii) asserting the bankruptcy or
insolvency of the Obligor thereunder, (iii) seeking payment of such Receivable
or payment and performance of such Contract or (iv) seeking any determination or
ruling that could reasonably be expected to materially and adversely affect the
validity or enforceability of such Receivable or such Contract;

 

(o)           (i) that is an “account” or a “payment intangible” within the
meaning of the UCC (or any other applicable legislation) of the jurisdictions in
which the each of the Originators, the Parent and the Seller are “located”
(within the meaning of Article 9 of the UCC), (ii) under the terms of the
related Contract, the right to payment thereof may be freely assigned, including
as a result of compliance with applicable law (or with respect to which, the
prohibition on the assignment of rights to payment are made fully ineffective
under applicable law) and (iii) in the case of any Receivable generated by any
Canadian Originator, that is an “account” within the meaning of the PPSA;

 

(p)           that is payable solely and directly to an Originator and not to
any other Person (including any shipper of the merchandise or goods that gave
rise to such Receivable), except to the extent that payment thereof may be made
to a Lockbox or otherwise as directed pursuant to Article VI of the Purchase
Agreement;

 

(q)           with respect to which all material consents, licenses, approvals
or authorizations of, or registrations with, any Governmental Authority required
to be obtained, effected or given in connection with the creation of such
Receivable or the Contract therefor have been duly obtained, effected or given
and are in full force and effect;

 

(r)            that is created through the provision of merchandise, goods or
services by the Originator thereof in the ordinary course of its business;

 

11

--------------------------------------------------------------------------------

 

(s)           that is not the liability of an Obligor that, under the terms of
the Credit and Collection Policies, is receiving or should receive merchandise,
goods or services on a “cash on delivery” basis;

 

(t)            that does not constitute a rebilled amount arising from a
deduction taken by an Obligor with respect to a previously arising Receivable;

 

(u)           as to which the Seller has a first priority perfected ownership
interest and in which the Administrative Agent has a first priority perfected
security interest, in each case not subject to any Lien, right, claim, security
interest or other interest of any other Person (other than, in the case of the
Seller, the Lien of the Administrative Agent for the benefit of the Specified
Parties);

 

(v)           to the extent such Transferred Receivable represents consumption,
sales, use or value added taxes, such portion of such Receivable shall not be an
Eligible Receivables;

 

(w)          that does not represent the balance owed by an Obligor on a
Receivable in respect of which the Obligor has made partial payment;

 

(x)            with respect to which no check, draft or other item of payment
was previously received that was returned unpaid or otherwise;

 

(y)           as to which an invoice has been submitted to the Obligor thereof;

 

(z)            the Obligor of which is not a Governmental Authority, unless
(i) each transfer of such Receivable pursuant to the Related Documents is in
compliance with all assignment of claims statutes and regulations applicable to
such Governmental Authority’s Receivables or such other agreements have been
entered into which are satisfactory to the Administrative Agent in its sole
discretion, (ii) such Governmental Authority is a United States Governmental
Authority (including any Governmental Authority of a State or local government
that is a political subdivision of the United States) and (iii) the
Administrative Agent shall have received evidence, to its reasonable
satisfaction, that no Governmental Authority has a right of setoff against the
Originator thereof or any of its Affiliates that can be exercised against such
Receivables;

 

(aa)         that was originated by an Eligible Originator;

 

(bb)         the Obligor of which is neither (i) a resident in the Province of
Québec, nor (ii) required by the Contract to make payments at a location
situated in the Province of Québec; and

 

(cc)         that complies with such other criteria and requirements as the
Administrative Agent may reasonably determine to be necessary from time to time
in its reasonable credit judgment following a collateral audit and in
consultation with the Borrower.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests),

 

12

--------------------------------------------------------------------------------


 

and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and any
regulations promulgated thereunder and for a Canadian Originator shall mean
applicable Canadian federal or provincial pension benefits standards
legislation.

 

“ERISA Affiliate” shall mean, with respect to any Originator, any trade or
business (whether or not incorporated) that, together with such Originator, are
treated as a single employer within the meaning of Sections 414(b), (c), (m) or
(o) of the IRC.

 

“ERISA Event” shall mean, with respect to any Originator or any ERISA Affiliate,
the occurrence of one or more of the following events:  (a) any event described
in Section 4043(c) of ERISA with respect to a Title IV Plan unless the 30-day
requirement with respect thereto has been waived pursuant to the regulations
under Section 4043 of ERISA; (b) the withdrawal of any Originator or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a “substantial employer,” as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any
Originator or any ERISA Affiliate from any Multiemployer Plan; (d) the filing of
a notice of intent to terminate a Title IV Plan or the treatment of a plan
amendment as a termination under Section 4041 of ERISA; (e) the institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(f) the failure by any Originator or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Title IV Plan unless such failure is
cured within 30 days; (g) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the reorganization or insolvency of a Multiemployer
Plan under Section 4241 of ERISA; or (i) the loss of a Qualified Plan’s
qualification or tax exempt status.  With respect to a Canadian Originator, the
references to specific provisions of ERISA shall be interpreted to mean
comparable provisions of applicable pension benefits standards legislation.

 

“Event of Servicer Termination” shall have the meaning assigned to it in
Section 8.01 of the Sale Agreement.

 

“Excess Concentration Amount” shall mean, with respect to any Obligor of a
Receivable and as of any date of determination after giving effect to all
Eligible Receivables transferred on such date, the amount by which the
Outstanding Balance of Eligible Receivables owing by such Obligor exceeds
(i) the Concentration Percentage for such Obligor multiplied by (ii) the
Outstanding Balance of all Eligible Receivables on such date; provided, however,
that in the case of an Obligor which is an Affiliate of other Obligors, the
Excess Concentration Amount for such Obligor shall be calculated as if such
Obligor and such one or more affiliated Obligors were one Obligor.

 

“Excluded Obligor” shall mean any Obligor (a) that is an Affiliate of any
Originator, the Parent or the Seller, (b) that is designated as an Excluded
Obligor, based on the Administrative

 

13

--------------------------------------------------------------------------------


 

Agent’s reasonable credit judgment of such Obligor, upon ten (10) Business Days’
prior written notice from the Administrative Agent to the Seller, the Servicer
and the Parent or (c) that, under the terms of the Credit and Collection
Policies, is receiving or should be receiving merchandise, good or services on
cash payment terms basis.

 

“Existing Originator” has the meaning specified in the Recitals to the Sale
Agreement.

 

“Existing Purchase Agreement” has the meaning set forth the Recitals to the
Purchase Agreement.

 

“Existing Sale Agreement” has the meaning specified in the Recitals to the Sale
Agreement.

 

“Facility Termination Date” shall mean the earliest of (a) the date so
designated pursuant to Section 8.01 of the Purchase Agreement, (b) the Final
Purchase Date, and (c) the date of termination of the Maximum Purchase Limit
specified in a notice from the Seller to the Purchasers delivered pursuant to
and in accordance with Section 2.02(b) of the Purchase Agreement.

 

“Federal Funds Rate” shall mean, for any day, a floating rate equal to the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System, as determined by the Administrative
Agent.

 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

 

“Fee Letter” shall mean that certain letter agreement dated the Closing Date
between the Seller and the Administrative Agent and acknowledged by the Parent
and GE Capital Markets, Inc.

 

“Fees” shall mean any and all fees payable to the Administrative Agent or any
Purchaser pursuant to the Purchase Agreement or any other Related Document,
including, without limitation, the Unused Commitment Fee.

 

“Final Purchase  Date” shall mean March 17, 2011, as such date may be extended
with the consent of the Seller, the Purchasers and the Administrative Agent.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, or with respect to any Canadian Originator, generally accepted
accounting principles in Canada, in each case as in effect from time to time,
consistently applied as such term is further defined in Section 2(a) of this
Annex X.

 

“GE Capital” shall mean General Electric Capital Corporation, a Delaware
corporation.

 

“General Concentration Percentage” shall mean at any time of determination with
respect to any Class of Obligor, an amount equal to the highest applicable
percentage listed opposite such Class of Obligor times the aggregate Outstanding
Balance of Eligible Receivables as of such time of determination:

 

14

--------------------------------------------------------------------------------


 

Class of Obligor

 

Applicable
Percentage

 

 

 

 

 

Class A Obligor

 

10.0%

 

 

 

 

 

Class B Obligor

 

5.0%

 

 

“General Trial Balance” shall mean, with respect to any Originator and as of any
date of determination, such Originator’s accounts receivable trial balance
(whether in the form of a computer printout, magnetic tape or diskette) as of
such date, listing Obligors and the Receivables owing by such Obligors as of
such date together with the aged Outstanding Balances of such Receivables, in
form and substance satisfactory to the Seller and the Administrative Agent.

 

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

 

“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, or (d) indemnify the
owner of such primary obligation against loss in respect thereof.  The amount of
any Guaranteed Indebtedness at any time shall be deemed to be the amount equal
to the lesser at such time of (x) the stated or determinable amount of the
primary obligation in respect of which such Guaranteed Indebtedness is incurred
and (y) the maximum amount for which such Person may be liable pursuant to the
terms of the instrument embodying such Guaranteed Indebtedness; or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.

 

“Incipient Servicer Termination Event” shall mean any event that, with the
passage of time or notice or both, would, unless cured or waived, become an
Event of Servicer Termination.

 

“Incipient Termination Event” shall mean any event that, with the passage of
time or notice or both, would, unless cured or waived, become a Termination
Event.

 

“Increase Effective Date” shall have the meaning assigned to it in Section 2.11
of the Purchase Agreement.

 

“Indemnified Amounts” shall mean, with respect to any Person, any and all suits,
actions, proceedings, claims, damages, losses, liabilities and reasonable
expenses (including, but not

 

15

--------------------------------------------------------------------------------


 

limited to, reasonable attorneys’ fees and disbursements and other costs of
investigation or defense, including those incurred upon any appeal).

 

“Indemnified Person” shall have the meaning assigned to it in
Section 10.01(a) of the Purchase Agreement.

 

“Indemnified Taxes” shall have the meaning assigned to it in Section 2.08(g) of
the Purchase Agreement.

 

“Index Rate” shall mean, for any day, a floating rate equal to the highest
determined by the Administrative Agent equal to the Applicable Index Rate Margin
plus the greatest of:

 

(i)                                     the Prime Rate;

 

(ii)                                  the Federal Funds Rate plus 3.00% per
annum;

 

and

 

(iii)                               the sum of:

 

(a)                                  1.50% per annum;

 

                                                and

 

(b)(1)      the offered rate for deposits in United States Dollars as of such
date for a three month period in United States Dollars which appears on Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on the second full LIBOR
Business Day preceding such day; divided by (b) a number equal to 1.0 minus the
aggregate (but without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on the day which is two (2) LIBOR
Business Days to such day (including basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
system or other governmental authority having jurisdiction with respect thereto,
as now and from time to time in effect) for Eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of such Board) which
are required to be maintained by a member bank of the Federal Reserve System;

 

provided that in no event shall the Index Rate for any day be less than the
LIBOR Rate for the Yield Period in which such day occurs.

 

Each change in any interest rate provided for in the Purchase Agreement based
upon the Index Rate shall take effect at the time of such change in the Index
Rate.

 

“Index Rate Purchase” shall mean a Purchase or portion thereof accruing Daily
Yield by reference to the Index Rate.  Unless a LIBOR Rate Disruption Event
shall have occurred, each Purchase shall be a LIBOR Rate Purchase.

 

16

--------------------------------------------------------------------------------


 

“Ineligible Receivable” shall mean any Receivable (or portion thereof) which
fails to satisfy all of the requirements of an “Eligible Receivable” set forth
in the definition thereof.

 

“Initial Sale Date” means, as to any New Originator, the initial date on which
such New Originator sells Receivables to the Seller under the Sale Agreement.

 

“Investment Base” shall mean, as of any date of determination, the amount equal
to the lesser of:

 

(a)                                  the Maximum Purchase Limit;

 

and

 

(b)                                 an amount equal to the positive difference,
if any, of:

 

(i)            the product of (1) the Dynamic Advance Rate multiplied by (2) the
Net Receivables Balance;

 

minus

 

(ii)           such other reserves as the Administrative Agent may reasonably
determine from time to time based upon its reasonable credit judgment following
a collateral audit and in consultation with the Borrower;

 

in each case as disclosed in the most recently submitted Daily Report, Weekly
Report, Monthly Report, Investment Base Certificate or Capital Purchase Request
or as otherwise determined by the Administrative Agent based on Seller
Collateral information available to it, including any information obtained from
any audit or from any other reports with respect to the Seller Collateral, which
determination shall be final, binding and conclusive on all parties to the
Purchase Agreement (absent manifest error).

 

“Investment Base Certificate” shall have the meaning assigned to it in
Section 5.02(b) of the Purchase Agreement.

 

“Investment Company Act” shall mean the provisions of the Investment Company Act
of 1940, 15 U.S.C. § § 80a et seq., and any regulations promulgated thereunder.

 

“Investments” shall mean, with respect to any Seller Account Collateral, the
certificates, instruments, investment property or other investments in which
amounts constituting such collateral are invested from time to time.

 

“IRC” shall mean the Internal Revenue Code of 1986 and any regulations
promulgated thereunder.

 

“IRS” shall mean the Internal Revenue Service.

 

“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.

 

17

--------------------------------------------------------------------------------


 

“LIBOR Rate” shall mean, for any Yield Calculation Period, a per annum rate of
interest determined by the Administrative Agent equal to the Applicable LIBOR
Margin plus the greater of:

 

(i)            2.50%;

 

and

 

(ii)           (a) the offered rate for deposits in United States Dollars for a
three month period which appears on Reuters Screen LIBOR01 Page as of
11:00 a.m., London time, on the second full LIBOR Business Day next preceding
the first day of such Yield Calculation Period; divided by

 

                (b)           a number equal to 1.0 minus the aggregate (but
without duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day which is two (2) LIBOR Business Days prior to
the beginning of such Yield Calculation Period (including basic, supplemental,
marginal and emergency reserves under any regulations of the Board of Governors
of the Federal Reserve system or other governmental authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of such Board) which are required to be maintained by a member bank
of the Federal Reserve System;

 

provided, that if (i) the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) shall make it unlawful, or any
central bank or other Governmental Authority shall assert that it is unlawful,
for a Purchaser to agree to make or to make or to continue to fund or maintain
any Purchases or Capital Investment at the LIBOR Rate or (ii) a LIBOR Rate
Disruption Event shall have occurred, the LIBOR Rate shall in all such cases be
equal to the Index Rate.  For the avoidance of doubt, except as provided in the
immediately preceding proviso, the LIBOR Rate determined for any calendar month
shall remain fixed for such calendar month.

 

If such interest rates shall cease to be available from Reuters News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to the Administrative Agent
and the Seller.

 

“LIBOR Rate Disruption Event” shall mean, for any Purchaser, notification by
such Purchaser to the Seller and the Administrative Agent of any of the
following:  (i) determination by such Purchaser that it would be contrary to law
or the directive of any central bank or other governmental authority to obtain
United States dollars in the London interbank market to fund or maintain its
Purchases or Capital Investment, (ii) the inability of such Purchaser, by reason
of circumstances affecting the London interbank market generally, to obtain
United States dollars in such market to fund its Purchases or Capital Investment
or (iii) a determination by such Purchaser that the maintenance of its Purchases
or Capital Investment will not adequately and fairly reflect the cost to such
Purchaser of funding such investment at such rate.

 

18

--------------------------------------------------------------------------------


 

“LIBOR Rate Purchase” shall mean a Purchase or portion thereof accruing Daily
Yield by reference to the LIBOR Rate. Unless a LIBOR Rate Disruption Event shall
have occurred, each Purchase shall be a LIBOR Rate Purchase.

 

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the UCC or
the PPSA or comparable law of any jurisdiction).

 

“Litigation” shall mean, with respect to any Person, any action, claim, lawsuit,
demand, investigation or proceeding pending or threatened against such Person
before any court, board, commission, agency or instrumentality of any federal,
state, local or foreign government or of any agency or subdivision thereof or
before any arbitrator or panel of arbitrators.

 

“Lockbox” shall have the meaning assigned to it in Section 6.01(a)(ii) of the
Purchase Agreement.

 

“Lockbox Account” shall mean any deposit account established by or assigned to
the Seller for the deposit of Collections pursuant to and in accordance with
Section 6.01(a) of the Purchase Agreement.

 

“Lockbox Account Agreement” shall mean any agreement among an Originator, the
Seller, the Administrative Agent, and a Lockbox Account Bank with respect to a
Lockbox and/or a Lockbox Account that provides, among other things, that the
Administrative Agent has “control” (within the meaning of Article 9 of the UCC)
over such Lockbox Account and is otherwise in form and substance acceptable to
the Administrative Agent.

 

“Lockbox Account Bank” shall mean any bank or other financial institution at
which one or more Lockbox Accounts are maintained.

 

“Loss Reserve Rate” shall mean 10%.

 

“Material Adverse Effect” shall mean a material adverse effect on:

 

(a)           the business, assets, liabilities, operations, prospects or
financial or other condition of (i) any Originator or the Originators considered
as a whole, (ii) the Seller, (iii) the Servicer or (iv) the Parent and its
Subsidiaries considered as a whole;

 

(b)           the ability of any Originator, the Seller, the Parent or the
Servicer to perform any of its obligations under the Related Documents in
accordance with the terms thereof;

 

(c)           the validity or enforceability of any Related Document or the
rights and remedies of the Seller, the Purchasers or the Administrative Agent
under any Related Document;

 

19

--------------------------------------------------------------------------------


 

(d)           the federal income tax attributes of the sale, contribution or
pledge of the Transferred Receivables pursuant to any Related Document; or

 

(e)           the Transferred Receivables (or collectibility thereof), the
Contracts therefor, the Seller Collateral (in each case, taken as a whole) or
the ownership interests or Liens of the Seller or the Purchasers or the
Administrative Agent thereon or the priority of such interests or Liens.

 

“Master Agent Account” shall mean account # XXXXXXXX established at Deutsche
Bank Trust Company Americas in the name of the Administrative Agent.

 

“Maturity Date” shall mean, with respect to any Receivable, the due date for
payment therefor specified in the Contract therefor, or, if no date is so
specified, 30 days from the Billing Date.

 

“Maximum Purchase Limit” shall mean One Hundred Seventy Five Million Dollars
($175,000,000) on the Closing Date, as such amount may be adjusted, if at all,
from time to time in accordance with the Purchase Agreement.

 

“Modified Net Receivables Balance” shall mean, as of any date of determination,
an amount equal to the following:

 

MNRB =  DAR * (OBER – ECA);

 

where:

 

MNRB = the Modified Net Receivables Balance;

 

DAR = the Dynamic Advance Rate;

 

OBER  = the Outstanding Balance of Eligible Receivables; and

 

ECA = the Excess Concentration Amount in respect of all Obligors.

 

“Monthly Report” shall have the meaning assigned to it in paragraph (a) of Annex
5.02(a) to the Purchase Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA or under applicable Canadian federal or provincial
pension benefits standards legislation with respect to which any Originator or
ERISA Affiliate is making, is obligated to make, or has made or been obligated
to make, contributions on behalf of participants who are or were employed by any
of them.

 

“Net Receivables Balance” shall mean, as of any date of determination, the
amount equal to:

 

(a)           the Outstanding Balance of Eligible Receivables;

 

20

--------------------------------------------------------------------------------


 

 minus

 

(b)           the Excess Concentration Amount;

 

 minus

 

(c)           the Canadian Receivables Excess Amount;

 

in each case as disclosed in the most recently submitted Daily Report, Weekly
Report, Monthly Report, Investment Base Certificate or Capital Purchase Request
or as otherwise determined by the Administrative Agent based on Seller
Collateral information available to it, including any information obtained from
any audit or from any other reports with respect to the Seller Collateral, which
determination shall be final, binding and conclusive on all parties to the
Purchase Agreement (absent manifest error).

 

“Net Worth” shall mean as of any date of determination, the excess, if any, of
(a) the aggregate Outstanding Balance of the Receivables at such time, over
(b) the sum of (i) the Capital Investment at such time, plus (ii) the aggregate
outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).

 

“New Originator” has the meaning specified in the Recitals to the Sale
Agreement.

 

“Non-Consenting Purchaser” shall have the meaning assigned to it in
Section 12.07(c) of the Purchase Agreement.

 

“Non-Funding Purchaser” means any Purchaser: (a) that has failed for three or
more Business Days to fund any payments required to be made by it under this
Agreement, (b) that has given verbal or written notice to the Seller or the
Administrative Agent or has otherwise publicly announced that such Purchaser
believes it will fail to fund all increases in Capital Investment and other
payments required to be funded by it under this Agreement as of any Settlement
Date; (c) that has, for three or more Business Days, failed to confirm in
writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations
hereunder; (d) that has defaulted in fulfilling its obligations (as a purchaser,
lender, agent or letter of credit issuer) under one or more other syndicated
receivables purchaser, loan or credit facilities or (e) with respect to which
one or more Purchaser-Related Distress Events has occurred.

 

“Obligor” shall mean, with respect to any Receivable, the Person primarily
obligated to make payments in respect thereof.

 

“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.

 

“Originator” shall mean any Person that is from time to time party to the Sale
Agreement as an “Originator”.

 

21

--------------------------------------------------------------------------------

 

“Originator Support Agreement” shall mean an agreement substantially in the form
of Schedule 3.01 to the Sale Agreement made by Parent in favor of the Seller.

 

“Other Purchaser” shall have the meaning assigned to it in Section 2.03(e) of
the Purchase Agreement.

 

“Outstanding Balance” shall mean, with respect to any Receivable, as of any date
of determination, the Dollar Equivalent Amount (which amount shall not be less
than zero) equal to (a) the Billed Amount thereof, minus (b) all Collections
received from the Obligor thereunder, minus (c) all discounts to, or any other
modifications by, the Originator, the Seller or the Servicer that reduce such
Billed Amount; provided, that if the Administrative Agent or the Servicer makes
a good faith determination that all payments by such Obligor with respect to
such Billed Amount have been made, the Outstanding Balance shall be zero.

 

“Parent” shall mean Georgia Gulf Corporation.

 

“Parent Group” shall mean the Parent and each of its Affiliates other than the
Seller.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“PCAOB” shall mean the Public Company Accounting Oversight Board.

 

“Pension Plan” shall mean a Plan described in Section 3(2) of ERISA.

 

“Permitted Encumbrances” shall mean the following encumbrances: (a) Liens for
taxes or assessments or other governmental charges or levies not yet due and
payable; (b) pledges or deposits securing obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) pledges or deposits securing bids, tenders,
government contracts, contracts (other than contracts for the payment of
money) or leases to which any Originator, the Seller or the Servicer is a party
as lessee made in the ordinary course of business; (d) deposits securing
statutory obligations of any Originator, the Seller or the Servicer;
(e) inchoate and unperfected workers’, mechanics’, suppliers’ or similar Liens
arising in the ordinary course of business; (f) carriers’, warehousemen’s or
other similar possessory Liens arising in the ordinary course of business;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Originator, the Seller or the Servicer is a party;
(h) any judgment Lien not constituting a Termination Event under
Section 8.01(g) of the Purchase Agreement; and (i) presently existing or
hereinafter created Liens in favor of the Buyer, the Seller, the Purchasers or
the Administrative Agent under the Purchase Agreement and the Related Documents.

 

“Permitted Investments” shall mean any of the following:

 

(a)           obligations of, or guaranteed as to the full and timely payment of
principal and interest by, the United States of America or obligations of any
agency or instrumentality thereof if such obligations are backed by the full
faith and credit of the United States of America, in each case with maturities
of not more than 90 days from the date acquired;

 

22

--------------------------------------------------------------------------------


 

(b)           repurchase agreements on obligations of the type specified in
clause (a) of this definition; provided, that the short-term debt obligations of
the party agreeing to repurchase are rated at least A-1 or the equivalent by S&P
and P-1 or the equivalent by Moody’s;

 

(c)           federal funds, certificates of deposit, time deposits and bankers’
acceptances of any depository institution or trust company incorporated under
the laws of the United States of America or any state, in each case with
original maturities of not more than 90 days or, in the case of bankers’
acceptances, original maturities of not more than 365 days; provided, that the
short-term obligations of such depository institution or trust company are rated
at least A-1 or the equivalent by S&P and P-1 or the equivalent by Moody’s;

 

(d)           commercial paper of any corporation incorporated under the laws of
the United States of America or any state thereof with original maturities of
not more than 180 days that on the date of acquisition are rated at least A-1 or
the equivalent by S&P and P-1 or the equivalent by Moody’s; and

 

(e)           securities of money market funds rated at least A-1 or the
equivalent by S&P and P-1 or the equivalent by Moody’s.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, trust, association, corporation (including
a business trust), limited liability company, institution, public benefit
corporation, joint stock company, Governmental Authority or any other entity of
whatever nature.

 

“Plan” shall mean, at any time during the preceding five years, an “employee
benefit plan,” as defined in Section 3(3) of ERISA, that any Originator or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any Originator or ERISA
Affiliate.

 

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time, and any regulations promulgated thereunder.

 

“Power of Attorney” shall have the meaning assigned to it in Section 9.05 of the
Sale Agreement or Section 9.03 of the Purchase Agreement, as applicable.

 

“Prime Rate” means, as of any date, the rate last quoted by The Wall Street
Journal as the “Prime Rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate, or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

 

“Privacy Laws” shall have the meaning assigned to it in Section 4.01(c) of the
Purchase Agreement.

 

“Pro Rata Share” shall mean with respect to all matters relating to any
Purchaser, the percentage obtained by dividing (i) the Commitment of that
Purchaser by (ii) the Maximum

 

23

--------------------------------------------------------------------------------


 

Purchase Limit, as such percentage may be adjusted by assignments permitted
pursuant to Section 12.02 of the Purchase Agreement; provided, however, if all
of the Commitments are terminated pursuant to the terms of the Purchase
Agreement, then “Pro Rata Share” shall mean with respect to all matters relating
to any Purchaser, the percentage obtained by dividing (x) the sum of (A) the
Capital Investment funded by such Purchaser, by (y) the Capital Investment
funded by all Purchasers.

 

“Proposed Change” shall have the meaning assigned to it in Section 12.07(c) of
the Purchase Agreement.

 

“Purchase” shall have the meaning assigned to it in Section 2.01 of the Purchase
Agreement.  Unless a LIBOR Rate Disruption Event shall have occurred, each
Purchase shall be a LIBOR Rate Purchase.

 

“Purchase Agreement” shall mean the Second Amended and Restated Receivables
Purchase Agreement dated as of the Closing Date, by and among the Seller, the
Purchasers and the Administrative Agent.

 

“Purchase Assignment” shall mean that certain Purchase Assignment dated as of
the Closing Date by and between the Seller and the Administrative Agent in the
form attached as Exhibit 2.04(a) to the Purchase Agreement.

 

“Purchase Date” shall mean each day on which any Purchase is made.

 

“Purchase Excess” shall mean, as of any date of determination, the extent to
which the Capital Investment exceeds the Investment Base, in each case as
disclosed in the most recently submitted Investment Base Certificate, Capital
Purchase Request, Monthly Report, Weekly Report, Daily Report or as otherwise
reasonably determined by the Administrative Agent based on Seller Collateral
information available to it, including any information obtained from any audit
or from any other reports with respect to the Seller Collateral, which
determination shall be final, binding and conclusive on all parties to the
Purchase Agreement (absent manifest error).

 

“Purchaser” shall have the meaning assigned to it in the preamble of the
Purchase Agreement.

 

“Purchaser Interest” shall mean the undivided percentage ownership interest of
the Purchasers in the Transferred Receivables.  The Purchaser Interest of the
Purchasers shall be expressed as a fraction of the total Transferred Receivables
computed as follows:

 

24

--------------------------------------------------------------------------------


 

PI

 

=

 

C

 

 

 

 

IB

 

 

 

 

 

where:

 

 

 

 

 

 

 

 

 

PI

 

=

 

the Purchaser Interest at the time of determination;

 

 

 

 

 

C

 

=

 

the aggregate Capital Investment at such time; and

 

 

 

 

 

IB

 

=

 

the Investment Base at such time.

 

The Purchaser Interest shall be calculated (or deemed to be calculated) on each
Business Day from the Closing Date through the Facility Termination Date.

 

“Purchaser-Related Distress Event” means, with respect to any Purchaser, that
the following has occurred with respect to such Purchaser or with respect to any
Person that directly or indirectly controls such Purchaser (each a “Distressed
Person”): (i) a voluntary or involuntary case with respect to such Distressed
Person under the Bankruptcy Code or any similar bankruptcy laws of its
jurisdiction of formation; (ii) a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets; (iii) such Distressed Person is subject to a forced
liquidation, merger, sale or other change of control supported in whole or in
part by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control by)
from the U.S. government or other Governmental Authority; or (iv) such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent,
bankrupt, or deficient in meeting any capital adequacy or liquidity standard of
any such Governmental Authority.

 

“Qualified Plan” shall mean a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.

 

“Rating Agencies” shall mean Moody’s and S&P.

 

“Ratios” shall mean, collectively, Dilution Ratio, the Defaulted Receivable
Ratio, the Defaulted Receivable Trigger Ratio, Delinquency Trigger Ratio, the
Dilution Reserve Ratio, the Dilution Trigger Ratio and the Turnover Days.  For
purposes of calculating the Dynamic Advance Rate, the Sale Price, or whether any
Termination Event or Incipient Termination Event has occurred, each Ratio
applicable at any time shall be as calculated in the most recently submitted
Monthly Report, or as otherwise determined by the Administrative Agent based on
Seller Collateral information available to it, including any information
obtained from any audit or from any other reports with respect to the Seller
Collateral, which determination shall be final, binding and conclusive on all
parties to the Purchase Agreement (absent manifest error).

 

“Receivable” shall mean, with respect to any Obligor:

 

(a)           indebtedness of such Obligor (whether constituting an account,
chattel paper, document, instrument or general intangible (under which the
Obligor’s principal obligation is a

 

25

--------------------------------------------------------------------------------


 

monetary obligation) and whether or not earned by performance) arising from the
provision of merchandise, goods or services by an Originator, or other Person
approved by the Administrative Agent in its sole discretion, to such Obligor,
including the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto;

 

(b)           all Liens and property subject thereto from time to time securing
or purporting to secure any such indebtedness of such Obligor;

 

(c)           to the extent relating to such indebtedness, all right, title and
interest in and to the Contracts giving rise thereto;

 

(d)           all guaranties, indemnities and warranties, insurance policies,
financing statements, supporting obligations and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of any such indebtedness;

 

(e)           all right, title and interest of any Originator, the Parent or the
Seller in and to any goods (including returned, repossessed or foreclosed goods)
the sale of which gave rise to a Receivable;

 

(f)            all Collections with respect to any of the foregoing;

 

(g)           all Records with respect to any of the foregoing; and

 

(h)           all proceeds with respect to any of the foregoing.

 

Notwithstanding the foregoing, no such indebtedness or other obligations that
arises from, or otherwise relates to, the provision of merchandise or goods
shipped by an Originator from, or services performed by an Originator in, the
Province of Québec, shall constitute a “Receivable” hereunder.

 

“Receivables Assignment” shall have the meaning assigned to it in
Section 2.01(a) of the Sale Agreement.

 

“Records” shall mean all Contracts and other documents, books, records and other
information (including customer lists, credit files, computer programs, tapes,
disks, data processing software and related property and rights) prepared and
maintained by any Originator, the Servicer, any Sub-Servicer or the Seller with
respect to the Receivables and the Obligors thereunder and the Seller
Collateral.

 

“Reduction Notice” shall have the meaning assigned to it in Section 2.03(g) of
the Purchase Agreement.

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Parent as prescribed by the Securities
Laws.

 

“Regulatory Change” shall mean any change after the Closing Date in any federal,
state or foreign law, regulation (including Regulation D of the Federal Reserve
Board), pronouncement by the Financial Accounting Standards Board or the
adoption or making after

 

26

--------------------------------------------------------------------------------


 

such date of any interpretation, directive or request under any federal, state
or foreign law or regulation (whether or not having the force of law) by any
Governmental Authority, the Financial Accounting Standards Board, or any central
bank or comparable agency, charged with the interpretation or administration
thereof that, in each case, is applicable to any Affected Party.

 

“Reinvestment Purchase” shall have the meaning assigned to it in Section 2.01 of
the Purchase Agreement.

 

“Rejected Amount” shall have the meaning assigned to it in Section 4.04 of the
Sale Agreement.

 

“Related Documents” shall mean each Lockbox Account Agreement, the Sale
Agreement, the Purchase Agreement, each Purchase Assignment, the Existing Sale
Agreement, each Receivables Assignment, the Subordinated Notes, each Originator
Support Agreement and all other agreements, instruments, documents and
certificates identified in the Schedule of Documents and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Person, or any employee of any Person, and delivered in connection
with the Sale Agreement, the Purchase Agreement or the transactions contemplated
thereby.  Any reference in the Sale Agreement, the Purchase Agreement or any
other Related Document to a Related Document shall include all Appendices
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to such Related Document as the same may be in effect
at any and all times such reference becomes operative.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA.

 

“Required Capital Amount” shall mean, as of any date of determination, an amount
equal to the greater of (i) 3% of the Maximum Purchase Limit as of such date of
determination and (ii) the product of (A) 1.5, (B) the Defaulted Receivable
Ratio as of the Settlement Period most recently ended and (C) the Outstanding
Balance of all Transferred Receivables as of such date of determination.

 

“Requisite Purchasers” shall mean:

 

(i)            if there is one Purchaser, such Purchaser;

 

(ii)           if there are two Purchasers, both Purchasers (or, if one
Purchaser is a Non-Funding Purchaser, the Other Purchaser shall constitute the
“Required Purchasers”); and

 

(iii)          if there are more than two Purchasers, two or more Purchasers
having in the aggregate more than sixty-six and two thirds percent (66 2/3%) of
the aggregate Commitments of all Purchasers, or (b) if the Commitments have been
terminated, two or more Purchasers having in the aggregate more than sixty-six
and two thirds percent (66 2/3%)  aggregate Capital Investment; provided that so
long as any Purchaser is a Non-Funding Purchaser, the Commitments and Capital
Investments of such Non-Funding Purchaser will not be taken into account in
determining the calculation of which Purchasers constitute Requisite Purchasers.

 

27

--------------------------------------------------------------------------------


 

“Retiree Welfare Plan” shall mean, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Sale” shall mean with respect to a sale of receivables under the Sale
Agreement, a sale of Receivables by an Originator to the Seller in accordance
with the terms of the Sale Agreement.

 

“Sale Agreement” shall mean the Amended and Restated Receivables Sale and
Servicing Agreement dated as of the Closing Date, by and among each of the
“Originators” from time to time party thereto, the Servicer and the Seller, as
the Buyer thereunder.

 

“Sale Price” shall mean, with respect to any Sale of any Sold Receivables on
any  Business Day, a price calculated in accordance with the following formula:

 

SP

 

=

 

AOB - (AOB × FMVD);

 

 

 

 

 

where:

 

 

 

 

 

 

 

 

 

SP

 

=

 

the Sale Price,

 

 

 

 

 

AOB

 

=

 

the aggregate Outstanding Balance of all Receivables that were generated by such
Seller since the immediately preceding Business Day;

 

 

 

 

 

FMVD

 

=

 

a Fair Market Value Discount Factor equal to the sum of the LD + CD;

 

 

 

 

 

LD

 

=

 

a Loss Discount equal to the ratio, calculated in the most recent Monthly Report
and expressed as a percentage, of (i) the dollar amount of all Transferred
Receivables written off as uncollectible during the period of twelve (12)
consecutive Settlement Periods ending prior to the date of such Monthly Report,
divided by (ii) the aggregate Collections on all Transferred Receivables
received during such period; and

 

28

--------------------------------------------------------------------------------


 

CD

 

=

 

a Cost Discount, calculated in the most recent Monthly Report, equal to a per
annum percentage that equals (x) the sum of (i) the Index Rate in effect at the
time of such Monthly Report, plus (ii) the Servicing Fee Rate plus (iii) 0.75%
times (y) a fraction, the numerator of which is Turnover Days as of the end of
the Settlement Period immediately preceding such Monthly Report and the
denominator of which is 360.

 

“Sale Price Credit” shall have the meaning assigned to it in Section 2.04 of the
Sale Agreement.

 

“Schedule of Documents” shall mean the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Sale Agreement, the Purchase Agreement and the
other Related Documents and the transactions contemplated thereunder,
substantially in the form attached as Annex Y to the Purchase Agreement and the
Sale Agreement.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the provisions of the Securities Act of 1933, 15
U.S.C. Sections 77a et seq., and any regulations promulgated thereunder.

 

“Securities Exchange Act” shall mean the provisions of the Securities Exchange
Act of 1934, 15 U.S.C. Sections 78a et seq., and any regulations promulgated
thereunder.

 

“Securities Laws” shall mean the Securities Act, the Securities Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB, as each of the foregoing may be amended and in effect on any applicable
date hereunder.

 

“Seller” shall have the meaning assigned to it in the preamble to the Purchase
Agreement.

 

“Seller Account” shall mean account number XXXXXXXXXXXXX maintained by the
Seller at Wachovia Bank, National Association.

 

“Seller Account Collateral” shall have the meaning assigned to it in
Section 7.01(c) of the Purchase Agreement.

 

“Seller Assigned Agreements” shall have the meaning assigned to it in
Section 7.01(b) of the Purchase Agreement.

 

“Seller Collateral” shall have the meaning assigned to it in Section 7.01 of the
Purchase Agreement.

 

“Seller Obligations” shall mean all loans, advances, debts, liabilities,
indemnities and obligations for the performance of covenants, tasks or duties or
for payment of monetary amounts (whether or not such performance is then
required or contingent, or such amounts are

 

29

--------------------------------------------------------------------------------


 

liquidated or determinable) owing by the Seller to any Specified Party under the
Purchase Agreement, any other Related Document and any document or instrument
delivered pursuant thereto, and all amendments, extensions or renewals thereof,
and all covenants and duties regarding such amounts, of any kind or nature,
present or future, whether or not evidenced by any note, agreement or other
instrument, arising thereunder, including the Capital Investment, Daily Yield,
Unused Commitment Fees, amounts payable in respect of Purchase Excess, Successor
Servicing Fees and Expenses, Additional Amounts, Additional Costs and
Indemnified Amounts.  This term includes all principal, Daily Yield (including
all Daily Yield that accrues after the commencement of any case or proceeding by
or against the Seller in bankruptcy, whether or not allowed in such case or
proceeding), fees, charges, expenses, attorneys’ fees and any other sum
chargeable to the Seller under any of the foregoing, whether now existing or
hereafter arising, voluntary or involuntary, whether or not jointly owed with
others, direct or indirect, absolute or contingent, liquidated or unliquidated,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations that
are paid to the extent all or any portion of such payment is avoided or
recovered directly or indirectly from any Purchaser or the Administrative Agent
or any assignee of any Purchaser or the Administrative Agent as a preference,
fraudulent transfer or otherwise.

 

“Servicer” shall have the meaning assigned to it in the Preamble to the Sale
Agreement.

 

“Servicer Termination Notice” shall mean any notice by the Administrative Agent
to the Servicer that (a) an Event of Servicer Termination has occurred and
(b) the Servicer’s appointment under the Purchase Agreement has been terminated.

 

“Servicing Fee” shall mean, for any day within a Settlement Period, the amount
equal to (a) (i) the Servicing Fee Rate divided by (ii) 360, multiplied by
(b) the Outstanding Balance of Transferred Receivables on such day.

 

“Servicing Fee Rate” shall mean 1.00%.

 

“Servicing Fee Reserve Rate” shall mean, as of any date of determination, an
amount equal to the product of (i) the Servicing Fee Rate and (ii) a fraction,
the numerator of which is the higher of (a) 30 and (b) the Turnover Days as of
the end of the Settlement Period immediately preceding such date multiplied by
2, and the denominator of which is 360.

 

“Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Transferred Receivables
and whose name appears on any Officer’s Certificate listing servicing officers
furnished to the Administrative Agent by the Servicer, as such certificate may
be amended from time to time.

 

“Servicing Records” shall mean all Records prepared and maintained by the
Servicer with respect to the Transferred Receivables and the Obligors
thereunder.

 

“Settlement Date” shall mean (i) the first Business Day of each calendar month 
and (ii) from and after the occurrence of a Termination Event, any other
Business Day designated as such by the Administrative Agent in its sole
discretion.

 

30

--------------------------------------------------------------------------------

 

“Settlement Period” shall mean (a) solely for purposes of determining the
Ratios, (i) with respect to all Settlement Periods other than the final
Settlement Period, each calendar month, whether occurring before or after the
Closing Date, and (ii) with respect to the final Settlement Period, the period
ending on the Termination Date and beginning with the first day of the calendar
month in which the Termination Date occurs, and (b) for all other purposes,
(i) with respect to the initial Settlement Period, the period from and including
the Closing Date through and including the last day of the calendar month in
which the Closing Date occurs, (ii) with respect to the final Settlement Period,
the period ending on the Termination Date and beginning with the first day of
the calendar month in which the Termination Date occurs, and (iii) with respect
to all other Settlement Periods, each calendar month.

 

“Sold Receivable” shall have the meaning assigned to it in Section 2.01(b) of
the Sale Agreement.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its Debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur Debts or liabilities beyond such
Person’s ability to pay as such Debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Special Concentration Percentage” shall mean, with respect to any Obligor, that
percentage, if any, set forth in Annex Z to the Purchase Agreement with respect
to such Obligor, or, with respect to any such Obligor or any other Obligor, such
other percentage as the Administrative Agent may at any time and from time to
time designate in its sole discretion with respect to such Obligor in a written
notification to the Seller and the Servicer.

 

“Specified Parties” shall mean each of the Purchasers, the Administrative Agent,
each Indemnified Person and each other Affected Party.

 

“Spot Rate” for, as of any date, a currency means the rate determined by the
Administrative Agent to be the spot rate for the purchase of such currency with
another currency through its principal foreign exchange trading office at
approximately 10:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Administrative Agent does not have as of the
date of determination a spot buying rate for any such currency.

 

“SPV” shall mean any special purpose funding vehicle which acquires any interest
in a Purchaser’s Capital Investment under the Purchase Agreement.

 

31

--------------------------------------------------------------------------------


 

“Stock” shall mean all shares, options, warrants, member interests, general or
limited partnership interests or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act).

 

“Stockholder” shall mean, with respect to any Person, each holder of Stock of
such Person.

 

“Subordinated Loan” shall have the meaning given such term in Section 2.01(c) of
the Sale Agreement.

 

“Subordinated Note” shall have the meaning given such term in Section 2.01(c) of
the Sale Agreement.

 

“Sub-Servicer” shall mean any Person with whom the Servicer enters into a
Sub-Servicing Agreement.

 

“Sub-Servicing Agreement” shall mean any written contract entered into between
the Servicer and any Sub-Servicer pursuant to and in accordance with
Section 7.01 of the Sale Agreement relating to the servicing, administration or
collection of the Transferred Receivables.

 

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (a) of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at the time directly or indirectly owned by
such Person or (b) that is directly or indirectly controlled by such Person
within the meaning of control under Section 15 of the Securities Act.

 

“Successor Servicer” shall have the meaning assigned to it in Section 9.02 of
the Sale Agreement.

 

“Successor Servicing Fees and Expenses” shall mean the fees and expenses payable
to the Successor Servicer as agreed to by the Seller, the Purchasers and the
Administrative Agent; provided, that, if the Servicer is replaced in accordance
with the terms of the Related Documents, the “Successor Servicing Fees and
Expenses” shall not exceed 110% of such Successor Servicer’s reasonable estimate
of costs of collections.

 

“Termination Date” shall mean the date on which (a) the Capital Investment has
been permanently reduced to zero, (b) all other Seller Obligations under the
Purchase Agreement and the other Related Documents have been indefeasibly repaid
in full and completely discharged and (c) the Commitments have been irrevocably
terminated in accordance with the provisions of Section 2.02(b) of the Purchase
Agreement.

 

“Termination Event” shall have the meaning assigned to it in Section 8.01 of the
Purchase Agreement.

 

32

--------------------------------------------------------------------------------


 

“Termination Percentage” shall mean (i) before the first anniversary of the
Closing Date, 2.0% and (ii) thereafter, 1.0%.

 

“Title IV Plan” shall mean a Pension Plan (other than a Multiemployer Plan) that
is covered by Title IV of ERISA and that any Originator or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

“Transaction Parties” shall mean the Originators, the Servicer and, if the
Parent is not the Servicer, the Parent.

 

“Transfer” shall mean any Sale or contribution (or purported Sale or
contribution) of Transferred Receivables by any Originator to the Seller
pursuant to the terms of the Sale Agreement.

 

“Transfer Date” shall have the meaning assigned to it in Section 2.01(a) of the
Sale Agreement.

 

“Transferred Receivable” shall mean any Sold Receivable or Contributed
Receivable; provided, that any Receivable repurchased by an Originator thereof
pursuant to Section 4.04 of the Sale Agreement shall not be deemed to be a
Transferred Receivable from and after the date of such repurchase unless such
Receivable has subsequently been repurchased by or contributed to the Seller.

 

“Turnover Days” shall mean, as of any date of determination, the amount
(expressed in days) equal to:

 

(a)           a fraction, (i) the numerator of which is equal to the aggregate
Outstanding Balance of Transferred Receivables on the first day of the three
(3) Settlement Periods immediately preceding such date and (ii) the denominator
of which is equal to aggregate Collections received during such three
(3) Settlement Periods with respect to all Transferred Receivables;

 

multiplied by

 

(b)           the average number of days per period contained in such three
(3) Settlement Periods.

 

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as the same may, from time to time, be enacted and in effect in such
jurisdiction.

 

“Unapproved Receivable” shall mean any receivable (a) with respect to which the
Originator’s customer relationship with the Obligor thereof arises as a result
of the acquisition by such Originator of another Person after the date of the
Purchase Agreement or (b) that was originated in accordance with standards
established by another Person acquired by an Originator after the date of the
Purchase Agreement, in each case, solely with respect to any such acquisitions
that have not been approved in writing by the Administrative Agent and then only
for the period prior to any such approval.

 

33

--------------------------------------------------------------------------------


 

“Unrelated Amounts” shall have the meaning assigned to it in Section 7.03 of the
Sale Agreement.

 

“Unused Commitment Fee” shall mean a fee in respect of each day of determination
prior to the Facility Termination Date equal to the product of (i) the amount by
which the Maximum Purchase Limit exceeds the Capital Investment (in each case,
as of such date of determination) and (ii) a per annum margin equal to 1.00%.

 

“Weekly Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Purchase Agreement.

 

“Welfare Plan” shall mean a Plan described in Section 3(i) of ERISA.

 

“Yield Calculation Period” shall mean, any calendar month, commencing with the
first Business Day of such calendar month, and ending with the last day of such
calendar month (or if the last day of such calendar month is not a Business Day,
the next succeeding business day of the following calendar month).

 

“Yield Reserve Rate” shall mean, as of any date of determination, an amount
equal to the product of (i) 1.5, (ii) the Prime Rate and (iii) a fraction, the
numerator of which is the higher of (a) 30 and (b) the Turnover Days as of the
end of the Settlement Period immediately preceding such date multiplied by 2,
and the denominator of which is 360.

 

SECTION 2.           Other Terms and Rules of Construction.

 

(a)           Accounting Terms.  Unless otherwise specifically provided therein,
any accounting term used in any Related Document shall have the meaning
customarily given such term in accordance with GAAP, and all financial
computations thereunder shall be computed in accordance with GAAP consistently
applied.  That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

 

(b)           Other Terms.  All other undefined terms contained in any of the
Related Documents shall, unless the context indicates otherwise, have the
meanings provided for by the UCC as in effect in the State of New York to the
extent the same are used or defined therein.

 

(c)           Rules of Construction.  Unless otherwise specified, references in
any Related Document or any of the Appendices thereto to a Section, subsection
or clause refer to such Section, subsection or clause as contained in such
Related Document.  The words “herein,” “hereof” and “hereunder” and other words
of similar import used in any Related Document refer to such Related Document as
a whole, including all annexes, exhibits and schedules, as the same may from
time to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in such Related Document or
any such annex, exhibit or schedule.  Any reference to any amount on any date of
determination means such amount as of the close of business on such date of
determination.  Any reference to or definition of any document, instrument or
agreement shall, unless expressly noted otherwise, include the same as amended,
restated, supplemented or otherwise modified from time to time.  Wherever from
the context it appears appropriate, each term stated in either the singular or
plural shall include the

 

34

--------------------------------------------------------------------------------


 

singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, feminine and neuter genders.  The
words “including,” “includes” and “include” shall be deemed to be followed by
the words “without limitation”; the word “or” is not exclusive; references to
Persons include their respective successors and assigns (to the extent and only
to the extent permitted by the Related Documents) or, in the case of
Governmental Authorities, Persons succeeding to the relevant functions of such
Persons; and all references to statutes and related regulations shall include
any amendments of the same and any successor statutes and regulations.

 

(d)           Rules of Construction for Determination of Ratios.  The Ratios as
of the last day of the Settlement Period immediately preceding the Closing Date
shall be established by the Administrative Agent on or prior to the Closing Date
and the underlying calculations for periods immediately preceding the Closing
Date to be used in future calculations of the Ratios shall be established by the
Administrative Agent on or prior to the Closing Date in accordance with the form
of Monthly Report.  For purposes of calculating the Ratios, (i) averages shall
be computed by rounding to the second decimal place and (ii) the Settlement
Period in which the date of determination thereof occurs shall not be included
in the computation thereof and the first Settlement Period immediately preceding
such date of determination shall be deemed to be the Settlement Period
immediately preceding the Settlement Period in which such date of determination
occurs.

 

35

--------------------------------------------------------------------------------
